

10.83.1

MASTER LEASE AGREEMENT




BETWEEN




HEALTH CARE REIT, INC.




HCRI NEVADA PROPERTIES, INC.




HCRI KANSAS PROPERTIES, LLC




HCRI TEXAS PROPERTIES, LTD.




AND




EMERITUS CORPORATION






SEPTEMBER 30, 2004








     

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
               
SECTION
 
PAGE
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
1
1.1
Leased Property
1
1.2
Indivisible Lease.
1
1.3
Term
 
2
1.4
Definitions
2
1.5
Landlord As Agent
12
ARTICLE 2: RENT
12
2.1
Base Rent
12
2.2
Base Rent Adjustments.
12
 
2.2.1
Annual Increase of Base Rent
12
 
2.2.2
Additional Landlord Payments
13
2.3
Additional Rent
13
 
2.3.1
Additional Rent
13
2.4
Place of Payment of Rent
13
2.5
Net Lease
13
2.6
No Termination, Abatement, Etc
13
2.7
Transaction Fee
14
ARTICLE 3: IMPOSITIONS AND UTILITIES
14
3.1
Payment of Impositions
14
3.2
Definition of Impositions
15
3.3
Escrow of Impositions
15
3.4
Utilities
 
16
3.5
Discontinuance of Utilities
16
3.6
Business Expenses
16
3.7
Permitted Contests
16
ARTICLE 4: INSURANCE
17
4.1
Property Insurance
17
4.2
Liability Insurance
18
4.3
Builder’s Risk Insurance
18
4.4
Insurance Requirements
19
4.5
Replacement Value
19
4.6
Blanket Policy
19
4.7
No Separate Insurance
20
4.8
Waiver of Subrogation
20
4.9
Mortgages
20
4.10
Escrows
20
ARTICLE 5: INDEMNITY
20
5.1
Tenant’s Indemnification
20
 
5.1.1
Notice of Claim
21
 
5.1.2
Survival of Covenants
21
 
5.1.3
Reimbursement of Expenses
21
5.2
Environmental Indemnity; Audits
21
5.3
Limitation of Landlord’s Liability
22
ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
22
6.1
Use of Leased Property
22
6.2
Acceptance of Leased Property
23
6.3
Conditions of Use and Occupancy
23
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
23
7.1
Maintenance
23
7.2
Required Alterations
24
7.3
Mechanic’s Liens
24
7.4
Replacements of Fixtures and Landlord’s Personal Property
24
ARTICLE 8: DEFAULTS AND REMEDIES
25
8.1
Events of Default
25
8.2
Remedies
27
8.3
Right of Set-Off
30
8.4
Performance of Tenant’s Covenants
30
8.5
Late Payment Charge
31
8.6
Default Rent
31
8.7
Attorneys’ Fees
31
8.8
Escrows and Application of Payments
31
8.9
Remedies Cumulative
32
8.10
Waivers
32
8.11
Obligations Under the Bankruptcy Code
32
8.12
California Remedies
32
 
8.12.1
Remedies
32
 
8.12.2
Damages
33
8.13
Texas Remedies
34
 
8.13.1
Remedies
34
 
8.13.2
Damages
34
8.14
Washington Remedies
35
ARTICLE 9: DAMAGE AND DESTRUCTION
36
9.1
Notice of Casualty
36
9.2
Substantial Destruction
36
9.3
Partial Destruction
37
9.4
Restoration
37
9.5
Insufficient Proceeds
38
9.6
Not Trust Funds
38
9.7
Landlord’s Inspection
38
9.8
Landlord’s Costs
38
9.9
No Rent Abatement
38
ARTICLE 10: CONDEMNATION
38
10.1
Total Taking
38
10.2
Partial Taking
39
10.3
Condemnation Proceeds Not Trust Funds
39
ARTICLE 11: TENANT’S PROPERTY
39
11.1
Tenant’s Property
39
11.2
Requirements for Tenant’s Property
40
ARTICLE 12: RENEWAL OPTION
41
12.1
Renewal Option
41
12.2
Effect of Renewal
41
ARTICLE 13: RIGHT OF FIRST OPPORTUNITY
42
13.1
Right of First Opportunity
42
13.2
Fair Market Value
43
ARTICLE 14: NEGATIVE COVENANTS
45
14.1
No Debt
45
14.2
No Liens
45
14.3
No Guaranties
45
14.4
No Transfer
45
14.5
No Dissolution
46
14.6
Subordination of Payments to Affiliates
46
14.7
Change of Location or Name
46
ARTICLE 15: AFFIRMATIVE COVENANTS
47
15.1
Perform Obligations
47
15.2
Proceedings to Enjoin or Prevent Construction
47
15.3
Documents and Information
47
 
15.3.1
Furnish Documents
47
 
15.3.2
Furnish Information
47
 
15.3.3
Further Assurances and Information
48
 
15.3.4
Material Communications
48
 
15.3.5
Requirements for Financial Statements
48
15.4
Compliance With Laws
48
15.5
Broker’s Commission
49
15.6
Existence and Change in Ownership
49
15.7
Financial Covenants
49
 
15.7.1
Definitions
49
 
15.7.2
Coverage Ratio
49
15.8
Facility Licensure and Certification
49
 
15.8.1
Notice of Inspection
49
 
15.8.2
Material Deficiencies
50
15.9
Transfer of License and Facility Operations
50
 
15.9.1
Licensure
50
 
15.9.2
Facility Operations
50
15.10
Bed Operating Rights
51
15.11
Power of Attorney
51
ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
51
16.1
Prohibition on Alterations and Improvements
51
16.2
Approval of Alterations
51
16.3
Permitted Alterations
52
16.4
Requirements for Permitted Alterations
52
16.5
Ownership and Removal of Permitted Alterations
53
16.6
Minimum Qualified Capital Expenditures
53
16.7
Signs
 
53
ARTICLE 17: CONTINGENT PAYMENT
54
17.1
Contingent Payment
54
ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY
54
18.1
Prohibition on Assignment and Subletting
54
18.2
Requests for Landlord’s Consent to Assignment, Sublease
   
or Management Agreement
54
18.3
Agreements with Residents
55
18.4
Sale of Leased Property
55
18.5
Assignment by Landlord
56
ARTICLE 19: HOLDOVER AND SURRENDER
56
19.1
Holding Over
56
19.2
Surrender
56
19.3
Indemnity
56
ARTICLE 20: [RESERVED]
57
ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT
   
AND ESTOPPEL CERTIFICATES
57
21.1
Quiet Enjoyment
57
21.2
Subordination
57
21.3
Attornment
57
21.4
Estoppel Certificates
58
ARTICLE 22: REPRESENTATIONS AND WARRANTIES
58
22.1
Organization and Good Standing
59
22.2
Power and Authority
59
22.3
Enforceability
59
22.4
Government Authorizations
59
22.5
Financial Statements
59
22.6
Condition of Facility
59
22.7
Compliance with Laws
60
22.8
No Litigation
60
22.9
Consents
60
22.10
No Violation
60
22.11
Reports and Statements
61
22.12
ERISA
 
61
22.13
Chief Executive Office
61
22.14
Other Name or Entities
61
22.15
Parties in Possession
61
22.16
Access
 
61
22.17
Utilities
 
62
22.18
Condemnation and Assessments
62
22.19
Zoning
 
62
22.2
Pro Forma Statement
62
22.21
Environmental Matters
62
22.22
Leases and Contracts
63
22.23
No Default
63
22.24
Tax Status
63
ARTICLE 23: RESERVED
63
ARTICLE 24: SECURITY INTEREST
63
24.1
Collateral
63
24.2
Additional Documents
64
24.3
Notice of Sale
64
24.4
Recharacterization
64
ARTICLE 25: MISCELLANEOUS
65
25.1
Notices
 
65
25.2
Advertisement of Leased Property
65
25.3
Entire Agreement
65
25.4
Severability
65
25.5
Captions and Headings
65
25.6
Governing Law
65
25.7
Memorandum of Lease
66
25.8
Waiver
 
66
25.9
Binding Effect
66
25.10
No Offer
66
25.11
Modification
66
25.12
Landlord’s Modification
66
25.13
No Merger
67
25.14
Laches
 
67
25.15
Limitation on Tenant’s Recourse
67
25.16
Construction of Lease
67
25.17
Counterparts
67
25.18
Landlord’s Consent
67
25.19
Custody of Escrow Funds
67
25.2
Landlord’s Status as a REIT
67
25.21
Exhibits
 
67
25.22
WAIVER OF JURY TRIAL
67
25.23
CONSENT TO JURISDICTION
68
25.24
Attorney’s Fees and Expenses
68
25.25
Survival
69
25.26
Time
 
69
25.27
Subtenant
69

 



SCHEDULE 1: INITIAL RENT SCHEDULE

 

EXHIBIT A: LEGAL DESCRIPTIONS

 

EXHIBIT B: PERMITTED EXCEPTIONS

 

EXHIBIT C: FACILITY INFORMATION

 

EXHIBIT D: LANDLORD’S PERSONAL PROPERTY

 

EXHIBIT E: DOCUMENTS TO BE DELIVERED

 

EXHIBIT F: TENANT’S CERTIFICATE AND FACILITY FINANCIAL REPORTS

 

EXHIBIT G: GOVERNMENT AUTHORIZATIONS TO BE OBTAINED; ZONING PERMITS

 

EXHIBIT H: PENDING LITIGATION

 

EXHIBIT I: LIST OF LEASES AND CONTRACTS

 

EXHIBIT J: WIRE TRANSFER INSTRUCTIONS

 

EXHIBIT K: FINANCIAL STATEMENTS

 

EXHIBIT L: PAYMENT OF WORKING CAPITAL LOAN

 

EXHIBIT M: CONTINGENT PAYMENT REQUEST

 

EXHIBIT N: ANNUAL CAPITAL EXPENDITURE CERTIFICATE

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------

SECTIONPAGE



MASTER LEASE AGREEMENT




This Master Lease Agreement ("Lease") is made effective as of September 30, 2004
(the "Effective Date") between Health Care REIT, Inc., a corporation organized
under the laws of the State of Delaware ("HCN" and a "Landlord" as further
defined in §1.4 below), having its principal office located at One SeaGate,
Suite 1500, P.O. Box 1475, Toledo, Ohio 43603-1475, HCRI Nevada Properties,
Inc., a corporation organized under the laws of the State of Nevada ("HCN-NV"
and a "Landlord" as further defined in §1.4 below), having its principal office
located at One SeaGate, Suite 1500, P.O. Box 1475, Toledo, Ohio 43603-1475,
HCRI Kansas Properties, LLC, a limited liability company organized under the
laws of the State of Delaware ("HCN-KS" and a "Landlord" as further defined in
§1.4 below), having its principal office located at One SeaGate, Suite 1500,
P.O. Box 1475, Toledo, Ohio 43603-1475, HCRI Texas Properties, Ltd., a limited
partnership organized under the laws of the State of Texas ("HCN-TX" and a
"Landlord" as further defined in §1.4 below), having its principal office
located at One SeaGate, Suite 1500, P.O. Box 1475, Toledo, Ohio 43603-1475, and
Emeritus Corporation, a corporation organized under the laws of the State of
Washington ("Tenant"), having its chief executive office located at 3131 Elliott
Avenue, Suite 500, Seattle, Washington 98121.
 
R E C I T A L S
 
A.    As of the date hereof, Landlord acquired the Leased Property (defined
below) and paid the initial Acquisition Payment (defined below) towards the
purchase price for the Leased Property.
 
B.    Landlord desires to lease the Leased Property, as hereinafter defined, to
Tenant and Tenant desires to lease the Leased Property from Landlord upon the
terms set forth in this Lease.
 
NOW, THEREFORE, Landlord and Tenant agree as follows:
 
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
 
1.1    Leased Property. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Leased Property, subject, however, to the Permitted
Exceptions and subject to the terms and conditions of this Lease.
 
1.2    Indivisible Lease. This Lease constitutes one indivisible lease of the
entire Leased Property. The Leased Property constitutes one economic unit and
the Base Rent and all other provisions have been negotiated and agreed to based
on a lease of all of the Leased Property as a single, composite, inseparable
transaction and would have been materially different had separate leases or a
divisible lease been intended. Except as expressly provided herein for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease shall apply equally and uniformly to all the Leased
Property as one unit and any Event of Default under this Lease is an Event of
Default as to the entire Leased Property. The parties intend that the provisions
of this Lease shall at all times be construed, interpreted and
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


applied so as to carry out their mutual objective to create a single indivisible
lease of all the Leased Property and, in particular but without limitation, that
for purposes of any assumption, rejection or assignment of this Lease under the
Bankruptcy Code, this is one indivisible and non-severable lease and executory
contract dealing with one legal and economic unit which must be assumed,
rejected or assigned as a whole with respect to all (and only all) the Leased
Property covered hereby. The parties agree that the existence of more than one
Landlord under this Lease does not affect the indivisible, non-severable nature
of this Lease. The parties may amend this Lease from time to time to include one
or more additional Facility Properties as part of the Leased Property and such
future addition to the Leased Property shall not in any way change the
indivisible and non-severable nature of this Lease and all of the foregoing
provisions shall continue to apply in full force.
 
1.3    Term. The initial term ("Initial Term") of this Lease commences at
12:00 a.m. October 1, 2004 and expires at 12:00 Midnight Eastern Time on the day
before the 15th anniversary of the Commencement Date (the "Expiration Date");
provided, however, that [i] Tenant has an option to renew the Lease pursuant to
Article 12 and [ii] that any addition to the Leased Property pursuant to
amendment of this Lease shall extend the Initial Term so that the Initial Term
shall expire on the day before the 15th anniversary of the Amendment
Commencement Date as set forth in such amendment.
 
1.4    Definitions. Except as otherwise expressly provided, [i] the terms
defined in this section have the meanings assigned to them in this section and
include the plural as well as the singular; [ii] all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as of the time applicable; and
[iii] the words "herein", "hereof", and "hereunder" and similar words refer to
this Lease as a whole and not to any particular section.
 
"Acquisition Payment" means any payment by Landlord to acquire Leased Property.
 
"ADA" means the federal statute entitled Americans with Disabilities Act,
42 U.S.C. §12101, et seq.
 
"Additional Rent" has the meaning set forth in §2.3.
 
"Affiliate" means any person, corporation, partnership, limited liability
company, trust, or other legal entity that, directly or indirectly, controls, or
is controlled by, or is under common control with Tenant or Guarantor. "Control"
(and the correlative meanings of the terms "controlled by" and "under common
control with") means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity.
"Affiliate" includes, without limitation, Guarantor. An Affiliate of Tenant and
Guarantor shall specifically exclude [i] Saratoga Partners IV, L.P.
("Saratoga"), [ii] Senior Healthcare Partners, LLC, [iii] Columbia Pacific
Management, Inc., [iv] Holiday Retirement Corporation, [v] Alterra Healthcare
Corporation, but only prior to the date of Tenant’s acquisition thereof, and
[vi] any Affiliate of any of the entities listed in clauses [i] through [vi].
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Affiliate Lease" means each lease now or hereafter made between Landlord or any
Landlord Affiliate and Tenant or any Affiliate, as amended, modified, extended
or renewed from time to time.
 
"Affiliate Tenant" means each Affiliate that is a tenant under an Affiliate
Lease.
 
"Amendment Commencement Date" means the Amendment Effective Date if such date is
the first day of a month, and if it is not, the first day of the first month
following the Amendment Effective Date.
 
"Amendment Effective Date" means the Amendment Effective Date set forth in the
introductory paragraph of an amendment to this Lease and thereafter all
references in this Lease to Effective Date shall be deemed to mean the Amendment
Effective Date with respect to the Facilities added to the Lease pursuant to the
amendment.
 
"Annual Budget" means such entity’s projection of its financial statement for
the next fiscal year (or the 12-month rolling forward period, if applicable),
which shall include the balance sheet, statement of income, statement of cash
flows, statement of shareholders’ equity and statement of capital expenditures
for the applicable period.
 
"Annual Facility Budget" means Tenant’s projection of the Facility Financial
Statement for the next fiscal year (or the 12-month rolling forward period, if
applicable).
 
"Annual Financial Statements" means [i] for Tenant, an audited balance sheet,
statement of income, and statement of cash flows for the most recent fiscal year
on an individual facility and consolidated basis, [ii] for each Facility, an
unaudited Facility Financial Statement for the most recent fiscal year and
[iii] for the Individual Guarantor, a current unaudited personal financial
statement.
 
"Annual Rent Increase" means the sum of [i] the product of the Investment Amount
as of the Rent Adjustment Date times the applicable Increaser Rate, plus
[ii] the Rent Shortfall, if any.
 
"Average Daily Census" means the number determined by dividing the total
resident days for a Facility during a specific month by the actual number of
days contained in that month.
 
"Bankruptcy Code" means the United States Bankruptcy Code set forth in 11 U.S.C.
§101 et. seq., as amended from time to time.
 
"Base Price" means an amount equal to the greater of [i] Total Investment
Amount; or [ii] the sum of [a] the Total Investment Amount and [b] 50% of the
difference between the Fair Market Value at the time of the exercise of the
Right of First Opportunity under Article 13 plus the Total Investment Amount.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Base Rent" has the meaning set forth in §2.1, as increased from time to time
pursuant to §2.2.
 
"Business Day" means any day other than a Saturday, Sunday, or national holiday.
 
"Cash Flow Agreement" means that certain Agreement dated as of September 30,
2004 entered into between Tenant and Individual Guarantor with respect to the
cash flow of the Facilities.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
"Closing" means the closing of the lease of the Leased Property to Tenant.
 
"Collateral" has the meaning set forth in §24.1.
 
"Commencement Date" means October 1, 2004, 12:00 a.m.
 
"Commitment" means the Amended and Restated Term Sheet for the Lease dated
August 27, 2004 and the Project Approval Letter dated August 13, 2004.
 
"Contingent Payment" means any payment by Landlord pursuant to the terms of this
Lease excluding Acquisition Payments.
 
"Contingent Payment Request" means Tenant’s written request for a Contingent
Payment on the form attached as Exhibit M.
 
"Company" means Tenant.
 
"CPI" means the Consumer Price Index for Urban Wage Earners and Clerical
Workers, U.S. Cities Average, All Items, (1982-1984=100) published by the Bureau
of Labor Statistics of the U.S. Department of Labor; provided that if
compilation of the CPI in its present form and calculated on its present basis
is discontinued or transferred to any other governmental department or bureau,
then the index most nearly the same as the CPI published by the Bureau of Labor
Statistics shall be used. If there is no such similar index, a substitute index
which is then generally recognized as being similar to the CPI shall be used,
such substitute index to be reasonably selected by Landlord.
 
"CPI Change" shall be determined by dividing [i] the most recently available CPI
as of the applicable Rent Adjustment Date minus the CPI used to calculate the
Increaser Rate for the preceding Rent Adjustment Date by [ii] the CPI used for
the preceding Rent Adjustment Date. For the 2nd Lease Year, the Commencement
Date shall serve as the preceding Rent Adjustment Date.
 
"Default Rent" has the meaning set forth in §8.6.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Disbursing Agreement" means any Disbursing Agreement between Landlord and
Tenant setting forth the terms and conditions pursuant to which Landlord shall
make Contingent Payments to Tenant for certain Project Improvements and any
amendments thereto or substitutions and replacements therefor.
 
"Effective Date" means the date of this Lease.
 
"Environmental Laws" means all federal, state, and local laws, ordinances and
policies the purpose of which is to protect human health and the environment, as
amended from time to time, including, but not limited to, [i] CERCLA; [ii] the
Resource Conservation and Recovery Act; [iii] the Hazardous Materials
Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic
Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the
Safe Drinking Water Act; and [ix] analogous state laws and regulations.
 
"Event of Default" has the meaning set forth in §8.1.
 
"Expiration Date" has the meaning set forth in §1.3.
 
"Facility" means each facility located on a portion of the Land, including the
Facility Property associated with such Facility. References in this Lease to
"the Facility" shall mean each Facility individually unless expressly stated
otherwise.
 
"Facility Financial Statement" means a financial statement for each Facility
which shall include the balance sheet, statement of income, statement of cash
flows, statement of shareholders’ equity, occupancy census data (including payor
mix), statement of capital expenditures and a comparison of the actual financial
data versus the Annual Facility Budget for the applicable period.
 
"Facility Name" means the name under which a Facility has done business during
the Term. The Facility Name in use by each Facility on the Effective Date is set
forth on the attached Exhibit C.
 
"Facility Property" means the portion of the Land on which a Facility is
located, the legal description of which is set forth beneath the applicable
Facility Name on Exhibit A, the Improvements on such portion of the Land, the
Related Rights with respect to such portion of the Land, and Landlord’s Personal
Property with respect to such Facility.
 
"Facility State" means the State in which a respective Facility is located.
 
"Facility States" means, collectively, the States in which the Leased Property
is located.
 
"Facility Uses" means the uses relating to the operation of a Facility as a
facility of the type and operating the number of beds and units set forth on
Exhibit C with respect to such Facility.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Fair Market Value" has the meaning set forth in §13.2.
 
"Financial Statements" means [i] the annual, quarterly and year to date
financial statements of Tenant; and [ii] all operating statements for each
Facility, that were submitted to Landlord prior to the Effective Date.
 
"Fixtures" means all permanently affixed equipment, machinery, fixtures and
other items of real and/or personal property (excluding Landlord’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Improvements, including, without limitation, all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, built-in oxygen and vacuum systems, towers and other
devices for the transmission of radio, television and other signals, all of
which, to the greatest extent permitted by law, are hereby deemed by the parties
hereto to constitute real estate, together with all replacements, modifications,
alterations and additions thereto.
 
"Government Authorizations" means all permits, licenses, approvals, consents,
and authorizations required to comply with all Legal Requirements, including,
but not limited to, [i] zoning permits, variances, exceptions, special use
permits, conditional use permits, and consents; [ii] the permits, licenses,
provider agreements and approvals required for licensure and operation of each
Facility in accordance with its respective Facility Uses and, if applicable,
certified as a provider under the federal Medicare and state Medicaid programs;
[iii] environmental, ecological, coastal, wetlands, air, and water permits,
licenses, and consents; [iv] curb cut, subdivision, land use, and planning
permits, licenses, approvals and consents; [v] building, sign, fire, health, and
safety permits, licenses, approvals, and consents; and [vi] architectural
reviews, approvals, and consents required under restrictive covenants.
 
"Guarantor" means Subtenant and Individual Guarantor, individually and
collectively.
 
"Guaranty" means each Unconditional and Continuing Lease Guaranty entered into
by a Guarantor to guarantee payment and performance of the Obligor Group
Obligations and any amendments thereto or substitutions or replacements
therefore.
 
"Hazardous Materials" means any substance [i] the presence of which poses a
hazard to the health or safety of persons on or about the Land, including, but
not limited to, asbestos containing materials; [ii] which requires removal or
remediation under any Environmental Law, including, without limitation, any
substance which is toxic, explosive, flammable, radioactive, or otherwise
hazardous; or [iii] which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of "hazardous substance", "hazardous material",
"hazardous waste", "toxic substance", "regulated substance", "solid waste", or
"pollutant" as defined in any Environmental Law.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"HCN" means Health Care REIT, Inc., a corporation organized under the laws of
the State of Delaware.
 
"HCN-KS" means HCRI Kansas Properties, LLC, a limited liability company
organized under the laws of the State of Delaware.
 
"HCN-NV" means HCRI Nevada Properties, Inc., a corporation organized under the
laws of the State of Nevada.
 
"HCN-TX" means HCRI Texas Properties, Ltd., a limited partnership organized
under the laws of the State of Texas.
 
"HIPDB" means the Healthcare Integrity and Protection Data Bank maintained by
the Department of Health and Human Services.
 
"Impositions" has the meaning set forth in §3.2.
 
"Improvements" means all buildings, structures, Fixtures and other improvements
of every kind on any portion of the Land, including, but not limited to, alleys,
sidewalks, utility pipes, conduits and lines (on-site and off-site), parking
areas and roadways appurtenant to such buildings and structures, now or
hereafter situated upon any portion of the Land.
 
"Increaser Rate" means .40% for the 2nd, 3rd and 4th Lease Year and .30% for the
5th Lease Year and each Lease Year thereafter plus for each Lease Year the Rate
Shortfall, if any.
 
"Individual Guarantor" means Daniel R. Baty.
 
"Initial Term" has the meaning set forth in §1.3.
 
"Investment Amount" is an aggregate concept and means the sum of the Landlord
Payments outstanding at the applicable time.
 
"Land" means the real property described in Exhibit A attached hereto.
 
"Landlord" means HCN, HCN-KS, HCN-NV and HCN-TX, individually and collectively.
 
"Landlord Affiliate" means any person, corporation, partnership, limited
liability company, trust, or other legal entity that, directly or indirectly,
controls, or is controlled by, or is under common control with Landlord.
"Control" (and the correlative meanings of the terms "controlled by" and "under
common control with") means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such entity.
 
"Landlord Payment" means any Acquisition Payment or Contingent Payment. The
first Landlord Payment is the Acquisition Payment made on the Effective Date.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Landlord’s Personal Property" means all Personal Property owned by Landlord on
the Effective Date and located at the Facility, including, without limitation,
all personal property listed on the attached Exhibit D, together with any and
all replacements thereof, and all Personal Property that pursuant to the terms
of this Lease becomes the property of Landlord during the Term.
 
"Lease" means this Master Lease Agreement, as amended from time to time.
 
"Lease Documents" means this Lease and all documents executed by Landlord and
Tenant relating to this Lease or the Facility.
 
"Lease Payments" means the sum of the Base Rent payments (as increased from time
to time) for the applicable period.
 
"Lease Year" means each consecutive period of 365 or 366 days throughout the
Term. The first Lease Year commences on the Commencement Date and expires on the
day before the first anniversary of the Commencement Date.
 
"Leased Property" means all of the Land, Improvements, Related Rights and
Landlord’s Personal Property.
 
"Legal Requirements" means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and standards of any federal, state, county, municipal or other
governmental entity, administrative agency, insurance underwriting board,
architectural control board, private third-party payor, accreditation
organization, or any restrictive covenants applicable to the development,
construction, condition and operation of the Facility by Tenant for the Facility
Uses, including, but not limited to, [i] zoning, building, fire, health, safety,
sign, and subdivision regulations and codes; [ii] certificate of need laws (if
applicable); [iii] licensure to operate as each Facility in accordance with its
respective Facility Uses; [iv] Medicare and Medicaid certification requirements
(if applicable); [v] the ADA; [vi] any Environmental Laws; and
[vii] requirements, conditions and standards for participation in third-party
payor insurance programs (if applicable).
 
"Lender" is to be determined.
 
"Material Obligation" means [i] any indebtedness with respect to any critical
care equipment and for all other equipment any indebtedness in excess of
$250,000.00 at the Facility secured by a security interest in or a lien, deed of
trust or mortgage on any of the Leased Property (or any part thereof, including
any Personal Property) and any agreement relating thereto; [ii] any obligation
or agreement that is material to the construction or operation of the Facility
or that is material to Tenant’s business or financial condition and where a
breach there under, if not cured within any applicable cure period, would have a
material adverse affect on the financial condition of Tenant or the results of
operations at the Facility; [iii] any unsecured indebtedness or lease of Tenant
or Subtenant that has an outstanding principal balance or obligation of at least
$1,000,000.00 and any agreement relating thereto; and [iv] any indebtedness or
lease of Subtenant or of any other party that has been guaranteed by Subtenant,
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


other than this Lease, that has an outstanding principal balance or obligation
of at least $250,000.00.
 
"Net Operating Income" means the pre-tax net income of Tenant or Subtenant plus
[i] the amount of the provision for depreciation and amortization; plus [ii] the
amount of the provision for interest and lease payments, if any; plus [iii] the
amount of the provision for Rent payments; plus [iv] the amount of the provision
for management fees.
 
"Obligor Group Obligations" means all payment and performance obligations of
Tenant and Guarantor to Landlord or any Landlord Affiliate, including, but not
limited to, all obligations under this Lease, any loans extended to Tenant or
Guarantor by Landlord or any Landlord Affiliate and all documents executed by
Tenant or Guarantor in favor of Landlord or any Landlord Affiliate in connection
with this Lease, any loan or any other obligation.
 
"Opportunity Notice" has the meaning set forth in §13.1.
 
"Organization State" means the State in which an entity is organized.
 
"Organizational Documents" means [i] for a corporation, its Articles of
Incorporation certified by the Secretary of State of the Organization State, as
amended to date, and its Bylaws certified by such entity, as amended to date;
[ii] for a partnership, its Partnership Agreement certified by such entity, as
amended to date, and the Partnership Certificate, certified by the appropriate
authority (if applicable), as amended to date; and [iii] for a limited liability
company, its Articles of Organization certified by the Secretary of State of the
Organization State, as amended to date, and its Operating Agreement certified by
such entity, as amended to date.
 
"Payment Date" means the date on which Landlord makes a Landlord Payment.
 
"Periodic Financial Statements" means [i] for Tenant, an unaudited balance sheet
and statement of income for the most recent quarter; [ii] for the Facility, an
unaudited Facility Financial Statement for the most recent month and [iii] for
the Individual Guarantor, a current unaudited personal financial statement.
 
"Permitted Exceptions" means all easements, liens, encumbrances, restrictions,
agreements and other title matters existing as of the Effective Date, including,
without limitation, the exceptions to title set forth on Exhibit B attached
hereto, and any sublease of any portion of the Leased Property made in complete
accordance with Article 18.
 
"Permitted Liens" means [i] liens granted to Landlord; [ii] liens customarily
incurred by Tenant or Subtenant in the ordinary course of business for items not
delinquent, including mechanic’s liens and deposits and charges under worker’s
compensation laws; [iii] liens for taxes and assessments not yet due and
payable; [iv] any lien, charge, or encumbrance which is being contested in good
faith pursuant to this Lease; [v] the Permitted Exceptions; and [vi] purchase
money financing and capitalized equipment leases for the acquisition of personal
property provided, however, that Landlord obtains a nondisturbance agreement
from the purchase money lender or equipment lessor in form and substance as may
be satisfactory to Landlord if the original cost of the equipment exceeds
$250,000.00 per Facility.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Personal Property" means all machinery, equipment, furniture, furnishings,
movable walls or partitions, computers (and all associated software), trade
fixtures and other personal property (but excluding consumable inventory and
supplies owned by Tenant) used in connection with the Leased Property, together
with all replacements and alterations thereof and additions thereto, except
items, if any, included within the definition of Fixtures or Improvements.
 
"Portfolio Cash Flow" has the meaning set forth in §15.7.1.
 
"Portfolio Coverage Ratio" has the meaning set forth in §15.7.1.
 
"Pro Forma Statement" means a financial forecast for the Facility for the next
five-year period prepared in accordance with the standards for forecasts
established by the American Institute of Certified Public Accountants.
 
"Project Improvements" means any addition to or major renovation of a Facility
for which Contingent Payments are made by Landlord pursuant to Article 17.
 
"Qualified Capital Expenditures" means the expenditures capitalized on the books
of Tenant or Subtenant for any of the following: replacement of furniture,
fixtures and equipment, including refrigerators, ranges, major appliances,
bathroom fixtures, doors (exterior and interior), central air conditioning and
heating systems (including cooling towers, water chilling units, furnaces,
boilers and fuel storage tanks) and replacement of siding; roof replacements,
including replacements of gutters, downspouts, eaves and soffits; repairs and
replacements of plumbing and sanitary systems; overhaul of elevator systems;
repaving, resurfacing and sealcoating of sidewalks, parking lots and driveways;
repainting of entire building exterior. Normal maintenance and repairs needed to
maintain the quality and condition of the Facility in the market in which it
operates, but excluding Alterations, shall also be treated as "Qualified Capital
Expenditures" for purposes of this Lease.
 
"Rate Shortfall" means, as of the applicable Rent Adjustment Date, a cumulative
percentage amount equal to the sum of .40% if for the 2nd, 3rd and 4th Lease
Year there was no Annual Rent Increase and .30% for each Lease Year thereafter
in which there was no Annual Rent Increase.
 
"Receivables" means [i] all of Tenant’s or Subtenant’s rights to receive payment
for providing resident care and services at the Facility as set forth in any
accounts, contract rights, and instruments, and [ii] those documents, chattel
paper, inventory proceeds, provider agreements, participation agreements, ledger
sheets, files, records, computer programs, tapes, and agreements relating to
Tenant’s or Subtenant’s rights to receive payment for providing resident care
services at the Facility.
 
"Related Rights" means all easements, rights (including bed operating rights)
and appurtenances relating to the Land and the Improvements.
 
"Renewal Date" means the first day of the Renewal Term.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Renewal Fee" means a fee equal to 1% of the Investment Amount.
 
"Renewal Option" has the meaning set forth in §12.1.
 
"Renewal Term" has the meaning set forth in §12.1.
 
"Rent" means Base Rent, Additional Rent and Default Rent.
 
"Rent Adjustment Date" means each anniversary of the Commencement Date during
the Term.
 
"Rent Schedule" means the schedule issued by Landlord to Tenant showing the Base
Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule
is amended from time to time by Landlord. The initial Rent Schedule is attached
to this Lease as Schedule 1 or, after review and approval by Tenant, will be
attached following Closing if the Rent Schedule cannot be determined until the
day of Closing.
 
"Rent Shortfall" means the cumulative amount equal to the difference between the
Base Rent payable for each Lease Year in which there was no Annual Rent Increase
and the Base Rent that would have been payable if the Base Rent had been
calculated based upon a rate of return to Landlord that increased by .40% for
the 2nd, 3rd and 4th Lease Year and .30% for the 5th Lease Year and each Lease
Year thereafter.
 
"Replacement Operator" has the meaning set forth in §15.9.1.
 
"Right of First Opportunity" has the meaning set forth in §13.
 
"Secured Party" has the meaning set forth in §24.1.
 
"Seller" means each person or entity that conveyed title to a Facility to
Landlord.
 
"Subtenant" means ESC IV, L.P., a Washington limited partnership, dba in Texas
as Texas ESC IV, L.P. Subtenant will be the licensed operator of the seven
Facilities located in the State of Texas as shown on Exhibit C. References in
this Lease to "Subtenant" shall mean Subtenant individually and shall relate to
Subtenant’s respective Facilities unless expressly stated otherwise.
 
"Tenant" has the meaning set forth in the introductory paragraph of this Lease.
 
"Tenant’s Property" has the meaning set forth in §11.1.
 
"Term" means the Initial Term and the Renewal Term.
 
"Total Investment Amount" means the Investment Amount plus any Contingent
Payment.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
"Working Capital Loan" means the indebtedness of Tenant payable to HCN in
connection with the Amended and Restated Note in the original principal amount
of $25,800,000.00 dated as of September 30, 2003, as amended, modified,
extended, increased and renewed from time to time.
 
1.5    Landlord As Agent. With respect to its respective Facility, each HCN
Landlord appoints HCN as the agent and lawful attorney-in-fact of such HCN
Landlord to act for such HCN Landlord for all purposes and actions of Landlord
under this Lease and the other Lease Documents. All notices, consents, waivers
and all other documents and instruments executed by HCN pursuant to the Lease
Documents from time to time and all other actions of HCN as Landlord under the
Lease Documents shall be binding upon such Landlord. All Rent payable under this
Lease shall be paid to HCN.
 
ARTICLE 2: RENT
 
2.1    Base Rent. Tenant shall pay Landlord base rent ("Base Rent") in advance
in consecutive monthly installments payable on the first day of each month
during the Term commencing on the Commencement Date. If the Effective Date is
not the first day of a month, Tenant shall pay Landlord Base Rent on the
Effective Date for the partial month, i.e., for the period commencing on the
Effective Date and ending on the day before the Commencement Date. The Base Rent
payable for the first Lease Year is as shown on the Rent Schedule, subject to
adjustment pursuant to §2.2.2 if applicable. For the second and each subsequent
Lease Year of the Initial Term, the Base Rent shall be paid in accordance with
the most recent revised Rent Schedule provided by Landlord pursuant to §2.2, as
applicable. The Base Rent for the Renewal Term will be determined in accordance
with §12.2.
 
2.2    Base Rent Adjustments.
 
2.2.1    Annual Increase of Base Rent. Commencing on the first Rent Adjustment
Date and on each Rent Adjustment Date thereafter, the monthly installment of
Base Rent shall increase by an amount equal to 1/12th of the Annual Rent
Increase; provided, however, that if the CPI Change as of the Rent Adjustment
Date is 0% or less, there shall not be an Annual Rent Increase for such Lease
Year and the Base Rent will be equal to the Base Rent payable for the prior
Lease Year. As of each Rent Adjustment Date, Landlord shall calculate the Annual
Rent Increase and shall deliver the revised Rent Schedule to Tenant no later
than 30 days after the Rent Adjustment Date. Until the revised Rent Schedule is
delivered to Tenant, Tenant shall pay the monthly Base Rent with the Annual Rent
Increase calculated based upon an Increaser Rate of .40% for the 2nd, 3rd and
4th Lease Year and .30% for the 5th Lease Year and each Lease Year thereafter.
After the revised Rent Schedule is delivered to Tenant, if the actual monthly
Base Rent is more or less than the monthly Base Rent paid pursuant to the
preceding sentence, the difference shall be added to or deducted from (as
applicable) the monthly Base Rent payment made for the following month.
Thereafter, Tenant shall make monthly Base Rent payments in accordance with the
revised Rent Schedule.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
2.2.2    Additional Landlord Payments. If Landlord makes a Landlord Payment
other than the initial Acquisition Payment, the Base Rent will be increased
effective on the Payment Date based upon the applicable rate of return to
Landlord as set forth in the then current Rent Schedule. Until Tenant receives a
revised Rent Schedule from Landlord, Tenant shall for each month [i] continue to
make installments of Base Rent according to the Rent Schedule in effect on the
day before the Payment Date; and [ii] within 10 days following Landlord’s
issuance of an invoice, pay the difference between the installment of Base Rent
that Tenant paid to Landlord for such month and the installment of Base Rent
actually due to Landlord for such month as a result of the Landlord Payment. On
the first day of the month following receipt of the revised Rent Schedule,
Tenant shall pay the monthly installment of Base Rent specified in the revised
Rent Schedule.
 
2.3    Additional Rent.
 
2.3.1    Additional Rent. In addition to Base Rent, Tenant shall pay all other
amounts, liabilities, obligations and Impositions which Tenant assumes or agrees
to pay under this Lease including any fine, penalty, interest, charge and cost
which may be added for nonpayment or late payment of such items (collectively
the "Additional Rent").
 
2.4    Place of Payment of Rent. Tenant shall make all payments of Rent to
Landlord by electronic wire transfer in accordance with the wiring instructions
set forth in Exhibit J attached hereto, subject to change in accordance with
other written instructions provided by Landlord from time to time.
 
2.5    Net Lease. This Lease shall be deemed and construed to be an "absolute
net lease", and Tenant shall pay all Rent and other charges and expenses in
connection with the Leased Property throughout the Term, without abatement,
deduction, recoupment or set-off. Landlord shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of nonpayment of the Rent.
 
2.6    No Termination, Abatement, Etc. Except as otherwise specifically provided
in this Lease, Tenant shall remain bound by this Lease in accordance with its
terms. Tenant shall not, without the consent of Landlord, modify, surrender or
terminate the Lease, nor seek nor be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off or recoupment against the Rent.
Except as expressly provided in this Lease, the obligations of Landlord and
Tenant shall not be affected by reason of [i] any damage to, or destruction of,
the Leased Property or any part thereof from whatever cause or any Taking (as
hereinafter defined) of the Leased Property or any part thereof; [ii] the lawful
or unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any part thereof, the interference with such use by any person,
corporation, partnership or other entity, or by reason of eviction by paramount
title; [iii] any claim which Tenant has or might have against Landlord or by
reason of any default or breach of any warranty by Landlord under this Lease or
any other agreement between Landlord and Tenant, or to which Landlord and Tenant
are parties; [iv] any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceeding affecting
Landlord or any assignee or transferee of Landlord; or [v] any other
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


cause, whether similar or dissimilar to any of the foregoing, other than a
discharge of Tenant from any such obligations as a matter of law. Except as
otherwise specifically provided in this Lease, Tenant hereby specifically waives
all rights, arising from any occurrence whatsoever, which may now or hereafter
be conferred upon it by law [a] to modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof; or [b] entitling
Tenant to any abatement, reduction, suspension or deferment of the Rent or other
sums payable by Tenant hereunder. The obligations of Landlord and Tenant
hereunder shall be separate and independent covenants and agreements and the
Rent and all other sums payable by Tenant hereunder shall continue to be payable
in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
other than by reason of an Event of Default. Nothing in this §2.6 shall be
construed to limit any right which Tenant may have to bring a separate action
against Landlord for any claim which Tenant may have or allege to have against
Landlord.
 
2.7    Transaction Fee. On the Effective Date, Tenant shall pay or cause to be
paid a transaction fee to Landlord in an amount equal to 1% of the Investment
Amount.
 
ARTICLE 3: IMPOSITIONS AND UTILITIES
 
3.1    Payment of Impositions. Tenant shall pay, as Additional Rent, all
Impositions that may be levied or become a lien on the Leased Property or any
part thereof at any time (whether prior to or during the Term), without regard
to prior ownership of said Leased Property, before any fine, penalty, interest,
or cost is incurred; provided, however, Tenant may contest any Imposition in
accordance with §3.7. Tenant shall deliver to Landlord [i] not more than five
days after the due date of each Imposition, copies of the invoice for such
Imposition and, except for Impositions being contested by Tenant in accordance
with §3.7, the check delivered for payment thereof; and [ii] not more than
30 days after the due date of each Imposition, a copy of the official receipt
evidencing such payment or other proof of payment satisfactory to Landlord.
Tenant’s obligation to pay such Impositions shall be deemed absolutely fixed
upon the date such Impositions become a lien upon the Leased Property or any
part thereof. Tenant, at its expense, shall prepare and file all tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. Tenant shall be entitled to any refund due from any taxing
authority if no Event of Default shall have occurred hereunder and be continuing
and if Tenant shall have paid all Impositions due and payable as of the date of
the refund. Landlord shall be entitled to any refund from any taxing authority
if an Event of Default has occurred and is continuing. Any refunds retained by
Landlord due to an Event of Default shall be applied as provided in §8.8.
Landlord and Tenant shall, upon request of the other, provide such data as is
maintained by the party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required returns and reports. In the
event governmental authorities classify any property covered by this Lease as
personal property, Tenant shall file all personal property tax returns in such
jurisdictions where it may legally so file. Landlord, to the extent it possesses
the same, and Tenant, to the extent it possesses the same, will provide the
other party, upon request, with cost and depreciation records necessary for
filing returns for any property so classified as personal property. Where
Landlord is legally required to file personal property tax returns, Tenant will
be provided with copies of assessment notices indicating a value in excess of
the reported value in sufficient time for Tenant to file a protest. Tenant may,
upon notice to Landlord, at Tenant’s option and at Tenant’s sole cost and
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


expense, protest, appeal or institute such other proceedings as Tenant may deem
appropriate to effect a reduction of real estate or personal property
assessments and Landlord, at Tenant’s expense as aforesaid, shall fully
cooperate with Tenant in such protest, appeal, or other action. Tenant shall
reimburse Landlord for all personal property taxes paid by Landlord within
30 days after receipt of billings accompanied by copies of a bill therefore and
payments thereof which identify the personal property with respect to which such
payments are made. Impositions imposed in respect to the tax-fiscal period
during which the Term terminates shall be adjusted and prorated between Landlord
and Tenant as of the termination date, whether or not such Imposition is imposed
before or after such termination, and Tenant’s obligation to pay its prorated
share thereof shall survive such termination.
 
3.2    Definition of Impositions. "Impositions" means, collectively, [i] taxes
(including, without limitation, all capital stock and franchise taxes of
Landlord imposed by the Facility State or any governmental entity in the
Facility State due to this lease transaction or Landlord’s ownership of the
Leased Property and the income arising therefrom, or due to Landlord being
considered as doing business in the Facility State because of Landlord’s
ownership of the Leased Property or lease thereof to Tenant and in the event
Landlord owns or leases property other than the Leased Property in the Facility
State, Landlord agrees to allocate the foregoing on a pro-rata basis to the
Leased Property), all real estate and personal property ad valorem, sales and
use, business or occupation, single business, gross receipts, transaction
privilege, rent or similar taxes; [ii] assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not to be
completed within the Term); [iii] ground rents, water, sewer or other rents and
charges, excises, tax levies, and fees (including, without limitation, license,
permit, inspection, authorization and similar fees); [iv] all taxes imposed on
Tenant’s operations of the Leased Property, including, without limitation,
employee withholding taxes, income taxes and intangible taxes; [v] all taxes
imposed by the Facility State or any governmental entity in the Facility State
with respect to the conveyance of the Leased Property by Landlord to Tenant or
Tenant’s designee, including, without limitation, conveyance taxes; and [vi] all
other governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or any part thereof and/or the Rent (including all interest and
penalties thereon due to any failure in payment by Tenant), which at any time
prior to, during or in respect of the Term hereof may be assessed or imposed on
or in respect of or be a lien upon [a] Landlord or Landlord’s interest in the
Leased Property or any part thereof; [b] the Leased Property or any part thereof
or any rent therefrom or any estate, right, title or interest therein; or
[c] any occupancy, operation, use or possession of, or sales from, or activity
conducted on, or in connection with the Leased Property or the leasing or use by
Tenant of the Leased Property or any part thereof. Tenant shall not, however, be
required to pay any capital gains tax or any tax based on net income imposed on
Landlord by any governmental entity other than the capital stock and franchise
taxes described in clause [i] above.
 
3.3    Escrow of Impositions. Tenant shall deposit with Landlord on the first
day of each month a sum equal to 1/12th of the Impositions assessed against the
Leased Property for the preceding tax year for real estate taxes, which sums
shall be used by Landlord toward payment of such Impositions. In addition, if an
Event of Default occurs and while it remains uncured, Tenant shall, at
Landlord’s election, deposit with Landlord on the first day of each month a sum
equal to 1/12th of the Impositions assessed against the Leased Property for the
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


preceding tax year other than for real estate taxes, which sums shall be used by
Landlord toward payment of such Impositions. Tenant, on demand, shall pay to
Landlord any additional funds necessary to pay and discharge the obligations of
Tenant pursuant to the provisions of this section. The receipt by Landlord of
the payment of such Impositions by and from Tenant shall only be as an
accommodation to Tenant, the mortgagees, and the taxing authorities, and shall
not be construed as rent or income to Landlord, Landlord serving, if at all,
only as a conduit for delivery purposes.
 
3.4    Utilities. Tenant shall pay, as Additional Rent, all taxes, assessments,
charges, deposits, and bills for utilities, including, without limitation,
charges for water, gas, oil, sanitary and storm sewer, electricity, telephone
service, and trash collection, which may be charged against the occupant of the
Improvements during the Term. If an Event of Default occurs and while it remains
uncured, Tenant shall, at Landlord’s election, deposit with Landlord on the
first day of each month a sum equal to 1/12th of the amount of the annual
utility expenses for the preceding Lease Year, which sums shall be used by
Landlord to pay such utilities. Tenant shall, on demand, pay to Landlord any
additional amount needed to pay such utilities. Landlord’s receipt of such
payments shall only be an accommodation to Tenant and the utility companies and
shall not constitute rent or income to Landlord. Absent circumstances beyond
Tenant’s reasonable control, Tenant shall at all times maintain that amount of
heat necessary to ensure against the freezing of water lines. Tenant hereby
agrees to indemnify and hold Landlord harmless from and against any liability or
damages to the utility systems and the Leased Property that may result from
Tenant’s failure to maintain sufficient heat in the Improvements absent
circumstances beyond Tenant’s reasonable control.
 
3.5    Discontinuance of Utilities. Landlord will not be liable for damages to
person or property or for injury to, or interruption of, business for any
discontinuance of utilities nor will such discontinuance in any way be construed
as an eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant’s obligations under this Lease.
 
3.6    Business Expenses. Tenant shall promptly pay all expenses and costs
incurred in connection with the operation of the Facility on the Leased
Property, including, without limitation, employee benefits, employee vacation
and sick pay, consulting fees, and expenses for inventory and supplies.
 
3.7    Permitted Contests. Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or insurance requirement or any lien, attachment, levy, encumbrance,
charge or claim provided that [i] in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property; [ii] neither the Leased Property nor any
Rent therefrom nor any part thereof or interest therein would be in any
immediate danger of being sold, forfeited, attached or lost; [iii] in the case
of a Legal Requirement, Landlord would not be in any immediate danger of civil
or criminal liability for failure to comply therewith pending the outcome of
such proceedings; [iv] in the event that any such contest shall involve a sum of
money or potential loss in excess of $50,000.00, Tenant shall deliver to
Landlord and its counsel an opinion of Tenant’s counsel to
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


the effect set forth in clauses [i], [ii] and [iii], to the extent applicable;
[v] in the case of a Legal Requirement and/or an Imposition, lien, encumbrance
or charge, Tenant shall give such reasonable security as may be demanded by
Landlord to insure ultimate payment of the same and to prevent any sale or
forfeiture of the affected Leased Property or the Rent by reason of such
nonpayment or noncompliance; provided, however, the provisions of this section
shall not be construed to permit Tenant to contest the payment of Rent (except
as to contests concerning the method of computation or the basis of levy of any
Imposition or the basis for the assertion of any other claim) or any other sums
payable by Tenant to Landlord hereunder; [vi] in the case of an insurance
requirement, the coverage required by Article 4 shall be maintained; and
[vii] if such contest be finally resolved against Landlord or Tenant, Tenant
shall, as Additional Rent due hereunder, promptly pay the amount required to be
paid, together with all interest and penalties accrued thereon, or comply with
the applicable Legal Requirement or insurance requirement. Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may be reasonably required in any such contest, and, if reasonably
requested by Tenant or if Landlord so desires, Landlord shall join as a party
therein. Tenant hereby agrees to indemnify and save Landlord harmless from and
against any liability, cost or expense of any kind that may be imposed upon
Landlord in connection with any such contest and any loss resulting therefrom.
 
ARTICLE 4: INSURANCE
 
4.1    Property Insurance. At Tenant’s expense, Tenant shall maintain in full
force and effect a property insurance policy or policies insuring the Leased
Property against the following:
 
(a)    Loss or damage commonly covered by a "Special Form" or "All Risk" policy
insuring against physical loss or damage to the Improvements and Personal
Property, including, but not limited to, risk of loss from fire and other
hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
earthquake (if the Leased Property is in earthquake zone 1 or 2) and sinkholes
(if usually recommended in the area of the Leased Property). The policy shall be
in the amount of the full replacement value (as defined in §4.5) of the
Improvements and Personal Property and shall contain a deductible amount
acceptable to Landlord. Landlord shall be named as an additional insured. The
policy shall include a stipulated value endorsement or agreed amount endorsement
and endorsements for contingent liability for operations of building laws,
demolition costs, and increased cost of construction.
 
(b)    If applicable, loss or damage by explosion of steam boilers, pressure
vessels, or similar apparatus, now or hereafter installed on the Leased
Property, in commercially reasonable amounts acceptable to Landlord.
 
(c)    Consequential loss of rents and income coverage insuring against all "All
Risk" or "Special Form" risk of physical loss or damage with limits and
deductible amounts acceptable to Landlord covering risk of loss during the first
nine months of reconstruction, and containing an endorsement for extended period
of indemnity of at least 90 days, and shall be written with a stipulated amount
of coverage if available at a reasonable premium.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
(d)    If the Leased Property is located, in whole or in part, in a federally
designated 100-year flood plain area, flood insurance for the Improvements in an
amount equal to the lesser of [i] the full replacement value of the
Improvements; or [ii] the maximum amount of insurance available for the
Improvements under all federal and private flood insurance programs.
 
(e)    Loss or damage caused by the breakage of plate glass in commercially
reasonable amounts acceptable to Landlord.
 
(f)    Loss or damage commonly covered by blanket crime insurance, including
employee dishonesty, loss of money orders or paper currency, depositor’s
forgery, and loss of property of patients accepted by Tenant for safekeeping, in
commercially reasonable amounts acceptable to Landlord.
 
4.2    Liability Insurance. At Tenant’s expense, Tenant shall maintain liability
insurance against the following:
 
(a)    Claims for personal injury or property damage commonly covered by
comprehensive general liability insurance with endorsements for incidental
malpractice, contractual, personal injury, owner’s protective liability,
voluntary medical payments, products and completed operations, broad form
property damage, and extended bodily injury, with commercially reasonable
amounts for bodily injury, property damage, and voluntary medical payments
acceptable to Landlord, but with a combined single limit of not less than
$5,000,000.00 per occurrence.
 
(b)    Claims for personal injury and property damage commonly covered by
comprehensive automobile liability insurance, covering all owned and non-owned
automobiles, with commercially reasonable amounts for bodily injury, property
damage, and for automobile medical payments acceptable to Landlord, but with a
combined single limit of not less than $5,000,000.00 per occurrence.
 
(c)    Claims for personal injury commonly covered by medical malpractice
insurance in commercially reasonable amounts acceptable to Landlord.
 
(d)    Claims commonly covered by worker’s compensation insurance for all
persons employed by Tenant on the Leased Property. Such worker’s compensation
insurance shall be in accordance with the requirements of all applicable local,
state, and federal law.
 
4.3    Builder’s Risk Insurance. In connection with any construction, Tenant
shall maintain in full force and effect a builder’s completed value risk policy
("Builder’s Risk Policy") of insurance in a nonreporting form insuring against
all "All Risk" or "Special Form" risk of physical loss or damage to the
Improvements, including, but not limited to, risk of loss from fire and other
hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
earthquake (if Leased Property is in earthquake zone 1 or 2) and sinkholes (if
usually recommended in the area of the Leased Property). The Builder’s Risk
Policy shall include
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


endorsements providing coverage for building materials and supplies and
temporary premises. The Builder’s Risk Policy shall be in the amount of the full
replacement value of the Improvements and shall contain a deductible amount
acceptable to Landlord. Landlord shall be named as an additional insured. The
Builder’s Risk Policy shall include an endorsement permitting initial occupancy.
 
4.4    Insurance Requirements. The following provisions shall apply to all
insurance coverages required hereunder:
 
(a)    The form and substance of all policies shall be subject to the approval
of Landlord, which approval will not be unreasonably withheld.
 
(b)    The carriers of all policies shall have a Best’s Rating of "A" or better
and a Best’s Financial Category of XII or higher and shall be authorized to do
insurance business in the Facility State.
 
(c)    Tenant shall be the "named insured" and Landlord shall be an "additional
insured" on each policy.
 
(d)    Tenant shall deliver to Landlord certificates or policies showing the
required coverages and endorsements. The policies of insurance shall provide
that the policy may not be canceled or not renewed, and no material change or
reduction in coverage may be made, without at least 30 days’ prior written
notice to Landlord.
 
(e)    The policies shall contain a severability of interest and/or
cross-liability endorsement, provide that the acts or omissions of Tenant or
Landlord will not invalidate the coverage of the other party, and provide that
Landlord shall not be responsible for payment of premiums.
 
(f)    All loss adjustment shall require the written consent of Landlord and
Tenant, as their interests may appear.
 
(g)    At least 30 days prior to the expiration of each insurance policy, Tenant
shall deliver to Landlord a certificate showing renewal of such policy and
payment of the annual premium therefor and a current Certificate of Compliance
(in the form delivered at the time of Closing) completed and signed by Tenant’s
insurance agent.
 
4.5    Replacement Value. The term "full replacement value" means the actual
replacement cost thereof from time to time, including increased cost of
construction endorsement, with no reductions or deductions. Tenant shall, in
connection with each annual policy renewal, deliver to Landlord a
redetermination of the full replacement value by the insurer or an endorsement
indicating that the Leased Property is insured for its full replacement value.
If Tenant makes any Permitted Alterations (as hereinafter defined) to the Leased
Property, Landlord may have such full replacement value redetermined at any time
after such Permitted Alterations are made, regardless of when the full
replacement value was last determined.
 
4.6    Blanket Policy. Notwithstanding anything to the contrary contained in
this Article 4, Tenant may carry the insurance required by this Article under a
blanket policy of
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


insurance, provided that the coverage afforded Tenant will not be reduced or
diminished or otherwise be different from that which would exist under a
separate policy meeting all of the requirements of this Lease.
 
4.7    No Separate Insurance. Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article, or increase the amounts of any then existing insurance, by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including Landlord
and any mortgagees, are included therein as additional insureds or loss payees,
the loss is payable under said insurance in the same manner as losses are
payable under this Lease, and such additional insurance is not prohibited by the
existing policies of insurance. Tenant shall immediately notify Landlord of the
taking out of such separate insurance or the increasing of any of the amounts of
the existing insurance by securing an additional policy or additional policies.
 
4.8    Waiver of Subrogation. Each party hereto hereby waives any and every
claim which arises or may arise in its favor and against the other party hereto
during the Term for any and all loss of, or damage to, any of its property
located within or upon, or constituting a part of, the Leased Property, which
loss or damage is covered by valid and collectible insurance policies, to the
extent that such loss or damage is recoverable under such policies. Said mutual
waiver shall be in addition to, and not in limitation or derogation of, any
other waiver or release contained in this Lease with respect to any loss or
damage to property of the parties hereto. Inasmuch as the said waivers will
preclude the assignment of any aforesaid claim by way of subrogation (or
otherwise) to an insurance company (or any other person), each party hereto
agrees immediately to give each insurance company which has issued to it
policies of insurance, written notice of the terms of said mutual waivers, and
to have such insurance policies properly endorsed, if necessary, to prevent the
invalidation of said insurance coverage by reason of said waivers, so long as
such endorsement is available at a reasonable cost.
 
4.9    Mortgages. The following provisions shall apply if Landlord now or
hereafter places a mortgage on the Leased Property or any part thereof:
[i] Tenant shall obtain a standard form of lender’s loss payable clause insuring
the interest of the mortgagee; [ii] Tenant shall deliver evidence of insurance
to such mortgagee; [iii] loss adjustment shall require the consent of the
mortgagee; and [iv] Tenant shall provide such other information and documents as
may be required by the mortgagee.
 
4.10    Escrows. After an Event of Default occurs hereunder, Tenant shall make
such periodic payments of insurance premiums in accordance with Landlord’s
requirements after receipt of notice thereof from Landlord.
 
ARTICLE 5: INDEMNITY
 
5.1    Tenant’s Indemnification. Tenant hereby indemnifies and agrees to hold
harmless Landlord, any successors or assigns of Landlord, and Landlord’s and
such successor’s and assign’s directors, officers, employees and agents from and
against any and all demands, claims, causes of action, fines, penalties, damages
(including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation,
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


reasonable attorneys’ fees, court costs, and the costs set forth in §8.7)
incurred in connection with or arising from: [i] the use or occupancy of the
Leased Property by Tenant or any persons claiming under Tenant; [ii] any
activity, work, or thing done, or permitted or suffered by Tenant in or about
the Leased Property; [iii] any acts, omissions, or negligence of Tenant or any
person claiming under Tenant, or the contractors, agents, employees, invitees,
or visitors of Tenant or any such person; [iv] any breach, violation, or
nonperformance by Tenant or any person claiming under Tenant or the employees,
agents, contractors, invitees, or visitors of Tenant or of any such person, of
any term, covenant, or provision of this Lease or any law, ordinance, or
governmental requirement of any kind, including, without limitation, any failure
to comply with any applicable requirements under the ADA; [v] any injury or
damage to the person, property or business of Tenant, its employees, agents,
contractors, invitees, visitors, or any other person entering upon the Leased
Property; [vi] any construction, alterations, changes or demolition of the
Facility performed by or contracted for by Tenant or its employees, agents or
contractors; and [vii] any obligations, costs or expenses arising under any
Permitted Exceptions. If any action or proceeding is brought against Landlord,
its employees, or agents by reason of any such claim, Tenant, upon notice from
Landlord, will defend the claim at Tenant’s expense with counsel reasonably
satisfactory to Landlord. All amounts payable to Landlord under this section
shall be payable on written demand and any such amounts which are not paid
within 10 days after demand therefor by Landlord shall bear interest at
Landlord’s rate of return as provided in the Commitment. In case any action,
suit or proceeding is brought against Tenant by reason of any such occurrence,
Tenant shall use its commercially reasonable efforts to defend such action, suit
or proceeding. Nothing in this §5.1 shall be construed as requiring Tenant to
indemnify Landlord, its agents or employees with respect to Landlord’s or its
agents’ or employees’ own gross negligence or willful misconduct.
 
5.1.1    Notice of Claim. Landlord shall notify Tenant in writing of any claim
or action brought against Landlord in which indemnity may be sought against
Tenant pursuant to this section. Such notice shall be given in sufficient time
to allow Tenant to defend or participate in such claim or action, but the
failure to give such notice in sufficient time shall not constitute a defense
hereunder nor in any way impair the obligations of Tenant under this section
unless the failure to give such notice precludes or materially adversely affects
Tenant’s defense of any such action.
 
5.1.2    Survival of Covenants. The covenants of Tenant contained in this
section shall remain in full force and effect after the termination of this
Lease until the expiration of the period stated in the applicable statute of
limitations during which a claim or cause of action may be brought and payment
in full or the satisfaction of such claim or cause of action and of all expenses
and charges incurred by Landlord relating to the enforcement of the provisions
herein specified.
 
5.1.3    Reimbursement of Expenses. Unless prohibited by law, Tenant hereby
agrees to pay to Landlord all of the reasonable fees, charges and reasonable
out-of-pocket expenses related to the Facility and required hereby, or incurred
by Landlord in enforcing the provisions of this Lease.
 
5.2    Environmental Indemnity; Audits. Tenant hereby indemnifies and agrees to
hold harmless Landlord, any successors to Landlord’s interest in this Lease, and
Landlord’s
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


and such successors’ directors, officers, employees and agents from and against
any losses, claims, damages (including consequential damages), penalties, fines,
liabilities (including strict liability), costs (including cleanup and recovery
costs), and expenses (including expenses of litigation and reasonable
consultants’ and attorneys’ fees) incurred by Landlord or any other indemnitee
or assessed against any portion of the Leased Property by virtue of any claim or
lien by any governmental or quasi-governmental unit, body, or agency, or any
third party, for cleanup costs or other costs pursuant to any Environmental Law.
Tenant’s indemnity shall survive the termination of this Lease. Provided,
however, Tenant shall have no indemnity obligation with respect to [i] Hazardous
Materials first introduced to the Leased Property subsequent to the date that
Tenant’s occupancy of the Leased Property shall have fully terminated; or
[ii] Hazardous Materials introduced to the Leased Property by Landlord, its
agent, employees, successors or assigns. If at any time during the Term of this
Lease any governmental authority notifies Landlord or Tenant of a violation of
any Environmental Law or Landlord reasonably believes that a Facility may
violate any Environmental Law, Landlord may require one or more environmental
audits of such portion of the Leased Property, in such form, scope and substance
as specified by Landlord, at Tenant’s expense. Tenant shall, within 30 days
after receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing any environmental audit, including, without
limitation, reasonable attorneys’ fees and costs.
 
5.3    Limitation of Landlord’s Liability. Landlord, its agents, and employees,
will not be liable for any loss, injury, death, or damage (including
consequential damages) to persons, property, or Tenant’s business occasioned by
theft, act of God, public enemy, injunction, riot, strike, insurrection, war,
court order, requisition, order of governmental body or authority, fire,
explosion, falling objects, steam, water, rain or snow, leak or flow of water
(including water from the elevator system), rain or snow from the Leased
Property or into the Leased Property or from the roof, street, subsurface or
from any other place, or by dampness or from the breakage, leakage, obstruction,
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures of the Leased Property, or from construction,
repair, or alteration of the Leased Property or from any acts or omissions of
any other occupant or visitor of the Leased Property, or from any other cause
beyond Landlord’s control. Nothing in this §5.3 shall be construed as relieving
Landlord or its agents or employees from any liability arising directly out of
Landlord’s or its agents’ or employees’ own gross negligence or willful
misconduct.
 
ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
 
6.1    Use of Leased Property. Tenant shall use and occupy the Leased Property
exclusively for the Facility Uses specified for each Facility and for all lawful
and licensed ancillary uses, including the operation of an Alzheimer’s Memory
Loss Unit, provided Tenant complies with all applicable Legal Requirements
material to permit the foregoing, and for no other purpose without the prior
written consent of Landlord. Tenant or Subtenant, as the case may be, shall
obtain and maintain all approvals, licenses, and consents needed to use and
operate the Leased Property as herein permitted. Landlord agrees that in the
event Tenant or Subtenant, as the case may be, has not obtained a license to
operate the Facility on the Effective Date, Tenant and Subtenant shall be in
compliance with this section provided (i) Tenant and/or Subtenant have entered
into contractual arrangements with the current licenseholder and/or manager of
the Facility, including a sublease and/or a management agreement (the "Interim
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


Agreements"), which contractual arrangements are in compliance with all Legal
Requirements material thereto authorizing Tenant, Subtenant or licenseholder, as
applicable, to operate and manager to manage the Facility; and (ii) Tenant or
Subtenant proceeds in a diligent manner to obtain a license to operate the
Facility. Tenant shall deliver (or cause to be delivered) to Landlord complete
copies of surveys, examinations, certification and licensure inspections,
compliance certificates, and other similar reports issued to Tenant or Subtenant
by any governmental agency within 10 Business Days after Tenant’s or Subtenant’s
receipt of each item.
 
6.2    Acceptance of Leased Property. Tenant acknowledges that [i] Tenant and
its agents have had an opportunity to inspect the Leased Property; [ii] Tenant
has found the Leased Property fit for Tenant’s use; [iii] Landlord will deliver
the Leased Property to Tenant in "as-is" condition; [iv] Landlord is not
obligated to make any improvements or repairs to the Leased Property; and
[v] the roof, walls, foundation, heating, ventilating, air conditioning,
telephone, sewer, electrical, mechanical, elevator, utility, plumbing, and other
portions of the Leased Property are in good working order. Tenant waives any
claim or action against Landlord with respect to the condition of the Leased
Property. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN
RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR
USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS
TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.
 
6.3    Conditions of Use and Occupancy. Tenant agrees that during the Term it
shall use and keep the Leased Property in a careful, safe and proper manner; not
commit or suffer waste thereon; not use or occupy the Leased Property for any
unlawful purposes; not use or occupy the Leased Property or permit the same to
be used or occupied, for any purpose or business deemed extrahazardous on
account of fire or otherwise; keep the Leased Property in such repair and
condition as may be required by the Board of Health, or other city, state or
federal authorities, free of all cost to Landlord; not permit any acts to be
done which will cause the cancellation, invalidation, or suspension of any
insurance policy; and permit Landlord and its agents to enter upon the Leased
Property at all reasonable times upon prior notice (except in the case of an
emergency where no prior notice shall be required) to examine the condition
thereof. Landlord shall have the right to have an annual inspection of the
Leased Property performed and Tenant shall pay an inspection fee of the lesser
of $1,500.00 per Facility or Landlord’s reasonable out-of-pocket expenses within
30 days after receipt of Landlord’s invoice.
 
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
 
7.1    Maintenance. Tenant shall maintain, repair, and replace the Leased
Property, including, without limitation, all structural and nonstructural
repairs and replacements to the roof, foundations, exterior walls, HVAC systems,
equipment, parking areas, sidewalks, water, sewer and gas connections, pipes and
mains. Tenant shall pay, as Additional Rent, the full cost of maintenance,
repairs, and replacements. Tenant shall maintain all drives, sidewalks, parking
areas, and lawns on or about the Leased Property in a clean and orderly
condition, free of accumulations of dirt, rubbish, snow and ice. Tenant shall at
all times maintain, operate and
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


otherwise manage the Leased Property on a basis and in a manner consistent with
the standards currently maintained by Tenant at the Leased Property. All repairs
shall, to the extent reasonably achievable, be at least equivalent in quality to
the original work or the property to be repaired shall be replaced. Tenant will
not take or omit to take any action the taking or omission of which might
materially impair the value or the usefulness of the Leased Property or any
parts thereof for the Facility Uses. Tenant shall permit Landlord to inspect the
Leased Property at all reasonable times and on reasonable advance notice, and if
Landlord has a reasonable basis to believe that there are maintenance problem
areas and gives Tenant written notice thereof setting forth its concerns in
reasonable detail, Tenant shall deliver to Landlord a plan of correction within
10 Business Days after receipt of the notice. Tenant shall diligently pursue
correction of all problem areas within 60 days after receipt of the notice or
such longer period as may be necessary for reasons beyond its reasonable control
such as shortage of materials or delays in securing necessary permits, but not
caused by lack of diligence by Tenant, and, upon expiration of the 60-day
period, shall deliver evidence of completion to Landlord or an interim report
evidencing Tenant’s diligent progress towards completion and, at the end of the
next 60-day period, evidence of satisfactory completion. Upon completion,
Landlord shall have the right to re-inspect the Facility and Tenant shall pay a
re-inspection fee of $750.00 per Facility plus Landlord’s reasonable
out-of-pocket expenses within 30 days after receipt of Landlord’s invoice. At
each inspection of the Leased Property by Landlord, the Facility employee in
charge of maintenance shall be available to tour the Facility with Landlord and
answer questions.
 
7.2    Required Alterations. Tenant shall, at Tenant’s sole cost and expense,
make any additions, changes, improvements or alterations to the Leased Property,
including structural alterations, which may be required by any governmental
authorities, including those required to maintain licensure or certification
under the Medicare and Medicaid programs (if so certified), whether such changes
are required by Tenant’s use, changes in the law, ordinances, or governmental
regulations, defects existing as of the date of this Lease, or any other cause
whatsoever. All such additions, changes, improvements or alterations shall be
deemed to be Permitted Alterations and shall comply with all laws requiring such
alterations and with the provisions of §16.4.
 
7.3    Mechanic’s Liens. Tenant shall have no authority to permit or create a
mechanic’s lien or construction lien against Landlord’s interest in the Leased
Property, and Tenant shall post notices or file such documents as may be
required to protect Landlord’s interest in the Leased Property against such
liens. Tenant shall notify any and all contractors of this provision of the
Lease prior to entering into any contracts for improvements. Tenant hereby
agrees to defend, indemnify, and hold Landlord harmless from and against any
mechanic’s liens or construction liens against the Leased Property by reason of
work, labor, services or materials supplied or claimed to have been supplied on
or to the Leased Property. Subject to Tenant’s right to contest the same in
accordance with the terms of this Lease, Tenant shall remove, bond-off, or
otherwise obtain the release of any mechanic’s lien or construction lien filed
against the Leased Property within 15 days after notice of the filing thereof.
Tenant shall pay all expenses in connection therewith, including, without
limitation, damages, interest, court costs and reasonable attorneys’ fees.
 
7.4    Replacements of Fixtures and Landlord’s Personal Property. Tenant shall
not remove Fixtures and Landlord’s Personal Property from the Leased Property
except to
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


replace the Fixtures and Landlord’s Personal Property with other similar items
of equal quality and value. Items being replaced by Tenant may be removed and
shall become the property of Tenant and items replacing the same shall be and
remain the property of Landlord. Tenant shall execute, upon written request from
Landlord, any and all documents reasonably necessary to evidence Landlord’s
ownership of Landlord’s Personal Property and replacements therefor. Tenant may
finance replacements for the Fixtures and Landlord’s Personal Property by
equipment lease or by a security agreement and financing statement if, with
respect to any financing of critical care equipment and with respect to any
other Personal Property having a value per Facility in excess of $250,000.00,
[i] Landlord has consented to the terms and conditions of the equipment lease or
security agreement; and [ii] the equipment lessor or lender has entered into a
nondisturbance agreement with Landlord upon terms and conditions reasonably
acceptable to Landlord, including, without limitation, the following:
[a] Landlord shall have the right (but not the obligation) to assume such
security agreement or equipment lease upon the occurrence of an Event of Default
under this Lease; [b] the equipment lessor or lender shall notify Landlord of
any default by Tenant under the equipment lease or security agreement and give
Landlord a reasonable opportunity to cure such default; and [c] Landlord shall
have the right to assign its rights under the equipment lease, security
agreement, or nondisturbance agreement. Tenant shall, within 30 days after
receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing and approving the equipment lease, security
agreement, and nondisturbance agreement, including, without limitation,
reasonable attorneys’ fees and costs.
 
ARTICLE 8: DEFAULTS AND REMEDIES
 
8.1    Events of Default. The occurrence of any one or more of the following
shall be an event of default ("Event of Default") hereunder without any advance
notice to Tenant unless specified herein:
 
(a)    Tenant fails to pay in full any installment of Base Rent, any Additional
Rent or any other monetary obligation payable by Tenant under this Lease within
10 days after such payment is due.
 
(b)    Tenant, Subtenant or Guarantor (where applicable) fails to comply with
any covenant set forth in Article 14, §§15.6, 15.7 or 15.8 of this Lease.
 
(c)    Tenant fails to observe and perform any other covenant, condition or
agreement under this Lease to be performed by Tenant and [i] such failure
continues for a period of 30 days after written notice thereof is given to
Tenant by Landlord; or [ii] if, by reason of the nature of such default it
cannot be remedied within 30 days, Tenant fails to proceed with diligence
reasonably satisfactory to Landlord after receipt of the notice to cure the
default or, in any event, fails to cure such default within 60 days after
receipt of the notice. The foregoing notice and cure provisions do not apply to
any Event of Default otherwise specifically described in any other subsection of
§8.1.
 
(d)    Tenant or Subtenant abandons or vacates (except during a period of repair
or reconstruction after damage, destruction or a Taking) any Facility Property
or any material part thereof, ceases to operate any Facility, ceases to do
business or ceases to exist for
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


any reason for five or more days and Tenant or Subtenant has not implemented the
necessary steps to cure.
 
(e)    [i] The filing by Tenant or Guarantor of a petition under the Bankruptcy
Code or the commencement of a bankruptcy or similar proceeding by Tenant or
Guarantor; [ii] the failure by Tenant or Guarantor, as applicable, within
60 days to dismiss an involuntary bankruptcy petition or other commencement of a
bankruptcy, reorganization or similar proceeding against such party, or to lift
or stay any execution, garnishment or attachment of such consequence as will
impair its ability to carry on its operation at the Leased Property; [iii] the
entry of an order for relief under the Bankruptcy Code in respect of Tenant or
Guarantor; [iv] any assignment by Tenant or Guarantor for the benefit of its
creditors; [v] the entry by Tenant or Guarantor into an agreement of composition
with its creditors; [vi] the approval by a court of competent jurisdiction of a
petition applicable to Tenant or Guarantor in any proceeding for its
reorganization instituted under the provisions of any state or federal
bankruptcy, insolvency, or similar laws; [vii] appointment by final order,
judgment, or decree of a court of competent jurisdiction of a receiver of the
whole or any substantial part of the properties of Tenant or Guarantor (provided
such receiver shall not have been removed or discharged within 60 days of the
date of his qualification).
 
(f)    [i] Any receiver, administrator, custodian or other person takes
possession or control of any of the Leased Property and continues in possession
for 60 days; [ii] any writ against any of the Leased Property is not released
within 60 days; [iii] any judgment is rendered or proceedings are instituted
against the Leased Property, Tenant or Subtenant which adversely affect the
Leased Property or any part thereof, which is not dismissed for 60 days (except
as otherwise provided in this section); [iv] all or a substantial part of the
assets of Tenant or Guarantor are attached, seized, subjected to a writ or
distress warrant, or are levied upon, or come into the possession of any
receiver, trustee, custodian, or assignee for the benefit of creditors;
[v] Tenant or Guarantor is enjoined, restrained, or in any way prevented by
court order, or any proceeding is filed or commenced seeking to enjoin, restrain
or in any way prevent Tenant or Guarantor from conducting all or a substantial
part of its business or affairs; or [vi] except as otherwise permitted
hereunder, a final notice of lien, levy or assessment is filed of record with
respect to all or any part of the Leased Property or any property of Tenant or
Subtenant located at the Leased Property and is not dismissed, discharged, or
bonded-off within 30 days.
 
(g)    Any representation or warranty made by Tenant or Guarantor in this Lease
or any other document executed in connection with this Lease, any guaranty of or
other security for this Lease, or any report, certificate, application,
financial statement or other instrument furnished by Tenant or Guarantor
pursuant hereto or thereto shall prove to be false, misleading or incorrect in
any material respect as of the date made.
 
(h)    [i] Tenant, Guarantor or any Affiliate defaults on any indebtedness or
obligation to Landlord or any Landlord Affiliate, any Obligor Group Obligation
or any agreement with Landlord or any Landlord Affiliate, including, without
limitation, any lease with Landlord or any Landlord Affiliate, or [ii] the
occurrence of a default under any Material Obligation and any applicable grace
or cure period with respect to default under such indebtedness or obligation
expires without such default having been cured. The foregoing
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


provisions apply to all such indebtedness, obligations and agreements as they
may be amended, modified, extended, or renewed from time to time.
 
(i)    Individual Guarantor dies, dissolves, terminates, is adjudicated
incompetent, files a petition in bankruptcy, or is adjudicated insolvent under
the Bankruptcy Code or any other insolvency law, or fails to comply with any
covenant or requirement of such guarantor set forth in this Lease or in the
guaranty of such guarantor, which is not cured within any applicable cure period
and in the case of the death or incompetency of an individual guarantor only,
Tenant fails with 30 days to deliver to Landlord a substitute guaranty or other
collateral reasonably satisfactory to Landlord.
 
(j)    The license for the Facility or any other Government Authorization is
canceled, suspended, reduced to provisional or temporary, or otherwise
invalidated, or license revocation or decertification proceedings are commenced
against Tenant or Subtenant and, in each instance, such action is not stayed
pending appeal, or, as a result of the acts or omissions of Tenant or Subtenant,
any reduction of more than 5% occurs in the number of licensed beds or units at
the Facility, or an admissions ban is issued for the Facility and remains in
effect for a period of more than 45 days.
 
8.2    Remedies. Upon the occurrence of an Event of Default under this Lease or
any Lease Document, and at any time thereafter until Landlord waives the default
in writing or acknowledges cure of the default in writing, at Landlord’s option,
without declaration, notice of nonperformance, protest, notice of protest,
notice of default, notice to quit or any other notice or demand of any kind
(unless otherwise expressly stated in this Lease or required by law), Landlord
may exercise any and all rights and remedies provided in this Lease or any Lease
Document or otherwise provided under law or in equity, including, without
limitation, any one or more of the following remedies:
 
(a)    Landlord may re-enter and take possession of the Leased Property or any
portion thereof without terminating this Lease, and lease such Leased Property
for the account of Tenant, holding Tenant liable for all costs of Landlord in
reletting such Leased Property and for the difference in the amount received by
such reletting and the amounts payable by Tenant under the Lease.
 
(b)    Landlord may terminate this Lease by written notice to Tenant, exclude
Tenant from possession of such Leased Property and use commercially reasonable
efforts to lease the Leased Property to others, holding Tenant liable for the
difference in the amounts received from such reletting and the amounts payable
by Tenant under this Lease.
 
(c)    Landlord may re-enter the Leased Property and have, repossess and enjoy
the Leased Property as if this Lease had not been made, and in such event,
Tenant and its successors and assigns shall remain liable for any contingent or
unliquidated obligations or sums owing at the time of such repossession.
 
(d)    Landlord may have access to and inspect, examine and make copies of the
books and records and any and all accounts, data and income tax and other
returns of Tenant insofar as they pertain to the Leased Property subject to
Landlord’s obligation to
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


maintain the confidentiality of any patient or employee information in
accordance with the requirements of applicable State or federal law.
 
(e)    Landlord may accelerate all of the unpaid Rent hereunder based on the
then current Rent Schedule and Tenant shall be liable for the present value of
the aggregate Rent for the unexpired term of this Lease, discounted at an annual
rate equal to the then-current U.S. Treasury Note rate for the closest
comparable term, which amount shall become immediately due and payable.
 
(f)    Landlord may demand payment from Tenant of an amount equal to the
Outstanding Straight Line Rent Receivable accrued by Landlord under this Lease
as of the date that Tenant surrenders possession of the Leased Property
("Surrender Date"). As used herein, the "Outstanding Straight Line Rent
Receivable" means [i] the amount of Base Rent that would have accrued under this
Lease, up to the Surrender Date, if the Base Rent were calculated based upon the
mathematical average of Landlord’s rate of return over the entire Initial Term
after taking into account the Increaser Rate for each Lease Year of the entire
Initial Term, minus [ii] the amount of Base Rent payable under this Lease, up to
the Surrender Date, based upon the Rent Schedule, i.e., based upon the Increaser
Rate imposed for each Lease Year up to the Surrender Date, as computed in
accordance with generally accepted accounting principles.
 
(g)    Landlord may take whatever action at law or in equity as may appear
necessary or desirable to collect the Rent and other amounts payable under this
Lease then due and thereafter to become due, or to enforce performance and
observance of any obligations, agreements or covenants of Tenant under this
Lease.
 
(h)    With respect to the Collateral or any portion thereof and Secured Party’s
security interest therein, Secured Party may exercise all of its rights as
secured party under Article 9 of the Uniform Commercial Code. Secured Party may
sell the Collateral by public or private sale upon five days notice to Tenant or
Subtenant. Tenant and Subtenant agree that a commercially reasonable manner of
disposition of the Collateral shall include, without limitation and at the
option of Secured Party, a sale of the Collateral, in whole or in part,
concurrently with the sale of the Leased Property.
 
(i)    Secured Party may obtain control over and collect the Receivables and
apply the proceeds of the collections to satisfaction of the Obligor Group
Obligations unless prohibited by law. For purposes of this §8.2(i), upon the
occurrence and during the continuance of an Event of Default, Tenant and
Subtenant appoint HCN or its designee as attorney for Tenant and Subtenant,
respectively, with powers [i] to receive, to endorse, to sign and/or to deliver,
in Tenant’s or Subtenant’s name or Secured Party’s name, any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, and to waive demand, presentment, notice of dishonor, protest, and
any other notice with respect to any such instrument; [ii] to sign Tenant’s or
Subtenant’s name on any invoice or bill of lading relating to any Receivable,
drafts against account debtors, assignments and verifications of Receivables,
and notices to account debtors; [iii] to send verifications of Receivables to
any account debtor; and [iv] to do all other acts and things necessary to carry
out this Lease. Absent gross negligence or willful misconduct of Secured Party,
Secured Party shall not be liable for any omissions, commissions, errors of
judgment, or mistakes in fact or law made in the exercise of any such
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


powers. At Secured Party’s option, Tenant and Subtenant shall [i] provide
Secured Party a full accounting of all amounts received on account of
Receivables with such frequency and in such form as Secured Party may require,
either with or without applying all collections on Receivables in payment of the
Obligor Group Obligations or [ii] deliver to Secured Party on the day of receipt
all such collections in the form received and duly endorsed by Tenant or
Subtenant, as applicable. At Secured Party’s request, Tenant and Subtenant shall
institute any action or enter into any settlement determined by Secured Party to
be necessary to obtain recovery or redress from any account debtor in default of
Receivables. Secured Party may give notice of its security interest in the
Receivables to any or all account debtors with instructions to make all payments
on Receivables directly to Secured Party, thereby terminating Tenant’s and
Subtenant’s authority to collect Receivables. After terminating Tenant’s and
Subtenant’s authority to enforce or collect Receivables, Secured Party shall
have the right to take possession of any or all Receivables and records thereof
and is hereby authorized to do so, and only Secured Party shall have the right
to collect and enforce the Receivables. Prior to the occurrence and during the
continuance of an Event of Default, at Tenant’s and Subtenant’s cost and
expense, but on behalf of Secured Party and for Secured Party’s account, Tenant
and Subtenant shall collect or otherwise enforce all amounts unpaid on
Receivables and hold all such collections in trust for Secured Party, but Tenant
and Subtenant may commingle such collections with Tenant’s and Subtenant’s own
funds, until Tenant’s and Subtenant’s authority to do so has been terminated,
which may be done only after an Event of Default. Notwithstanding any other
provision hereof, Secured Party does not assume any of Tenant’s or Subtenant’s
obligations under any Receivable, and Secured Party shall not be responsible in
any way for the performance of any of the terms and conditions thereof by Tenant
or Subtenant.
 
(j)    Without waiving any prior or subsequent Event of Default, Landlord may
waive any Event of Default or, with or without waiving any Event of Default,
remedy any default.
 
(k)    Landlord may terminate its obligation, if any, to disburse any Landlord
Payment.
 
(l)    Landlord may enter and take possession of the Land or any portion thereof
and any one or more Facilities without terminating this Lease and complete
construction and renovation of the Improvements (or any part thereof) and
perform the obligations of Tenant under the Lease Documents. Without limiting
the generality of the foregoing and for the purposes aforesaid, upon the
occurrence and during the continuance of an Event of Default, Tenant hereby
appoints HCN its lawful attorney-in-fact with full power to do any of the
following: [i] complete construction, renovation and equipping of the
Improvements in the name of Tenant; [ii] use unadvanced funds remaining under
the Investment Amount, or funds that may be reserved, escrowed, or set aside for
any purposes hereunder at any time, or to advance funds in excess of the
Investment Amount, to complete the Improvements; [iii] make changes in the plans
and specifications that shall be necessary or desirable to complete the
Improvements in substantially the manner contemplated by the plans and
specifications; [iv] retain or employ new general contractors, subcontractors,
architects, engineers, and inspectors as shall be required for said purposes;
[v] pay, settle, or compromise all existing bills and claims, which may be liens
or security interests, or to avoid such bills and claims becoming liens against
the Facility or security interest against fixtures or equipment, or as may be
necessary or desirable for the completion of
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


the construction and equipping of the Improvements or for the clearance of
title; [vi] execute all applications and certificates, in the name of Tenant,
that may be required in connection with any construction; [vii] do any and every
act that Tenant might do in its own behalf, to prosecute and defend all actions
or proceedings in connection with the Improvements; and [viii] to execute,
deliver and file all applications and other documents and take any and all
actions necessary to transfer the operations of the Facility to Secured Party or
Secured Party’s designee. This power of attorney is a power coupled with an
interest and cannot be revoked.
 
(m)    Landlord may apply, with or without notice to Tenant, for the appointment
of a receiver ("Receiver") for Tenant or Tenant’s business or for the Leased
Property; provided, however, in the case of an Event of Default which relates to
less than all of the Leased Property, such Receiver’s power and authority shall
be limited to the affected Facility. Unless prohibited by law, such appointment
may be made either before or after termination of Tenant’s possession of the
Leased Property, without notice, without regard to the solvency or insolvency of
Tenant at the time of application for such Receiver and without regard to the
then value of the Leased Property, and Secured Party may be appointed as
Receiver. After the occurrence and during the continuance of an Event of
Default, Landlord shall be entitled to appointment of a receiver as a matter of
right and without the need to make any showing other than the existence of an
Event of Default. The Receiver shall have the power to collect the rents,
income, profits and Receivables of the Leased Property during the pendency of
the receivership and all other powers which may be necessary or are usual in
such cases for the protection, possession, control, management and operation of
the Leased Property during the whole of said proceeding. All sums of money
received by the Receiver from such rents and income, after deducting therefrom
the reasonable charges and expenses paid or incurred in connection with the
collection and disbursement thereof, shall be applied to the payment of the Rent
or any other monetary obligation of Tenant under this Lease, including, without
limitation, any losses or damages incurred by Landlord under this Lease. Tenant,
if requested to do so, will consent to the appointment of any such Receiver as
aforesaid.
 
(n)    Unless prohibited by law, Landlord may terminate any management agreement
with respect to any of the Leased Property and shall have the right to retain
one or more managers for the Leased Property at the expense of Tenant, such
manager(s) to serve for such term and at such compensation as Landlord
reasonably determines is necessary under the circumstances.
 
8.3    Right of Set-Off. Upon the occurrence and during the continuance of an
Event of Default, Landlord may, and is hereby authorized by Tenant to, at any
time and from time to time without advance notice to Tenant (any such notice
being expressly waived by Tenant), set-off or recoup and apply any and all sums
held by Landlord, any indebtedness of Landlord to Tenant, and any claims by
Tenant against Landlord, against any obligations of Tenant hereunder and against
any claims by Landlord against Tenant, whether or not such obligations or claims
of Tenant are matured and whether or not Landlord has exercised any other
remedies hereunder. The rights of Landlord under this section are in addition to
any other rights and remedies Landlord may have against Tenant.
 
8.4    Performance of Tenant’s Covenants. Landlord may perform any obligation of
Tenant which Tenant has failed to perform after expiration of any applicable
cure
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


period within five days after Landlord has sent a written notice to Tenant
informing it of its specific failure. Tenant shall reimburse Landlord on demand,
as Additional Rent, for any expenditures thus incurred by Landlord and shall pay
interest thereon at Landlord’s rate of return as provided in the Commitment.
 
8.5    Late Payment Charge. Tenant acknowledges that any default in the payment
of any installment of Rent payable hereunder will result in loss and additional
expense to Landlord in servicing any indebtedness of Landlord secured by the
Leased Property, handling such delinquent payments, and meeting its other
financial obligations, and because such loss and additional expense is extremely
difficult and impractical to ascertain, Tenant agrees that in the event any Rent
payable to Landlord hereunder is not paid within 10 days after the due date,
within 10 days of receipt of an invoice from Landlord, Tenant shall pay a late
charge of 5% of the amount of the overdue payment as a reasonable estimate of
such loss and expenses, unless applicable law requires a lesser charge, in which
event the maximum rate permitted by such law may be charged by Landlord. The
10-day grace period set forth in this section shall not extend the time for
payment of Rent or the period for curing any default beyond such 10-day grace
period or constitute a waiver of such default following the expiration of such
10-day grace period.
 
8.6    Default Rent. At Landlord’s option at any time after the occurrence of an
Event of Default and while such Event of Default remains uncured, the Base Rent
payable under this Lease shall be increased to reflect Landlord’s rate of return
of 18.5% per annum on the Investment Amount ("Default Rent"); provided, however,
that if a court of competent jurisdiction determines that any other amounts
payable under this Lease are deemed to be interest, the Default Rent shall be
adjusted to ensure that the aggregate interest payable under this Lease does not
accrue at a rate in excess of the maximum legal rate. Tenant shall not be
required to pay interest on any installment of Rent during the 10-day grace
period referenced in §8.5.
 
8.7    Attorneys’ Fees. Tenant shall pay all reasonable costs and expenses
incurred by Landlord in enforcing or preserving Landlord’s rights under this
Lease, whether or not an Event of Default has actually occurred or has been
declared and thereafter cured, including, without limitation, [i] the fees,
expenses, and costs of any litigation, appellate, receivership, administrative,
bankruptcy, insolvency or other similar proceeding; [ii] reasonable attorney,
paralegal, consulting and witness fees and disbursements, whether in-house
counsel or outside counsel; and [iii] the expenses, including, without
limitation, lodging, meals, and transportation, of Landlord and its employees,
agents, attorneys, and witnesses in preparing for litigation, administrative,
bankruptcy, insolvency or other similar proceedings and attendance at hearings,
depositions, and trials in connection therewith. All such reasonable costs,
expenses, charges and fees payable by Tenant shall be deemed to be Additional
Rent under this Lease.
 
8.8    Escrows and Application of Payments. As security for the performance of
the Obligor Group Obligations, Tenant hereby assigns to Landlord all its right,
title, and interest in and to all monies escrowed with Landlord under this Lease
and all deposits with utility companies, taxing authorities and insurance
companies; provided, however, that Landlord shall not exercise its rights
hereunder until an Event of Default has occurred. Any payments received by
Landlord under any provisions of this Lease during the existence or continuance
of an Event
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


of Default shall be applied to the Obligor Group Obligations in the order which
Landlord may determine.
 
8.9    Remedies Cumulative. The remedies of Landlord herein are cumulative to
and not in lieu of any other remedies available to Landlord at law or in equity.
The use of any one remedy shall not be taken to exclude or waive the right to
use any other remedy.
 
8.10    Waivers. Tenant waives [i] any notice required by statute or other law
as a condition to bringing an action for possession of, or eviction from, any of
the Leased Property, [ii] any right of re-entry or repossession, [iii] any right
to a trial by jury in any action or proceeding arising out of or relating to
this Lease, [iv] any objections, defenses, claims or rights with respect to the
exercise by Landlord of any rights or remedies, [v] any right of redemption
whether pursuant to statute, at law or in equity, [vi] all presentments, demands
for performance, notices of nonperformance, protest, notices of protest, notices
of dishonor, notices to quit and any other notice or demand of any kind (other
than those specifically provided for in this Lease), and [vii] all notices of
the existence, creation or incurring of any obligation or advance under this
Lease before or after this date.
 
8.11    Obligations Under the Bankruptcy Code. Upon filing of a petition by or
against Tenant under the Bankruptcy Code, Tenant, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant, agree to pay monthly in advance on
the first day of each month, as reasonable compensation for the use and
occupancy of the Leased Property, an amount equal to all Rent due pursuant to
this Lease. Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following: [i] the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than five Business
Days of assumption and/or assignment; [ii] the deposit of an additional amount
equal to not less than three months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to adequately assure the future performance
under this Lease of the Tenant or its assignee; and [iii] the continued use of
the Leased Property for the Facility Uses. Nothing herein shall be construed as
an agreement by Landlord to any assignment of this Lease or a waiver of
Landlord’s right to seek adequate assurance of future performance in addition to
that set forth hereinabove in connection with any proposed assumption and/or
assignment of this Lease.
 
8.12    California Remedies. In addition to the provisions set forth above and
subject to §1951.2 of the California statutes, for each Facility located in the
State of California, the following provisions shall apply and shall supersede
any other provision of this Lease in violation of or limit the remedies
available under the laws of or that would be contrary to the public policy of
the State of California:
 
8.12.1    Remedies. On the occurrence of an Event of Default, Landlord may at
any time thereafter and prior to the cure of such Event of Default, upon giving
written notice to Tenant but without limiting Landlord in the exercise of a
right or remedy which Landlord may have by reason of an Event of Default, do any
of the following:
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
(a)    Landlord may elect to continue the term of this Lease in full force and
effect and not terminate Tenant’s right to possession of the Leased Property, in
which event Landlord shall have the right to enforce any rights and remedies
granted by this Lease or by law against Tenant, including, without limitation,
the right to collect when due Rent and other sums payable hereunder. Landlord
shall not be deemed to have elected to terminate this Lease unless Landlord
gives Tenant written notice of such election to terminate. Landlord’s acts of
maintenance or preservation of the Leased Property or efforts to relet the
Leased Property shall not terminate this Lease.
 
(b)    Landlord may elect immediately upon written notice to Tenant to terminate
this Lease at any time prior to Tenant’s cure of an Event of Default and in such
event Landlord may, at Landlord’s option, declare this Lease and Tenant’s right
to possession of the Leased Property terminated, reenter the Leased Property,
remove Tenant’s Property therefrom and dispose of it in any manner whatsoever
allowed by law at Tenant’s expense or store it for Tenant’s account and at
Tenant’s risk and expense (but Landlord shall not be required to effect such
removal), eject all persons from the Leased Property and recover damages from
Tenant as hereinafter provided. Any such reentry shall be permitted by Tenant
without hindrance. Landlord shall not thereby be liable in damages for such
reentry or be guilty of trespass, forcible entry or unlawful detainer. If
Landlord so terminates this Lease and Tenant’s right to possession, such
termination shall cancel all Tenant’s options, if any, to extend or renew the
term of this Lease.
 
(c)    Landlord may at its sole discretion elect to notify Subtenant (or
assignee) of the Leased Property of the existence of an Event of Default by
Tenant in writing and thereafter all Rent and other amounts due from Subtenant
of the Leased Property shall be paid to Landlord and Landlord shall apply such
Rent and other amounts in payment of the amounts due from Tenant under this
Lease. The delivery of such notice to Subtenant and the collection of such Rent
and other amounts by Landlord shall not terminate this Lease. Upon Tenant’s cure
of the Event of Default and receipt by Landlord of all Rent and other amounts
due from Tenant, Landlord shall notify Subtenant (or assignee) to make payments
as provided in its sublease or lease.
 
8.12.2    Damages. In the event Landlord elects to terminate this Lease and
Tenant’s right to possession in accordance with §8.12.1(b), or the same are
terminated by operation of law due to an Event of Default, Landlord may recover
as damages from Tenant the following:
 
(a)    The worth at the time of award of the unpaid Rent and other sums due
hereunder which had been earned at the time of termination of the Lease;
 
(b)    The worth at the time of award of the amount by which the unpaid Rent and
other sums due hereunder which would have been earned after the date of
termination of this Lease until the time of award exceeds the amount of such
loss of Rent and other sums due that Tenant proves could have been reasonably
avoided;
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
(c)    The worth at the time of the award of the amount by which the unpaid Rent
and other sums due hereunder for the balance of the term after the time of award
exceeds the amount of the loss of such Rent and other sums that Tenant proves
could be reasonably avoided;
 
(d)    Any other amount, including but not limited to reasonable attorneys’ fees
and court costs, leasing commissions and all costs and expenses incurred by
Landlord in reletting the Leased Property or preparing, altering or remodeling
the Leased Property for such reletting. Landlord shall also recover any amount
which is necessary to compensate Landlord for all detriment proximately caused
by Tenant’s act of default or which in the ordinary course of things would be
likely to result therefrom; and
 
(e)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
 
The "worth at the time of award" of the amounts referred to in §8.12.2(a) and
(b) above, is computed by allowing interest at the maximum legal rate of
interest. The "worth at the time of award" of the amount referred to in
§8.12.2(c) above, is computed by discounting such amount at the discount rate of
Federal Reserve Bank of San Francisco at the time of award plus 1%.
 
8.13    Texas Remedies. In addition to the provisions set forth above (other
than §8.12), for each Facility located in the State of Texas, the following
provisions shall apply and shall supersede any other provision of this Lease in
violation of or which limit the remedies available under the laws of or that
would be contrary to the public policy of the State of Texas:
 
8.13.1    Remedies. The remedies specified in §8.12.1 as being applicable to
Facilities located in the State of California shall also be applicable for each
Facility located in the State of Texas.
 
8.13.2    Damages. In the event Landlord elects to terminate this Lease and
Tenant’s right to possession in accordance with the terms of this Lease or the
same are terminated by operation of law due to an Event of Default, such
termination shall be without prejudice to any remedy available to Landlord under
the laws of the State of Texas for collection of past due Rent, breach of
contract, damages, or otherwise; nor shall the termination of this Lease be
deemed in any manner to relieve Tenant from the obligation to pay the Rent and
all other amounts due or to become due as provided in this Lease for and during
the entire unexpired portion then remaining of the Term provided for herein, as
such Rent and other amounts becomes due and payable. In the event of termination
of this Lease, Landlord shall have the further right, but not the obligation
(except to the extent required by applicable law), to relet the Leased Property
upon such terms, conditions, and covenants as are deemed proper by Landlord for
the account of Tenant, and in such event, Tenant shall pay to Landlord [i] all
costs of recovering the Leased Property and reletting same, [ii] past due Rent
and interest on same at the lesser of [x] the rate otherwise provided in this
Lease, or [y] the maximum rate permissible under applicable law (such lesser
rate is herein called the "Texas Default Rate"), and [iii] all reasonable costs
of renovating and altering the Leased Property for a new tenant or tenants
(including any
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


brokerage fees incurred in connection therewith), and Landlord shall credit
Tenant only for such amounts as are actually received from such reletting during
the period that would have remained on the Term but for such termination.
Alternatively, at the election of Landlord, Tenant covenants and agrees to pay
as damages to Landlord, upon any such termination of this Lease by Landlord,
such sum as at the time of such termination equals the amount of the excess, if
any, of the sum of all the rentals which would have been due and payable
hereunder to Landlord during the remainder of the full Term of this Lease (had
Tenant kept and performed all agreements and covenants of Tenant set forth in
this Lease) over and above the then present rental value of the Leased Property
for said remainder of the then full current Term of this Lease, both discounted
to present value at the rate of six percent per annum.
 
Landlord may change the door lock of the Leased Property upon an Event of
Default. If Landlord so changes the door lock, Landlord will, in accordance with
Texas law, place a written notice on Tenant’s Leased Property stating the name
and address or telephone number of the individual or company from which the new
key may be obtained. The new key will be provided only if Tenant pays all
delinquent Rent. Landlord may lock out Tenant under such circumstances without
being deemed in any manner guilty of conversion, trespass, eviction, or forcible
entry, or detainer; without incurring any liability or any damage, claim, or
cause of action resulting therefrom; and without relinquishing Landlord’s right
to Rent or any other right given to Landlord under this Lease or by operation of
law or equity.
 
Pursuit of any of the foregoing remedies by Landlord shall not preclude pursuit
of any other remedies herein provided Landlord or any other remedies provided by
law, nor shall pursuit of any of the other remedies herein provided constitute a
forfeiture or waiver of any Rent due Landlord hereunder or of any damages
accruing to Landlord by reason of the violation of any of the terms, provisions,
and covenants herein contained. Forbearance by Landlord to enforce one or more
of the remedies herein provided upon an Event of Default shall not be deemed or
construed to constitute a waiver of such default. Furthermore, in addition to
any rights and remedies provided by law or in equity, Landlord is hereby
entitled and Tenant shall pay all reasonable attorneys’ fees, court costs, and
other expenses incurred by Landlord in collecting any Rent, enforcing any Event
of Default, or with commencing an action of forcible detainer, bankruptcy,
injunction, breach of contract, or any other form of litigation or similar
proceeding against or involving Tenant in which Landlord prevails.
Notwithstanding anything contained herein, whenever interest on past due Rent or
other amounts due under this Lease are required to be paid, such interest shall
never be calculated at a rate exceeding the Texas Default Rate.
 
8.14    Washington Remedies. Notwithstanding anything to the contrary contained
in this Lease, as the same may from time to time be amended, Tenant’s
obligations under, and Landlord’s rights and remedies pursuant to the terms of
this Lease, as the same may from time to time be amended, with respect to the
Ocean Shores Facility, shall be subject to any limitations imposed by any
applicable law of the State of Washington, including any licensure laws and/or
regulations promulgated by the State of Washington Department of Social and
Health Services ("DSHS") such that Landlord’s rights and exercise of its
remedies and Tenant’s obligations and required actions in furtherance of the
same shall not result in a violation of [i] any applicable health care licenses,
permits or other Government Authorization relating to the use of the Ocean
Shores Facility for its Facility Uses or [ii] any administrative rule or
regulation
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


of DSHS or its successor organization relating to the use of the Ocean Shores
Facility for its Facility Uses.
 
ARTICLE 9: DAMAGE AND DESTRUCTION
 
9.1    Notice of Casualty. If the Leased Property shall be destroyed, in whole
or in part, or damaged by fire, flood, windstorm or other casualty in excess of
$150,000.00 (a "Casualty"), Tenant shall give written notice thereof to Landlord
within two Business Days after the occurrence of the Casualty. Within 15 days
after the occurrence of the Casualty or as soon thereafter as such information
is reasonably available to Tenant, Tenant shall provide the following
information to Landlord: [i] the date of the Casualty; [ii] the nature of the
Casualty; [iii] a description of the damage or destruction caused by the
Casualty, including the type of Leased Property damaged and the area of the
Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the Leased Property; [v] a preliminary estimate of
the schedule to complete the repair, rebuilding, restoration or replacement of
the Leased Property; [vi] a description of the anticipated property insurance
claim, including the name of the insurer, the insurance coverage limits, the
deductible amount, the expected settlement amount, and the expected settlement
date; and [vii] a description of the business interruption claim, including the
name of the insurer, the insurance coverage limits, the deductible amount, the
expected settlement amount, and the expected settlement date. Within five days
after request from Landlord, Tenant will provide Landlord with copies of all
correspondence to the insurer and any other information reasonably requested by
Landlord.
 
9.2    Substantial Destruction.
 
9.2.1    If any Facility’s Improvements are substantially destroyed at any time
other than during the final 18 months of the Initial Term or the Renewal Term,
Tenant shall promptly rebuild and restore such Improvements in accordance with
§9.4 and Landlord shall make the insurance proceeds available to Tenant for such
restoration. The term "substantially destroyed" means any casualty resulting in
the loss of use of 50% or more of the licensed beds at any one Facility.
 
9.2.2    If any Facility’s Improvements are substantially destroyed during the
final 18 months of the Initial Term or the Renewal Term, Landlord may elect to
terminate this Lease with respect to the entire Leased Property and retain the
insurance proceeds unless Tenant exercises its option to renew as set forth in
§9.2.3. If Landlord elects to terminate, Landlord shall give notice
("Termination Notice") of its election to terminate this Lease within 30 days
after receipt of Tenant’s notice of the damage. If Tenant does not exercise its
option to renew under §9.2.3 within 15 days after delivery of the Termination
Notice, this Lease shall terminate on the 15th day after delivery of the
Termination Notice. If this Lease is so terminated, Tenant shall be liable to
Landlord for all Rent and all other obligations accrued under this Lease through
the effective date of termination.
 
9.2.3    If any Facility’s Improvements are substantially destroyed during the
final 18 months of the Initial Term or the Renewal Term and Landlord gives the
Termination Notice, Tenant shall have the option to renew this Lease with
respect to the entire Leased Property (but not any part thereof). Tenant shall
give Landlord irrevocable notice of Tenant’s election to
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


renew within 15 days after delivery of the Termination Notice. If Tenant elects
to renew, the Renewal Term will be in effect for the balance of the Initial Term
plus a 15-year period. The Renewal Term will commence on the third day following
Landlord’s receipt of Tenant’s notice of renewal. All other terms of this Lease
for the Renewal Term shall be in accordance with Article 12. The Improvements
will be restored by Tenant in accordance with the provisions of this Article 9
regarding partial destruction.
 
9.3    Partial Destruction. If any Facility’s Improvements are not substantially
destroyed, then Tenant shall comply with the provisions of §9.4 and Landlord
shall make the insurance proceeds available to Tenant for such restoration.
 
9.4    Restoration. Subject to any limitations imposed by law with respect to
the rebuilding of the Leased Premises, Tenant shall promptly repair, rebuild, or
restore the damaged Leased Property, at Tenant’s expense, so as to make the
Leased Property at least equal in value to the Leased Property existing
immediately prior to such occurrence and as nearly similar to it in character as
is practicable and reasonable. Before beginning such repairs or rebuilding, or
letting any contracts in connection with such repairs or rebuilding with respect
to any Casualty, Tenant will submit for Landlord’s approval, which approval
Landlord will not unreasonably withhold or delay, plans and specifications
meeting the requirements of §16.2 for such repairs or rebuilding. Promptly after
receiving Landlord’s approval of the plans and specifications, Tenant will begin
such repairs or rebuilding and will prosecute the repairs and rebuilding to
completion with diligence, subject, however, to strikes, lockouts, acts of God,
embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control. Landlord will make available to Tenant the net proceeds of
any fire or other casualty insurance paid to Landlord for such repair or
rebuilding as the same progresses, after deduction of any costs of collection,
including reasonable attorneys’ fees. Payments will be made against properly
certified vouchers of a competent architect in charge of the work and approved
by Landlord. Payments for deposits for the repairing or rebuilding or delivery
of materials to the Facility will be made upon Landlord’s receipt of evidence
satisfactory to Landlord that such payments are required in advance. With
respect to any Casualty, prior to commencing the repairing or rebuilding, Tenant
shall deliver to Landlord for Landlord’s approval a schedule setting forth the
estimated monthly draws for such work. Landlord will contribute to such payments
out of the insurance proceeds an amount equal to the proportion that the total
net amount received by Landlord from insurers bears to the total estimated cost
of the rebuilding or repairing, multiplied by the payment by Tenant on account
of such work. Landlord may, however, withhold 10% from each payment until the
work is completed and proof has been furnished to Landlord that no lien or
liability has attached or will attach to the Leased Property or to Landlord in
connection with such repairing or rebuilding. Upon the completion of rebuilding
and the furnishing of such proof, the balance of the net proceeds of such
insurance payable to Tenant on account of such repairing or rebuilding will be
paid to Tenant. If required by law as a result of the nature or extent of the
damage, Tenant will obtain and deliver to Landlord a temporary or final
certificate of occupancy before the damaged Leased Property is reoccupied for
any purpose. Tenant shall complete such repairs or rebuilding free and clear of
mechanic’s or other liens, and in accordance with the building codes and all
applicable laws, ordinances, regulations, or orders of any state, municipal, or
other public authority affecting the repairs or rebuilding, and also in
accordance with all requirements of the insurance rating organization, or
similar body. Any remaining proceeds of insurance after such restoration will be
Tenant’s property.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
9.5    Insufficient Proceeds. If the proceeds of any insurance settlement are
not sufficient to pay the costs of Tenant’s repair, rebuilding or restoration
under §9.4 in full, Tenant shall deposit with Landlord at Landlord’s option, and
within 10 days of Landlord’s request, an amount sufficient in Landlord’s
reasonable judgment to complete such repair, rebuilding or restoration or shall
provide Landlord with evidence reasonably satisfactory to Landlord that Tenant
has available the funds needed to complete such repair, rebuilding or
restoration. Tenant shall not, by reason of the deposit or payment, be entitled
to any reimbursement from Landlord or diminution in or postponement of the
payment of the Rent.
 
9.6    Not Trust Funds. Notwithstanding anything herein or at law or equity to
the contrary, none of the insurance proceeds paid to Landlord as herein provided
shall be deemed trust funds, and Landlord shall be entitled to dispose of such
proceeds as provided in this Article 9. Tenant expressly assumes all risk of
loss, including a decrease in the use, enjoyment or value, of the Leased
Property from any casualty whatsoever, whether or not insurable or insured
against.
 
9.7    Landlord’s Inspection. During the progress of such repairs or rebuilding,
Landlord and its architects and engineers may, from time to time, inspect the
Leased Property and will be furnished, if required by them, with copies of all
plans, shop drawings, and specifications relating to such repairs or rebuilding.
Tenant will keep all plans, shop drawings, and specifications at the building,
and Landlord and its architects and engineers may examine them at all reasonable
times and on reasonable notice. If, during such repairs or rebuilding, Landlord
and its architects and engineers determine that the repairs or rebuilding are
not being done in accordance with the approved plans and specifications,
Landlord will give prompt notice in writing to Tenant, specifying in detail the
particular deficiency, omission, or other respect in which Landlord claims such
repairs or rebuilding do not accord with the approved plans and specifications.
Upon the receipt of any such notice, Tenant will cause corrections to be made to
any deficiencies, omissions, or such other respect. Tenant’s obligations to
supply insurance, according to Article 4, will be applicable to any repairs or
rebuilding under this section.
 
9.8    Landlord’s Costs. Tenant shall, within 30 days after receipt of an
invoice from Landlord, pay the costs, expenses, and fees of any architect or
engineer employed by Landlord to review any plans and specifications and to
supervise and approve any construction, or for any services rendered by such
architect or engineer to Landlord as contemplated by any of the provisions of
this Lease, or for any services performed by Landlord’s attorneys in connection
therewith.
 
9.9    No Rent Abatement. Rent will not abate pending the repairs or rebuilding
of the Leased Property; provided, however, that credit will be given for any
rental insurance proceeds received by Landlord.
 
ARTICLE 10: CONDEMNATION
 
10.1    Total Taking. If, by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right
("Taking"), any entire
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


Facility Property is taken, or so much of any Facility Property is taken that
the number of licensed beds/units at the Facility Property is reduced by more
than 25% as a result of such Taking, then this Lease will end with respect to
such Facility Property only on the earlier of the vesting of title to the
Facility Property in the condemning authority or the taking of possession of the
Facility Property by the condemning authority. Upon such termination, the
Investment Amount shall be reduced by the actual net award for such Taking
received by Landlord and Rent hereunder shall be reduced accordingly, unless
there is only one Facility Property subject to this Lease in which case the
Lease will terminate. The termination of this Lease as to one Facility Property
due to a Taking is the result of circumstances beyond the control of Landlord
and Tenant and the parties affirm that, except for such specific isolated
situation, this Lease is intended to be a single indivisible lease. All damages
awarded for such Taking under the power of eminent domain shall be the property
of Landlord, whether such damages shall be awarded as compensation for
diminution in value of the leasehold or the fee of the Facility Property;
provided, however, nothing herein shall preclude Tenant from pursuing a separate
award for the Taking of its Tenant’s Property (as defined below) or for
relocation costs or expenses.
 
10.2    Partial Taking. If, after a Taking, so much of the Facility Property
remains that the Facility Property can be used for substantially the same
purposes for which it was used immediately before the Taking, then [i] this
Lease will end as to the part taken on the earlier of the vesting of title to
such Leased Property in the condemning authority or the taking of possession of
such Leased Property by the condemning authority and the Rent will be adjusted
accordingly; [ii] at its cost, Tenant shall restore so much of the Facility
Property as remains to a sound architectural unit substantially suitable for the
purposes for which it was used immediately before the Taking, using good
workmanship and new, first-class materials; [iii] upon completion of the
restoration, Landlord will pay Tenant the lesser of the net award made to
Landlord on the account of the Taking (after deducting from the total award,
reasonable attorneys’, appraisers’, and other fees and costs incurred in
connection with the obtaining of the award and amounts paid to the holders of
mortgages secured by the Facility Property), or Tenant’s actual out-of-pocket
costs of restoring the Facility Property; and [iv] Landlord shall be entitled to
the balance of the net award except to the extent specifically allocated to the
value of Tenant’s Property or any relocation costs or expenses incurred by
Tenant as a result of such Partial Taking. The restoration shall be completed in
accordance with §§9.4, 9.5, 9.7, 9.8 and 9.9 with such provisions deemed to
apply to condemnation instead of casualty.
 
10.3    Condemnation Proceeds Not Trust Funds. Notwithstanding anything in this
Lease or at law or equity to the contrary, none of the condemnation award paid
to Landlord shall be deemed trust funds, and Landlord shall be entitled to
dispose of such proceeds as provided in this Article 10. Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment, or value,
of the Leased Property from any Condemnation.
 
ARTICLE 11: TENANT’S PROPERTY
 
11.1    Tenant’s Property. Tenant shall have the right to install, place, and
use on the Leased Property such fixtures, furniture, equipment, inventory and
other personal property in addition to Landlord’s Personal Property as may be
required or as Tenant may, from time to time, deem necessary or useful to
operate the Leased Property for its permitted purposes. All fixtures, furniture,
equipment, inventory, and other personal property installed, placed, or used
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


on the Leased Property which is owned by Tenant or leased by Tenant from third
parties is hereinafter referred to as "Tenant’s Property".
 
11.2    Requirements for Tenant’s Property. Tenant shall comply with all of the
following requirements in connection with Tenant’s Property:
 
(a)    Tenant shall, at Tenant’s sole cost and expense, maintain, repair, and
replace Tenant’s Property.
 
(b)    Tenant shall, at Tenant’s sole cost and expense, keep Tenant’s Property
insured against loss or damage by fire, vandalism and malicious mischief,
sprinkler leakage, earthquake, and other physical loss perils commonly covered
by fire and extended coverage, boiler and machinery, and difference in
conditions insurance in an amount not less than 90% of the then full replacement
cost thereof. Tenant shall use the proceeds from any such policy for the repair
and replacement of Tenant’s Property. The insurance shall meet the requirements
of §4.3.
 
(c)    Tenant shall pay all taxes applicable to Tenant’s Property.
 
(d)    If Tenant’s Property is damaged or destroyed by fire or any other cause,
Tenant shall have the right, but not the obligation, to repair or replace
Tenant’s Property (unless the same is required for the operation of the Leased
Property in compliance with applicable Legal Requirements, in which case Tenant
shall be required to promptly repair or replace the same) unless Landlord elects
to terminate this Lease pursuant to §9.2.2.
 
(e)    Unless an Event of Default or any event which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default has occurred,
Tenant may remove Tenant’s Property from the Leased Property from time to time
provided that [i] the items removed are not required to operate the Leased
Property for the Facility Uses (unless such items are being replaced by Tenant);
and [ii] Tenant repairs any damage to the Leased Property resulting from the
removal of Tenant’s Property.
 
(f)    Tenant shall not, without the prior written consent of Landlord or as
otherwise provided in this Lease, remove any Tenant’s Property or Leased
Property. Tenant shall, at Landlord’s option, remove Tenant’s Property upon the
termination or expiration of this Lease and shall repair any damage to the
Leased Property resulting from the removal of Tenant’s Property. If Tenant fails
to remove Tenant’s Property within 30 days after request by Landlord, then
Tenant shall be deemed to have abandoned Tenant’s Property, Tenant’s Property
shall become the property of Landlord, and Landlord may remove, store and
dispose of Tenant’s Property. In such event, Tenant shall have no claim or right
against Landlord for such property or the value thereof regardless of the
disposition thereof by Landlord. Tenant shall pay Landlord, upon demand, all
expenses incurred by Landlord in removing, storing, and disposing of Tenant’s
Property and repairing any damage caused by such removal. Tenant’s obligations
hereunder shall survive the termination or expiration of this Lease.
 
(g)    Tenant shall perform its obligations under any equipment lease or
security agreement for Tenant’s Property. For equipment loans or leases for
critical care equipment and for all other equipment having an original cost in
excess of $250,000.00 per
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


Facility, Tenant shall cause such equipment lessor or lender to enter into a
nondisturbance agreement with Landlord upon terms and conditions acceptable to
Landlord, including, without limitation, the following: [i] Landlord shall have
the right (but not the obligation) to assume such equipment lease or security
agreement upon the occurrence of an Event of Default by Tenant hereunder;
[ii] such equipment lessor or lender shall notify Landlord of any default by
Tenant under the equipment lease or security agreement and give Landlord a
reasonable opportunity to cure such default; and [iii] Landlord shall have the
right to assign its interest in the equipment lease or security agreement and
nondisturbance agreement. Tenant shall, within 30 days after receipt of an
invoice from Landlord, reimburse Landlord for all costs and expenses incurred in
reviewing and approving the equipment lease, security agreement and
nondisturbance agreement, including, without limitation, reasonable attorneys’
fees and costs.
 
ARTICLE 12: RENEWAL OPTION
 
12.1    Renewal Option. Tenant has the option to renew ("Renewal Option") this
Lease for one 15-year renewal term ("Renewal Term"). Tenant can exercise the
Renewal Option only upon satisfaction of the following conditions:
 
(a)    There shall be no uncured Event of Default, or any event which with the
passage of time or giving of notice would constitute an Event of Default, at the
time Tenant exercises its Renewal Option nor on the date the Renewal Term is to
commence.
 
(b)    Tenant shall give Landlord irrevocable written notice of renewal no later
than the date which is [i] 90 days prior to the expiration date of the Initial
Term; or [ii] 15 days after Landlord’s delivery of the Termination Notice as set
forth in §9.2.3.
 
(c)    Tenant and each Affiliate Tenant shall concurrently give irrevocable
notice of renewal for each Affiliate Lease.
 
(d)    Tenant shall pay all amounts, costs, expenses, charges, Rent and other
items payable by Tenant to Landlord, including, but not limited to, enforcement
costs as set forth in §8.7 and any unpaid cumulative Rent Shortfall, and the
Renewal Fee to Landlord on the Renewal Date.
 
12.2    Effect of Renewal. The following terms and conditions will be applicable
if Tenant renews the Lease:
 
(a)    Effective Date. Except as otherwise provided in §9.2.3, the effective
date of the Renewal Term will be the first day after the expiration date of the
Initial Term. The first day of the Renewal Term is also referred to as the
Renewal Date.
 
(b)    Investment Amount. Effective as of the Renewal Date, a single Investment
Amount will be computed by summing all Landlord Payments made to date.
 
(c)    Rent Adjustment. Effective as of the Renewal Date, Landlord shall
calculate Base Rent for the Renewal Term based upon the applicable rate of
return to Landlord as set forth in the Commitment and shall issue a new Rent
Schedule reflecting the Base Rent adjustment. Until Tenant receives a revised
Rent Schedule from Landlord, Tenant shall for
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


each month [i] continue to make installments of Base Rent according to the Rent
Schedule in effect on the day before the Renewal Date; and [ii] within 10 days
following Landlord’s issuance of an invoice, pay the difference between the
installment of Base Rent paid to Landlord for such month and the installment of
Base Rent actually due for such month as a result of the renewal of the Lease.
 
(d)    Other Terms and Conditions. Except for the modifications set forth in
this §12.2, all other terms and conditions of the Lease will remain the same for
the Renewal Term.
 
ARTICLE 13: RIGHT OF FIRST OPPORTUNITY
 
13.1    Right of First Opportunity. In the event at any time during the Term
either [i] Landlord elects to seek a purchaser of the Leased Property (the
"Right of First Opportunity Event") or [ii] Landlord receives a bona fide offer
from a third party (the "Offer") setting forth the terms and conditions upon
which it proposes to purchase the Leased Property which it is interested in
accepting, but in no event shall Landlord be obligated to accept (the "Right of
First Refusal Event"), the following provisions shall apply:
 
(a)    In the event of the occurrence of the Right of First Opportunity Event,
Landlord shall provide Tenant with written notice of its intent to sell the
Leased Property and its proposed terms with respect thereto (the "Opportunity
Notice"). Landlord and Tenant shall have a period of 30 days after Tenant’s
receipt of the Opportunity Notice (the "Protected Period") to negotiate in good
faith with respect to the terms and conditions under which such transaction
shall occur provided that in no event shall the purchase price be less than the
Base Price and shall occur on the terms and conditions set forth in the
Transaction Documents (as defined below) (the "Opportunity Transaction"). In the
event Landlord and Tenant are unable to reach agreement within the Protected
Period with respect to the terms of the Opportunity Transaction, then Landlord
shall be free to enter into negotiations with respect to the Opportunity
Transaction with any other person or entity; provided, however, that Landlord
shall not be permitted to consummate a transaction with any other person or
entity on terms which are less favorable to Landlord than those offered to
Tenant during the Protected Period without first offering Tenant the opportunity
on written notice setting forth such terms to consummate the Opportunity
Transaction on such alternative terms and conditions (the "Modified Opportunity
Notice"); provided, however, that Tenant shall be deemed to have waived its
right to proceed with such revised Opportunity Transaction in the event it does
not advise Landlord of its election to proceed within 10 days after its receipt
of the Modified Opportunity Notice.
 
(b)    In the event of the occurrence of a Right of First Refusal Event,
Landlord shall provide Tenant with a true and correct copy of the Offer (the
"Right of First Refusal Notice"). Tenant shall have 20 days from its receipt of
the Right of First Refusal Notice to advise Landlord in writing whether it is
prepared to purchase the Leased Property on the same terms and conditions as set
forth in the Offer. Tenant’s failure to so advise Landlord within such 20 day
period shall be deemed to be a determination by Tenant not to exercise the right
of first refusal provided for herein, at which time Landlord shall be free to
consummate the transaction which was the subject of the Offer; provided,
however, that Landlord shall not be permitted to modify the terms specified in
the Offer in an manner more favorable to the third party than those
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


reflected in the original Offer (the "Modified Offer") without first again
offering Tenant the opportunity to consummate a transaction on the terms set
forth in the Modified Offer; provided, however, that Tenant shall be deemed to
have waived its right to proceed with such a transaction in the event it does
not advise Landlord of its election to proceed within 10 days after its receipt
of the Modified Offer.
 
(c)    In the event Landlord does not consummate a transaction on the terms
provided for in the Offer or the Modified Offer, as applicable, within 90 days
after the date thereof, Landlord shall not be permitted to sell the Leased
Property to the Offeror or to any other party, whether on the terms set forth in
the Offer or the Modified Offer, as applicable, or pursuant to a new Offer
without again first offering Tenant the right to consummate a transaction on the
terms specified in the Offer, the Modified Offer or any new Offer, as
applicable; provided, however, that Tenant shall be deemed to have waived its
rights hereunder in the event it does not advise Landlord of its election to
proceed within 10 days after its receipt of another copy of the Offer or of the
Modified Offer or the new Offer, as applicable.
 
(d)    In the event Tenant exercises its right of first refusal or right of
first opportunity provided for herein, Tenant and Landlord shall have a period
of 30 days in which to enter into one or more written agreements outlining the
terms and conditions, in addition to those set forth in the Offer or Modified
Offer, if applicable, on which the sale will occur (the "Transaction
Documents"). In the event Landlord and Tenant fail to execute the Transaction
Documents within said 30 day period, then Tenant shall be deemed to have
forfeited its rights hereunder with respect to such transaction; provided,
however, that Landlord shall not be permitted to sell the Leased Property to any
other person or entity on terms which are less favorable to Landlord than those
offered to Tenant during the Protected Period or beyond the expiration of the
90 day period provided for in clause (c), without first complying with the terms
of this §13.1 unless Landlord and Tenant failed to execute the Transaction
Documents as a result of Tenant’s bad faith in the negotiation of the terms of
such Transaction Documents, in which case Landlord shall be permitted to sell
the Leased Property to any other person or entity regardless of the terms of
such transaction.
 
(e)    Any sale of the Leased Property by Landlord pursuant to this §13, other
than to Tenant, shall be subject to the rights of Tenant under this Lease,
including, but not limited to, its rights under this §13.
 
(f)    At the time of the acquisition of the Leased Property by Tenant, the then
outstanding amount of principal and accrued and unpaid interest for the Working
Capital Loan shall be due and payable in full to the extent set forth on
Exhibit L, together with any unpaid cumulative Rent Shortfall.
 
(g)    Any closing pursuant to, and the consequences to Tenant of failing to
close after exercising its rights under §13.1 shall be in accordance with the
terms set forth in the Offer or Modified Offer and in the Transaction Documents
executed pursuant to the terms of this Article 13.
 
13.2    Fair Market Value. The fair market value (the "Fair Market Value") of
the Leased Property shall be determined as follows.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
13.2.1    The parties shall attempt to determine the Fair Market Value by mutual
agreement within 15 days after giving the purchase notice (the "Negotiation
Period"). However, if the parties do not agree on the Fair Market Value during
the Negotiation Period, the following provisions shall apply.
 
13.2.2    Landlord and Tenant shall each give the other party notice of the name
of an acceptable appraiser five Business Days after the end of the Negotiation
Period. The two appraisers will then select a third appraiser within an
additional five days. Each appraiser must demonstrate to the reasonable
satisfaction of both Landlord and Tenant that it has significant experience in
appraising properties similar to the Leased Property. Within five days after
designation, each appraiser shall submit a resume to Landlord and Tenant setting
forth such appraiser’s qualifications, including education and experience with
similar properties. A notice of objections to the qualifications of any
appraiser shall be given within 10 days after receipt of such resume. If a party
fails to timely object to the qualifications of an appraiser, then the appraiser
shall be conclusively deemed satisfactory. If a party gives a timely notice of
objection to the qualifications of an appraiser, then the disqualified appraiser
shall be replaced by an appraiser selected by the qualified appraisers or, if
all appraisers are disqualified, then by an appraiser selected by a commercial
arbitrator acceptable to Landlord and Tenant.
 
13.2.3    The Fair Market Value shall be determined by the appraisers within
60 days thereafter as follows. Each of the appraisers shall be instructed to
prepare an appraisal of the Leased Property in accordance with the following
instructions:
 
The Leased Property is to be valued upon the three conventional approaches to
estimate value known as the Income, Sales Comparison and Cost Approaches. Once
the approaches are completed, the appraiser correlates the individual approaches
into a final value conclusion.
 
The three approaches to estimate value are summarized as follows:
 
Income Approach: This valuation approach recognizes that the value of the
operating tangible and intangible assets can be represented by the expected
economic viability of the business giving returns on and of the assets.
 
Sales Comparison Approach: This valuation approach is based upon the principle
of substitution. When a facility is replaceable in the market, the market
approach assumes that value tends to be set at the price of acquiring an equally
desirable substitute facility. Since healthcare market conditions change and
frequently are subject to regulatory and financing environments, adjustments
need to be considered. These adjustments also consider the operating differences
such as services and demographics.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
Cost Approach: This valuation approach estimates the value of the tangible
assets only. Value is represented by the market value of the land plus the
depreciated reproduction cost of all improvements and equipment.
 
In general, the Income and Sales Comparison Approaches are considered the best
representation of value because they cover both tangible and intangible assets,
consider the operating characteristics of the business and have the most
significant influence on attracting potential investors.
 
The appraised values submitted by the three appraisers shall be ranked from
highest value to middle value to lowest value, the appraised value (highest or
lowest) which is furthest from the middle appraised value shall be discarded,
and the remaining two appraised values shall be averaged to arrive at the Fair
Market Value.
 
13.2.4    Tenant shall pay, or reimburse Landlord for, all costs and expenses in
connection with the appraisals.
 
ARTICLE 14: NEGATIVE COVENANTS
 
Until the Obligor Group Obligations shall have been performed in full, Tenant
and Guarantor covenant and agree that Tenant and Guarantor (where applicable)
shall not do any of the following without the prior written consent of Landlord:
 
14.1    No Debt. Tenant and Subtenant shall not create, incur, assume, or permit
to exist any indebtedness with respect to the Leased Property other than
[i] trade debt incurred in the ordinary course of business; [ii] indebtedness
for Facility working capital purposes; and [iii] indebtedness that is secured by
any Permitted Lien.
 
14.2    No Liens. Tenant and Subtenant shall not create, incur, or permit to
exist any lien, charge, encumbrance, easement or restriction upon the Leased
Property or any lien upon or pledge of any interest in Subtenant, except for
Permitted Liens.
 
14.3    No Guaranties. Except for the Obligor Group Obligations, Tenant and
Subtenant shall not create, incur, assume, or permit to exist any guarantee of
any loan or other indebtedness with respect to the operation of the Leased
Properties except for the endorsement of negotiable instruments for collection
in the ordinary course of business.
 
14.4    No Transfer. Tenant and Subtenant shall not sell, lease, sublease,
mortgage, convey, assign or otherwise transfer any legal or equitable interest
in the Leased Property or any part thereof, except for transfers made in
connection with any Permitted Lien or the Interim Agreements or the master
sublease between Tenant and Subtenant with respect to the seven Texas Facilities
(the "Sublease") or leases to the residents of the Leased Property or commercial
leases with respect to a portion of the Leased Property comprising in the
aggregate less than 2,500 square feet provided such commercial leases shall be
for services that are an integral part of the Facility.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
14.5    No Dissolution. Tenant or Subtenant shall not dissolve, liquidate,
merge, consolidate or terminate its existence or sell, other than in a
sale/leaseback or sale/manage back transaction, assign, lease, or otherwise
transfer (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired)
unless, in the case of a merger or consolidation by Tenant, the surviving entity
in such merger has a net worth immediately after the merger or consolidation at
least equal to that of the Tenant immediately prior thereto; provided, however,
nothing herein shall preclude a merger or consolidation of Subtenant into Tenant
or dissolution of Subtenant in the event Tenant ever elects to become licensed
to operate the Facilities subleased to Subtenant.
 
14.6    Subordination of Payments to Affiliates.
 
(a)    Except as otherwise provided in §14.6(b) below, after the occurrence of
an Event of Default and until such Event of Default is cured or waived in
writing, Tenant and Guarantor shall not make any payments or distributions
(including, without limitation, salary, bonuses, fees, principal, interest,
dividends, liquidating distributions, management fees, cash flow distributions
or lease payments to Guarantor, any Affiliate, or any shareholder, member or
partner of Tenant, Subtenant or any Affiliate.
 
(b)    Notwithstanding the provisions of §14.6(a) or any other provision to the
contrary contained in this Lease, [1] whether or not there is outstanding an
Event of Default, the following shall be expressly permitted: [A] salaries paid
to employees of the Facilities or employees of Tenant and Subtenant in the
ordinary course of business; [B] equity contributions and inter-company loans
from Tenant to its direct and indirect subsidiaries made in the ordinary course
of business; [C] with respect to Subtenant, (i) distributions, dividends and
repayments of inter-company loans to Tenant made in the ordinary course of
business and (ii) payment to Tenant under the Sublease covering the Texas
Facilities and provided that any such payment will be held in trust by Tenant
for the sole purpose of paying Rent to Landlord; [D] payment made by Individual
Guarantor to Tenant under the Cash Flow Agreement provided that any such payment
will be held in trust by Tenant only for the purposes of paying Rent to Landlord
and other expenses incurred by Tenant in connection with the performance of its
obligations under this Lease; and [E] with respect to the preferred stock of
Tenant issued to Saratoga, PIK dividends; and [2] so long as there is no Event
of Default under §8.1(a) of this Lease or under the Working Capital Loan, Tenant
may pay cash dividends to Saratoga or to any other preferred shareholder of
Tenant who is not an Affiliate of Tenant.
 
14.7    Change of Location or Name. Tenant and Subtenant shall not, without
providing Landlord with 30 days prior notice thereof, change any of the
following: [i] the location of the principal place of business or chief
executive office of Tenant or Subtenant, or any office where any of Tenant’s or
Subtenant’s books and records are maintained; [ii] the name under which Tenant
or Subtenant conducts any of its business or operations; or [iii] reorganize or
otherwise change its respective Organization State.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
ARTICLE 15: AFFIRMATIVE COVENANTS
 
15.1    Perform Obligations. Tenant and Subtenant, as applicable, shall each
perform all of its obligations under this Lease, and all material obligations
under the Government Authorizations, the Permitted Exceptions, and Legal
Requirements. If applicable, Tenant and Subtenant shall take all necessary
action to obtain all Government Authorizations required for the operation of the
Facility as soon as possible after the Effective Date.
 
15.2    Proceedings to Enjoin or Prevent Construction. If any proceedings are
filed seeking to enjoin or otherwise prevent or declare invalid or unlawful
Tenant’s construction, occupancy, maintenance, or operation of the Facility or
any portion thereof, Tenant will cause such proceedings to be vigorously
contested in good faith, and in the event of an adverse ruling or decision,
prosecute all allowable appeals therefrom, and will, without limiting the
generality of the foregoing, resist the entry or seek the stay of any temporary
or permanent injunction that may be entered, and use its best commercially
reasonable efforts to bring about a favorable and speedy disposition of all such
proceedings and any other proceedings.
 
15.3    Documents and Information.
 
15.3.1    Furnish Documents. Tenant and Subtenant shall periodically during the
term of the Lease deliver to Landlord the Annual Financial Statements, Periodic
Financial Statements, Annual Facility Budget, Annual Budget and all other
documents, reports, schedules and copies described on Exhibit E within the
specified time periods. With each delivery of Annual Financial Statements and
Periodic Financial Statements (other than the monthly Facility Financial
Statement) to Landlord, Tenant and Subtenant shall also deliver to Landlord a
certificate signed by the Chief Financial Officer, general partner or managing
member (as applicable) of Tenant and Subtenant, an Annual Facility Financial
Report or Quarterly Facility Financial Report, as applicable, and a Quarterly
Facility Accounts Receivable Aging Report all in the form of Exhibit F. In
addition, Tenant and Subtenant shall deliver to Landlord the applicable Annual
Facility Financial Report and the applicable Quarterly Facility Accounts
Receivable Aging Report (based upon internal financial statements) within
60 days after the end of each fiscal year. After the occurrence of an Event of
Default and receipt of Landlord’s written request, Tenant shall deliver to
Landlord an updated Annual Facility Budget and Annual Budget (based on a
12-month rolling forward period) within 10 Business Days after receipt of
Landlord’s request.
 
15.3.2    Furnish Information. Tenant and Subtenant shall [i] promptly supply
Landlord with such information concerning its financial condition, affairs and
property, as Landlord may reasonably request from time to time hereafter;
[ii] promptly notify Landlord in writing of any condition or event that
constitutes a breach or event of default of any term, condition, warranty,
representation, or provisions of this Lease or any other agreement executed in
connection therewith, and of any material adverse change in its financial
condition; [iii] maintain a standard and modern system of accounting;
[iv] permit Landlord or any of its agents or representatives to have access to
and to examine all of its books and records regarding the financial condition of
the Facility at any time or times hereafter during business hours and
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


after reasonable oral or written notice; and [v] permit Landlord to copy and
make abstracts from any and all of said books and records subject to any
limitations imposed by State or federal law with respect to the confidentiality
of patient and employee records.
 
15.3.3    Further Assurances and Information. Tenant shall, on request of
Landlord from time to time, execute, deliver, and furnish documents as may be
necessary to fully consummate the transactions contemplated under this Lease.
Within 15 days after a request from Landlord, Tenant and Subtenant shall provide
to Landlord such additional information regarding Tenant, Tenant’s financial
condition, Subtenant, Subtenant’s financial condition or the Facility as
Landlord, or any existing or proposed creditor of Landlord, or any auditor or
underwriter of Landlord, may reasonably require from time to time, including,
without limitation, a current Tenant’s Certificate and Facility Financial Report
in the form of Exhibit F. From and after and during the continuance of an Event
of Default, Landlord shall have the right to require Tenant to provide to
Landlord, at Tenant’s expense, an appraisal prepared by an MAI appraiser setting
forth the current fair market value of the Leased Property.
 
15.3.4    Material Communications. Tenant and Subtenant shall transmit to
Landlord, within five days after receipt thereof, any material communication
affecting a Facility, this Lease, the Legal Requirements or the Government
Authorizations, and Tenant and Subtenant will promptly respond to Landlord’s
inquiry with respect to such information. Tenant and Subtenant shall notify
Landlord in writing within five days after either Tenant or Subtenant has
knowledge of any potential, threatened or existing litigation or proceeding
against, or investigation of, Tenant or Subtenant, or the Facility that would
reasonably be expected to adversely affect the right to operate the Facility or
Landlord’s title to the Facility or Tenant’s interest therein.
 
15.3.5    Requirements for Financial Statements. Tenant shall meet the following
requirements in connection with the preparation of the financial statements:
[i] all audited financial statements shall be prepared in accordance with
general accepted accounting principles consistently applied; [ii] all unaudited
financial statements shall be prepared in a manner substantially consistent with
prior audited and unaudited financial statements submitted to Landlord;
[iii] all financial statements shall fairly present the financial condition and
performance for the relevant period in all material respects; [iv] the audited
financial statements shall include all notes to the financial statements and a
complete schedule of contingent liabilities and transactions with Affiliates;
and [v] the audited financial statements shall contain an unqualified opinion.
 
15.4    Compliance With Laws. Tenant and Subtenant shall comply in all material
respects with all Legal Requirements and keep all Government Authorizations in
full force and effect. Subject to Tenant’s right to contest the same in
accordance with the terms of this Lease, Tenant and Subtenant shall pay when due
all taxes and governmental charges of every kind and nature that are assessed or
imposed upon Tenant and Subtenant, respectively, at any time during the term of
the Lease, including, without limitation, all income, franchise, capital stock,
property, sales and use, business, intangible, employee withholding, and all
taxes and charges relating to Tenant’s and Subtenant’s respective business and
operations at the Leased Property. Tenant and Subtenant shall be solely
responsible for compliance with all Legal
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


Requirements, including the ADA, and Landlord shall have no responsibility for
such compliance.
 
15.5    Broker’s Commission. Tenant shall indemnify Landlord from claims of
brokers arising by the execution hereof or the consummation of the transactions
contemplated hereby and from expenses incurred by Landlord in connection with
any such claims (including reasonable attorneys’ fees).
 
15.6    Existence and Change in Ownership. Except as otherwise specifically
provided herein or in §14.5, Tenant and Subtenant shall maintain its existence
throughout the term of this Lease. Any change in the equity ownership of Tenant
or Subtenant, directly or indirectly, that results in a change in Control (as
defined with the definition of "Affiliate" in §1.4 hereof) of such entity, shall
require Landlord’s prior written consent.
 
15.7    Financial Covenants. The defined terms used in this section are defined
in §15.7.1. The method of valuing assets shall be consistent with the Financial
Statements. The following financial covenants shall be met throughout the term
of this Lease:
 
15.7.1    Definitions. For purposes of this Lease:
 
(a)    "Portfolio Cash Flow" means the aggregate net income arising from all
Facilities under this Lease as reflected on the Facility Financial Statement of
each Facility plus [i] the amount of the provision for depreciation and
amortization; plus [ii] the amount of the provision for management fees; plus
[iii] the amount of the provision for income taxes; plus [iv] the amount of the
provision for Base Rent payments and interest and equipment lease payments, if
any, relating to the Facilities; plus [v] any payments made by Tenant to
Individual Guarantor under the Cash Flow Agreement provided that such payments
are reflected on the Facility Financial Statement as expenses prior to the
calculation of net income; minus [vi] an imputed management fee equal to 5% of
gross revenues of the Facilities (net of contractual allowances); and minus
[vii] an imputed replacement reserve of $300.00 per unit at the Facilities, per
year.
 
(b)    "Portfolio Coverage Ratio" is the ratio of [i] Portfolio Cash Flow for
each applicable period; to [ii] the Base Rent payments under this Lease and all
other debt service and equipment lease payments relating to the Facilities for
the applicable period.
 
15.7.2    Coverage Ratio. Tenant shall maintain for each fiscal quarter a
Portfolio Coverage Ratio of not less than 1.00 to 1.00 for the 1st Lease Year,
1.10 to 1.00 for the 2nd Lease Year, 1.20 to 1.00 for the 3rd Lease Year and
1.25 to 1.00 for the 4th Lease Year and each Lease Year thereafter.
 
15.8    Facility Licensure and Certification.
 
15.8.1    Notice of Inspection. Tenant and Subtenant, as applicable, shall
[i] give written notice to Landlord within five days after an inspection of the
Facility with respect to health care licensure or certification has occurred;
and [ii] deliver to Landlord copies of each of the reports, notices,
correspondence and all other items and documents listed under item no. 18
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


of Exhibit E within five days after receipt thereof. Tenant and Subtenant
acknowledge that each has reviewed Exhibit E and agrees to the foregoing
obligation.
 
15.8.2    Material Deficiencies. If Tenant or Subtenant receives a Facility
survey or inspection report with material deficiencies that threatens a loss of
licensure or, if applicable, certification of the Facility or the imposition of
a ban on admissions to the Facility (the "Material Deficiencies") or notice of
failure to comply with a previously submitted plan of correction or an HIPDB
adverse action report related to any Material Deficiencies, Tenant and the
Subtenant shall cure all of the Material Deficiencies and implement all
corrective actions with respect thereto by the date required by the regulatory
authority and shall deliver evidence of same to Landlord.
 
15.9    Transfer of License and Facility Operations. If this Lease is terminated
due to expiration of the Term, pursuant to an Event of Default or for any reason
other than Tenant’s purchase of the Leased Property, or if Tenant or Subtenant
vacates the Leased Property (or any part thereof) without termination of this
Lease (other than during periods of repair or reconstruction after damage,
destruction or a Taking, the following provisions shall be immediately
effective:
 
15.9.1    Licensure. Tenant and Subtenant shall execute, deliver and file all
documents and statements reasonably requested by Landlord to effect the transfer
of the Facility license and Government Authorizations to a replacement operator
designated by Landlord ("Replacement Operator"), subject to any required
approval of governmental regulatory authorities, and Tenant and Subtenant shall
provide to Landlord all information and records required by Landlord in
connection with the transfer of the license and Government Authorizations.
 
15.9.2    Facility Operations. In order to facilitate a responsible and
efficient transfer of the operations of the Facility, Tenant and Subtenant
shall, if and to the extent requested by Landlord and subject to all applicable
law, [i] deliver to Landlord the most recent updated reports, notices, schedules
and documents listed under item nos. 17 and 18 of Exhibit E; [ii] assuming
Tenant or Subtenant has not already vacated the Leased Property, continue and
maintain the operation of the Facility in the ordinary course of business,
including using its commercially reasonable efforts to retain the residents at
the Facility to the fullest extent practicable and consistent with applicable
laws and regulations, until transfer of the Facility operations to the
Replacement Operator is completed; [iii] enter into such management agreements,
operations transfer agreements and other types of agreements that may be
reasonably requested by Landlord or the Replacement Operator; provided, however,
in no event shall Tenant or Subtenant be required to permit the Replacement
Operator to operate the Leased Property under their licenses unless they receive
confirmation that doing so will not violate applicable Legal Requirements and
they get appropriate indemnities from the Replacement Operator in form and
substance reasonably acceptable to Tenant and Subtenant; and [iv] provide
reasonable access during normal business hours and on reasonable advance notice
for Landlord and its agents to show the Facility to potential replacement
operators. Tenant and Subtenant consent to the distribution by Landlord to
potential replacement operators of Facility financial statements, licensure
reports, financial and property due diligence materials and other documents,
materials and information relating to the Facility. The provisions of this
section do
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


not create or establish any rights in Tenant, Subtenant or any third party and
Landlord reserves all rights and remedies relating to termination of this Lease.
 
15.10    Bed Operating Rights. Tenant and Subtenant acknowledge and agree that
the rights to operate the beds located at the Facility long term care beds under
the law of the applicable Facility State [i] affect the value of the Leased
Property, and [ii] the grant of this Lease is conditioned upon the existence of
such rights. Tenant and Subtenant shall not relocate any licensed bed to any
other location and shall not transfer any bed operating rights to any other
party without the prior written consent of Landlord.
 
15.11    Power of Attorney. Effective upon [i] the occurrence and during the
continuance of an Event of Default, or [ii] termination of this Lease for any
reason other than Tenant’s purchase of the Leased Property, to the extent
permitted by law, Tenant and Subtenant hereby irrevocably and unconditionally
appoint Landlord, or Landlord’s authorized officer, agent, employee or designee,
as Tenant’s and Subtenant’s true and lawful attorney-in-fact, to act for Tenant
and Subtenant in Tenant’s and Subtenant’s respective name, place, and stead, to
execute, deliver and file all applications and any and all other necessary
documents and statements to effect the issuance, transfer, reinstatement,
renewal and/or extension of the Facility license and all Governmental
Authorizations issued to Tenant and Subtenant or applied for by Tenant and
Subtenant in connection with Tenant’s and Subtenant’s operation of the Facility,
to permit any designee of Landlord or any other transferee to operate the
Facility under the Governmental Authorizations, and to do any and all other acts
incidental to any of the foregoing but only in the event Tenant or Subtenant
fail to take such actions or execute such documents after a request from
Landlord. Tenant and Subtenant irrevocably and unconditionally grant to Landlord
as their respective attorney-in-fact full power and authority to do and perform
every act necessary and proper to be done in the exercise of any of the
foregoing powers as fully as Tenant and Subtenant might or could do if
personally present or acting, with full power of substitution, hereby ratifying
and confirming all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and is
irrevocable prior to Tenant’s purchase of the Leased Property. Landlord shall
provide Tenant and Subtenant with copies of any documents filed and/or with a
summary of any actions taken pursuant to this power of attorney.
 
ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
 
16.1    Prohibition on Alterations and Improvements. Except for Permitted
Alterations (as hereinafter defined), Tenant shall not make any structural or
nonstructural changes, alterations, additions and/or improvements (hereinafter
collectively referred to as "Alterations") to the Leased Property.
 
16.2    Approval of Alterations. If Tenant desires to perform any Permitted
Alterations, Tenant shall deliver to Landlord plans, specifications, drawings,
and such other information as may be reasonably requested by Landlord
(collectively the "Plans and Specifications") showing in reasonable detail the
scope and nature of the Alterations that Tenant desires to perform. It is the
intent of the parties hereto that the level of detail shall be comparable to
that which is referred to in the architectural profession as "design development
drawings" as opposed to working or biddable drawings. Landlord agrees not to
unreasonably delay its review
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


of the Plans and Specifications. Within 30 days after receipt of an invoice,
Tenant shall reimburse Landlord for all costs and expenses incurred by Landlord
in reviewing and, if required, approving or disapproving the Plans and
Specifications, inspecting the Leased Property, and otherwise monitoring
compliance with the terms of this Article 16. Tenant shall comply with the
requirements of §16.4 in making any Permitted Alterations.
 
16.3    Permitted Alterations. Permitted Alterations means any one of the
following: [i] Alterations approved by Landlord; [ii] Alterations required under
§7.2; [iii] Alterations affecting the structure of the Leased Property and
having a total cost of less than $250,000.00 individually or in the aggregate,
provided, however, that any change in the number or configuration of units in a
Facility shall require Landlord’s approval, which approval shall not be
unreasonably withheld or delayed; [iv] repairs, rebuilding and restoration
required or undertaken pursuant to §9.4; or [v] non-structural Alterations such
as painting, landscaping, wallpapering, installing new floor coverings, etc.
without regard to the cost thereof.
 
16.4    Requirements for Permitted Alterations. Tenant shall comply with all of
the following requirements in connection with any Permitted Alterations:
 
(a)    The Permitted Alterations shall be made in accordance with the approved
Plans and Specifications.
 
(b)    The Permitted Alterations and the installation thereof shall comply with
all applicable legal requirements and insurance requirements.
 
(c)    The Permitted Alterations shall be done in a good and workmanlike manner,
shall not impair the value or the structural integrity of the Leased Property,
and shall be free and clear of all mechanic’s liens.
 
(d)    For any Permitted Alterations having a total cost of $100,000.00 or more,
Tenant shall deliver to Landlord a payment and performance bond, with a surety
acceptable to Landlord, in an amount equal to the estimated cost of the
Permitted Alterations, guaranteeing the completion of the work free and clear of
liens and in accordance with the approved Plans and Specifications, and naming
Landlord and any mortgagee of Landlord as joint obligees on such bond.
 
(e)    Tenant shall, at Tenant’s expense, obtain a builder’s completed value
risk policy of insurance insuring against all risks of physical loss, including
collapse and transit coverage, in a nonreporting form, covering the total value
of the work performed, and equipment, supplies, and materials, and insuring
initial occupancy. Landlord and any mortgagee of Landlord shall be additional
insureds of such policy. The form and substance of such policy shall be
reasonably acceptable to Landlord.
 
(f)    Tenant shall pay the premiums required to increase the amount of the
insurance coverages required by Article 4 to reflect the increased value of the
Improvements resulting from installation of the Permitted Alterations, and shall
deliver to Landlord a certificate evidencing the increase in coverage.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
(g)    Tenant shall, not later than 60 days after completion of the Permitted
Alterations, deliver to Landlord a revised "as-built" survey of the respective
Facility if the Permitted Alterations altered the Land or "footprint" of the
Improvements and an "as-built" set of Plans and Specifications for the Permitted
Alterations in form and substance reasonably satisfactory to Landlord.
 
(h)    Tenant shall, not later than 30 days after Landlord sends an invoice,
reimburse Landlord for any reasonable costs and expenses, including attorneys’
fees and architects’ and engineers’ fees, incurred in connection with reviewing
and approving the Permitted Alterations and ensuring Tenant’s compliance with
the requirements of this section. The daily fee for Landlord’s consulting
engineer is $750.00.
 
16.5    Ownership and Removal of Permitted Alterations. The Permitted
Alterations shall become a part of the Leased Property, owned by Landlord, and
leased to Tenant subject to the terms and conditions of this Lease. Tenant shall
not be required or permitted to remove any Permitted Alterations.
 
16.6    Minimum Qualified Capital Expenditures. During each calendar year of the
Term, Tenant shall expend at least $450.00 per unit for Qualified Capital
Expenditures to improve the Facilities (provided that as to any Facility with
respect to which a certificate of occupancy was not issued prior to the end of
the first calendar year, the minimum Qualified Capital Expenditures required by
this section shall be waived until the calendar year immediately following the
year in which such certificate of occupancy is issued). Thereafter throughout
the Term, Tenant shall expend such amount each calendar year, increased annually
in proportion to increases in the CPI. Within 60 days after the end of each
fiscal year, Tenant shall deliver to Landlord a certificate in the form of
Exhibit N listing the Qualified Capital Expenditures made in the prior year. If
the entire minimum amount was not expended in such year, the certificate will
include certification that the balance of the current minimum amount has been
deposited in a reserve account to be used solely for Qualified Capital
Expenditures for the Facilities. At least annually, at the request of Landlord,
Landlord and Tenant shall review capital expenditures budgets and agree on
modifications, if any, required by changed circumstances and the changed
conditions of the Leased Property. Notwithstanding the foregoing, Tenant shall
be deemed to have satisfied the requirements of this §16.6 by providing Landlord
with written documentation that it has expended an average of $450.00 per unit
per year calculated on a three year rolling average.
 
16.7    Signs. Tenant may, at its own expense, erect and maintain identification
signs at the Leased Property, provided such signs comply with all laws,
ordinances, and regulations. Upon the termination or expiration of this Lease
(other than as a result of Tenant’s acquisition of the Leased Property pursuant
to Article 13 hereof), Tenant shall, within 30 days after notice from Landlord,
remove the signs and restore the Leased Property to its original condition.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
ARTICLE 17: CONTINGENT PAYMENT
 
17.1    Contingent Payment. Landlord has no current commitment to make
Contingent Payments for capital improvements or for Project Improvements.
 
ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY
 
18.1    Prohibition on Assignment and Subletting. Tenant acknowledges that
Landlord has entered into this Lease in reliance on the personal services and
business expertise of Tenant. Tenant may not assign, sublet, mortgage,
hypothecate, pledge, grant a right of first refusal or transfer any interest in
this Lease, or in the Leased Property, in whole or in part, without the prior
written consent of Landlord, which Landlord may withhold in its sole and
absolute discretion. The following transactions will be deemed an assignment or
sublease requiring Landlord’s prior written consent: [i] an assignment by
operation of law; [ii] an imposition (whether or not consensual) of a lien,
mortgage, or encumbrance upon Tenant’s interest in the Lease other than
Permitted Liens; [iii] except as otherwise permitted by §§14.4 and 18.3, an
arrangement (including, but not limited to, management agreements, concessions,
licenses, and easements) which allows the use or occupancy of all or part of the
Leased Property by anyone other than Tenant; and [iv] a material change of
ownership of Tenant other than changes resulting from the trading of Tenant’s
stock on a national stock exchange as permitted under §14.5. Landlord’s consent
to any assignment, right of first refusal or sublease will not release Tenant
(or any guarantor) from its payment and performance obligations under this
Lease, but rather Tenant, any guarantor, and Tenant’s assignee or sublessee will
be jointly and severally liable for such payment and performance. An assignment,
right of first refusal or sublease without the prior written consent of Landlord
will be void at Landlord’s option. Landlord’s consent to one assignment, right
of first refusal or sublease will not waive the requirement of its consent to
any subsequent assignment or sublease. Notwithstanding the foregoing, Tenant and
Subtenant may enter into the Sublease provided that it complies with §18.2 and
Tenant and Subtenant may enter into the Interim Agreements required to comply
with licensure requirements until such time as the license to operate the
Facility is issued in Tenant’s or Subtenant’s name, as applicable.
 
18.2    Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement. If Tenant is required to obtain Landlord’s consent to a specific
assignment, sublease, or management agreement, Tenant shall give Landlord
[i] the name and address of the proposed assignee, subtenant or manager; [ii] a
copy of the proposed assignment, sublease or management agreement;
[iii] reasonably satisfactory information about the nature, business and
business history of the proposed assignee, subtenant, or manager and its
proposed use of the Leased Property; and [iv] banking, financial, and other
credit information, and references about the proposed assignee, subtenant or
manager sufficient to enable Landlord to determine the financial responsibility
and character of the proposed assignee, subtenant or manager. Any assignment,
sublease or management agreement shall contain provisions to the effect that
[a] such assignment, sublease or management agreement is subject and subordinate
to all of the terms and provisions of this Lease and to the rights of Landlord
and that the assignee, subtenant or manager shall comply with all applicable
provisions of this Lease; [b] such assignment,
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


sublease or management agreement may not be modified without the prior written
consent of Landlord not to be unreasonably withheld or delayed; [c] if this
Lease shall terminate before the expiration of such assignment, sublease or
management agreement, the assignee, subtenant or manager thereunder will, solely
at Landlord’s option and only upon the express written notice of attornment from
Landlord, attorn to Landlord and waive any right the assignee, subtenant or
manager may have to terminate the assignment, sublease or management agreement
or surrender possession thereunder as a result of the termination of this Lease;
and [d] if the assignee, subtenant or manager receives a written notice from
Landlord stating that Tenant is in default under this Lease, the assignee,
subtenant or manager shall thereafter pay all rentals or payments under the
assignment, sublease or management agreement directly to Landlord until such
default has been cured. Any attempt or offer by an assignee, subtenant or
manager to attorn to Landlord shall not be binding or effective without the
express written consent of Landlord. Tenant hereby collaterally assigns to
Landlord, as security for the performance of its obligations hereunder, all of
Tenant’s right, title, and interest in and to any assignment, sublease or
management agreement now or hereafter existing for all or part of the Leased
Property. Tenant shall, at the request of Landlord, execute such other
instruments or documents as Landlord may request to evidence this collateral
assignment. If Landlord, in its sole and absolute discretion, consents to such
assignment, sublease, or management agreement, such consent shall not be
effective until [i] a fully executed copy of the instrument of assignment,
sublease or management agreement has been delivered to Landlord; [ii] in the
case of an assignment, Landlord has received a written instrument in which the
assignee has assumed and agreed to perform all of Tenant’s obligations under the
Lease; and [iii] Tenant has paid to Landlord a fee in the amount equal to the
lesser of Landlord’s actual out-of-pocket costs and expenses and $2,500.00
(applies only to consent requests after the Closing); and [iv] Landlord has
received reimbursement from Tenant or the assignee for all attorneys’ fees and
expenses and all other reasonable out-of-pocket expenses incurred in connection
with determining whether to give its consent, giving its consent and all matters
relating to the assignment (applies only to consent requests after the Closing).
 
18.3    Agreements with Residents. Notwithstanding §18.1, Tenant and Subtenant
may enter into an occupancy agreement with residents of the Leased Property
without the prior written consent of Landlord provided that except as otherwise
specifically provided in this §18.3, [i] the agreement does not provide for
lifecare services; [ii] the agreement does not contain any type of rate lock
provision or rate guaranty for more than one calendar year; [iii] the agreement
does not provide for any rent reduction or waiver other than for an introductory
period not to exceed six months; [iv] Tenant and Subtenant may not collect rent
for more than one month in advance, other than one month of rent collected to be
held as security for the performance of the resident’s obligation to Tenant and
Subtenant; and [v] all residents of the Leased Property are accurately shown in
accounting records for the Facility. Without the prior written consent of
Landlord, Tenant and Subtenant shall not materially change the form of resident
occupancy agreement that was submitted to Landlord prior to the Effective Date
except for changes required under applicable law or except in accordance with
local market and existing practices of Tenant.
 
18.4    Sale of Leased Property. If Landlord or any subsequent owner of the
Leased Property sells the Leased Property, its liability for the performance of
its agreements in this Lease will end on the date of the sale of the Leased
Property, and Tenant will look solely to the purchaser for the performance of
those agreements. For purposes of this section, any holder
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


of a mortgage or security agreement which affects the Leased Property at any
time, and any landlord under any lease to which this Lease is subordinate at any
time, will be a subsequent owner of the Leased Property when it succeeds to the
interest of Landlord or any subsequent owner of the Leased Property.
 
18.5    Assignment by Landlord. Landlord may transfer, assign, mortgage,
collaterally assign, or otherwise dispose of Landlord’s interest in this Lease
or the Leased Property; provided, however, that unless written notice is
provided to Tenant regarding the foregoing, Tenant shall continue to deal with
HCN as agent hereunder.
 
ARTICLE 19: HOLDOVER AND SURRENDER
 
19.1    Holding Over. If Tenant, with or without the express or implied consent
of Landlord, continues to hold and occupy the Leased Property (or any part
thereof) after the expiration of the Term or earlier termination of this Lease
(other than pursuant to Tenant’s purchase of the Leased Property), such holding
over beyond the Term and the acceptance or collection of Rent in the amount
specified below by Landlord shall operate and be construed as creating a tenancy
from month to month and not for any other term whatsoever. Said month-to-month
tenancy may be terminated by Landlord by giving Tenant either [a] five days
written notice or [b] such longer period of time as may be required by law, and
at any time thereafter Landlord may re-enter and take possession of the Leased
Property. If, without Landlord’s consent or at Landlord’s request, Tenant
continues after the expiration of the Term or earlier termination of this Lease
to hold and occupy the Leased Property whether as a month-to-month tenant or a
tenant at sufferance or otherwise, Tenant shall pay Rent for each month in an
amount equal to the sum of [i] one and one-half (1-1/2) times the Base Rent
payable during the month in which such expiration or termination occurs, plus
[ii] all Additional Rent accruing during the month, plus [iii] any and all other
sums payable by Tenant pursuant to this Lease. During any continued tenancy
after the expiration of the Term or earlier termination of this Lease, Tenant
shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent given by applicable law, to continue its occupancy and use
of the Leased Property until the tenancy is terminated. Nothing contained herein
shall constitute the consent, express or implied, of Landlord to the holding
over of Tenant after the expiration or earlier termination of this Lease.
 
19.2    Surrender. Except for [i] Permitted Alterations; [ii] normal and
reasonable wear and tear (subject to the obligation of Tenant to maintain the
Leased Property in good order and repair during the Term); and [iii] damage and
destruction not required to be repaired by Tenant, Tenant shall surrender and
deliver up the Leased Property at the expiration or termination of the Term in
as good order and condition as of the Commencement Date. The provisions of this
§19.2 shall not apply in the event of the termination of the Lease upon the
exercise by Tenant of the rights set forth in Article 13.
 
19.3    Indemnity. If Tenant fails to surrender the entire Leased Property or
any part thereof upon the expiration or termination of this Lease in a timely
manner and in accordance with the provisions of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall defend, indemnify
and hold Landlord, its principals, officers, directors, agents, and employees
harmless from loss or liability resulting from such failure,
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


including, without limiting the generality of the foregoing, loss of rental with
respect to any new lease in which the rental payable thereunder exceeds the Rent
collected by Landlord pursuant to this Lease during Tenant’s hold-over and any
claims by any proposed new tenant founded on Tenant’s failure to surrender the
Leased Property. The provisions of this Article 19 shall survive the expiration
or termination of this Lease. The provisions of this §19.3 shall not apply in
the event of the termination of this Lease upon the exercise by Tenant of the
rights set forth in Article 13.
 
ARTICLE 20: [RESERVED]
 
ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES
 
21.1    Quiet Enjoyment. So long as Tenant performs all of its obligations under
this Lease, Tenant’s possession of the Leased Property will not be disturbed by
Landlord or any party claiming by, through or under Landlord.
 
21.2    Subordination. Subject to the terms and conditions of this section, this
Lease and Tenant’s rights under this Lease are subordinate to any ground lease
or underlying lease, first mortgage, first deed of trust, or other first lien
against the Leased Property, together with any renewal, consolidation,
extension, modification or replacement thereof, which now or at any subsequent
time affects the Leased Property or any interest of Landlord in the Leased
Property, except to the extent that any such instrument expressly provides that
this Lease is superior. The foregoing subordination provision is expressly
conditioned upon any lessor or mortgagee being obligated and bound to recognize
Tenant as the tenant under this Lease, and such lessor or mortgagee shall have
no right to disturb Tenant’s possession, use and occupancy of the Leased
Property or Tenant’s enjoyment of its rights under this Lease unless and until
an Event of Default occurs hereunder. Any foreclosure action or proceeding by
any mortgagee with respect to the Leased Property shall not affect Tenant’s
rights under this Lease and shall not terminate this Lease unless and until an
Event of Default occurs hereunder. The foregoing provisions will be
self-operative, and no further instrument will be required in order to effect
them. However, Tenant shall execute, acknowledge and deliver to Landlord, at any
time and from time to time upon demand by Landlord, such documents as may be
requested by Landlord or any mortgagee or any holder of any mortgage or other
instrument described in this section, to confirm or effect any such
subordination, provided that any such document shall include a nondisturbance
provision as set forth in this section satisfactory to Tenant. Any mortgagee of
the Leased Property shall be deemed to be bound by the nondisturbance provision
set forth in this section. If Tenant fails or refuses to execute, acknowledge,
and deliver any such document within 20 days after written demand, Landlord may
execute acknowledge and deliver any such document on behalf of Tenant as
Tenant’s attorney-in-fact. Tenant hereby constitutes and irrevocably appoints
Landlord, its successors and assigns, as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on behalf of Tenant any documents described in this
section. This power of attorney is coupled with an interest and is irrevocable.
 
21.3    Attornment. If any holder of any mortgage, indenture, deed of trust, or
other similar instrument described in §21.2 succeeds to Landlord’s interest in
the Leased Property, Tenant will pay to such holder all Rent subsequently
payable under this Lease. Tenant
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


shall, upon request of anyone succeeding to the interest of Landlord,
automatically become the tenant of, and attorn to, such successor in interest
without changing this Lease. The successor in interest will not be bound by
[i] any payment of Rent for more than one month in advance unless actually
received by such successor; [ii] any amendment or modification of this Lease
thereafter made without its consent as provided in this Lease; [iii] any claim
against Landlord arising prior to the date on which the successor succeeded to
Landlord’s interest; or [iv] any claim or offset of Rent against Landlord. Upon
request by Landlord or such successor in interest and without cost to Landlord
or such successor in interest, Tenant will execute, acknowledge and deliver an
instrument or instruments confirming the attornment. If Tenant fails or refuses
to execute, acknowledge, and deliver any such instrument within 20 days after
written demand, then Landlord or such successor in interest will be entitled to
execute, acknowledge, and deliver any document on behalf of Tenant as Tenant’s
attorney-in-fact. Tenant hereby constitutes and irrevocably appoints Landlord,
its successors and assigns, as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on behalf of Tenant any such document. This power of
attorney is coupled with an interest and is irrevocable.
 
21.4    Estoppel Certificates. At the request of Landlord or any mortgagee or
purchaser of the Leased Property, Tenant shall execute, acknowledge, and deliver
an estoppel certificate, in recordable form, in favor of Landlord or any
mortgagee or purchaser of the Leased Property certifying (to the extent true)
the following: [i] that the Lease is unmodified and in full force and effect, or
if there have been modifications that the same is in full force and effect as
modified and stating the modifications; [ii] the date to which Rent and other
charges have been paid; [iii] whether Tenant or Landlord is in default or
whether there is any fact or condition known to Landlord or Tenant which, with
notice or lapse of time, or both, would constitute a default, and specifying any
existing default, if any; [iv] that Tenant has accepted and occupies the Leased
Property; [v] that Tenant has no defenses, set-offs, deductions, credits, or
counterclaims against Landlord, if that be the case, or specifying such that
exist; and [vi] such other information as may reasonably be requested by
Landlord or any mortgagee or purchaser. Any purchaser or mortgagee may rely on
this estoppel certificate. If Tenant fails to deliver the estoppel certificates
to Landlord within 10 days after the request of Landlord, then Tenant shall be
deemed to have certified that [a] the Lease is in full force and effect and has
not been modified, or that the Lease has been modified as set forth in the
certificate delivered to Tenant; [b] Tenant has not prepaid any Rent or other
charges except for the current month; [c] Tenant has accepted and occupies the
Leased Property; [d] neither Tenant nor Landlord is in default nor is there any
fact or condition which, with notice or lapse of time, or both, would constitute
a default; and [e] Tenant has no defenses, set-offs, deductions, credits, or
counterclaims against Landlord. Tenant hereby irrevocably appoints Landlord as
Tenant’s attorney-in-fact to execute, acknowledge, and deliver on Tenant’s
behalf any estoppel certificate to which Tenant does not object within 10 days
after Landlord sends the certificate to Tenant. This power of attorney is
coupled with an interest and is irrevocable.
 
ARTICLE 22: REPRESENTATIONS AND WARRANTIES
 
Tenant and Subtenant hereby make the following representations and warranties,
as of the Effective Date, to Landlord and acknowledge that Landlord is granting
the Lease in reliance upon such representations and warranties. Tenant’s and
Subtenant’s representations and
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


warranties shall survive the Closing and, except to the extent made as of a
specific date, shall continue in full force and effect until the Obligor Group
Obligations have been performed in full.
 
22.1    Organization and Good Standing. Tenant is a corporation, duly organized,
validly existing and in good standing under the laws of its respective
Organization State. Subtenant is a limited partnership, duly organized, validly
existing and in good standing under the laws of its Organization State. Tenant
is qualified to do business in and is in good standing under the laws of the
Facility States. Subtenant is qualified to do business and is in good standing
under the laws of its Facility State.
 
22.2    Power and Authority. Tenant and Subtenant have the power and authority
to execute, deliver and perform this Lease. Tenant and Subtenant have taken all
requisite action necessary to authorize the execution, delivery and performance
of their respective obligations under this Lease.
 
22.3    Enforceability. This Lease constitutes a legal, valid, and binding
obligation of Tenant and Subtenant, as applicable, enforceable in accordance
with its terms except as such enforceability may be limited by creditors rights
laws and general principles of equity.
 
22.4    Government Authorizations. The Facility is in material compliance with
all Legal Requirements. All Government Authorizations are in full force and
effect where the failure to so maintain them would have a material adverse
effect on the Facility. Except as otherwise noted in Exhibit G, Tenant Subtenant
or the respective subtenant under the Interim Agreements holds all Government
Authorizations necessary for the operation of the Facility in accordance with
the Facility Uses. No prior notice to or approval from any licensure authority
is required in connection with the Lease or the transfer of the fee interest in
the Leased Property to Landlord other than those notices which have been given
or approvals which have been obtained prior to the Commencement Date.
 
22.5    Financial Statements. Tenant has furnished Landlord with true, correct,
and complete copies of the Financial Statements described on Exhibit K. The
Financial Statements fairly present the financial position of Tenant, Subtenant
and the Facilities, as applicable, as of the respective dates and the results of
operations for the periods then ended in conformance with generally accepted
accounting principles applied on a basis consistent with prior periods. The
Financial Statements and other information furnished to Landlord are true,
complete and correct and, as of the Effective Date, no material adverse change
has occurred since the furnishing of such statements and information. As of the
Effective Date, the Financial Statements and other information do not contain
any untrue statement or omission of a material fact and are not misleading in
any material respect. Tenant and Subtenant are solvent, and no bankruptcy,
insolvency, or similar proceeding is pending or contemplated by or, to the
knowledge of Tenant, against Tenant or Subtenant.
 
22.6    Condition of Facility. To the best of Tenant’s and Subtenant’s knowledge
and except as otherwise disclosed in writing by Tenant to Landlord prior to the
Effective Date, all of the mechanical and electrical systems, heating and
air-conditioning systems, plumbing, water and sewer systems, and all other items
of mechanical equipment or appliances are in good
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


working order, condition and repair, are of sufficient size and capacity to
service the Facility for the Facility Uses and conform with all applicable
ordinances and regulations, and with all building, zoning, fire, safety, and
other codes, laws and orders. The Improvements, including the roof and
foundation, are structurally sound and free from leaks and other defects.
 
22.7    Compliance with Laws. To the best of Tenant’s and Subtenant’s knowledge,
there is no violation of, or noncompliance with, [i] any laws, orders, rules or
regulations, ordinances or codes of any kind or nature whatsoever relating to
the Facility or the ownership or operation thereof (including, without
limitation, building, fire, health, occupational safety and health, zoning and
land use, planning and environmental laws, orders, rules and regulations);
[ii] any covenants, conditions, restrictions or agreements affecting or relating
to the ownership, use or occupancy of the Facility; or [iii] any order, writ,
regulation or decree relating to any matter referred to in [i] or [ii] above.
 
22.8    No Litigation. As of the Effective Date and except as disclosed on
Exhibit H, [i] there are no actions or suits, or any proceedings or
investigations by any governmental agency or regulatory body pending against
Tenant or Subtenant with respect to its operation at the Facility or against the
Facility; [ii] no HIPDB adverse action reports have been issued to Tenant or
Subtenant with respect to its operations at the Facility or against the
Facility; [iii] neither Tenant nor Subtenant has received notice of any
threatened actions, suits, proceedings or investigations against Tenant or
Subtenant with respect to its operations at the Facility or against the Facility
at law or in equity, or before any governmental board, agency or authority
which, if determined adversely to Tenant or Subtenant, would materially and
adversely affect the Facility or title to the Facility (or any part thereof),
the right to operate the Facility as presently operated, or the financial
condition of Tenant or Subtenant; [iv] there are no unsatisfied or outstanding
judgments against Tenant or Subtenant with respect to its operations at the
Facility or against the Facility; [v] there is no labor dispute materially and
adversely affecting the operation or business conducted by Tenant or Subtenant
at the Facility; and [vi] Tenant does not have knowledge of any facts or
circumstances which might reasonably form the basis for any such action, suit,
or proceeding.
 
22.9    Consents. The execution, delivery and performance of this Lease will not
require any consent, approval, authorization, order, or declaration of, or any
filing or registration with, any court, any federal, state, or local
governmental or regulatory authority, or any other person or entity, the absence
of which would materially impair the ability of Tenant or Subtenant to operate
the Facility for the Facility Uses except for the post-acquisition filing for
licensure of the Facility.
 
22.10    No Violation. The execution, delivery and performance of this Lease
[i] do not and will not conflict with, and do not and will not result in a
breach of Tenant’s or Subtenant’s Organizational Documents; [ii] do not and will
not conflict with, and do not and will not result in a breach of, and do not and
will not constitute a default under (or an event which, with or without notice
or lapse of time, or both, would constitute a default under), any of the terms,
conditions or provisions of any agreement or other instrument or obligation to
which Tenant or Subtenant is a party or by which its assets are bound; and
[iii] do not and will not violate any order, writ, injunction, decree, statute,
rule or regulation applicable to Tenant, Subtenant or the Facility.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
22.11    Reports and Statements. All reports, statements, certificates and other
data furnished by or on behalf of Tenant or Subtenant to Landlord in connection
with this Lease, and all representations and warranties made herein or in any
certificate or other instrument delivered in connection herewith and therewith,
are true and correct in all material respects and do not omit to state any
material fact or circumstance necessary to make the statements contained herein
or therein, in light of the circumstances under which they are made, not
misleading as of the date of such report, statement, certificate or other data.
The copies of all agreements and instruments submitted to Landlord, including,
without limitation, all agreements relating to management of the Facility and
Tenant’s working capital are true, correct and complete copies in all material
respects and include all material amendments and modifications of such
agreements.
 
22.12    ERISA. All plans (as defined in §4021(a) of the Employee Retirement
Income Security Act of 1974, as amended or supplemented from time to time
("ERISA")) for which Tenant or Subtenant is an "employer" or a "substantial
employer" (as defined in §§3(5) and 4001(a)(2) of ERISA, respectively) are in
compliance with ERISA and the regulations and published interpretations
thereunder. To the extent Tenant or Subtenant maintains a qualified defined
benefit pension plan: [i] there exists no accumulated funding deficiency;
[ii] no reportable event and no prohibited transaction has occurred; [iii] no
lien has been filed or threatened to be filed by the Pension Benefit Guaranty
Corporation established pursuant to Subtitle A of Title IV of ERISA; and
[iv] Tenant and Subtenant have not been deemed to be a substantial employer.
 
22.13    Chief Executive Office. Tenant and Subtenant each maintain its
respective chief executive office and its books and records at Tenant’s address
set forth in the introductory paragraph of this Lease. Tenant and Subtenant do
not conduct any business or operations other than at Tenant’s chief executive
office and at the Facility.
 
22.14    Other Name or Entities. Except as disclosed herein, none of Tenant’s or
Subtenant’s business is conducted through any subsidiary, unincorporated
association or other entity and neither Tenant nor Subtenant have, within the
six years preceding the date of this Lease [i] changed its name, [ii] used any
name other than the name stated at the beginning of this agreement, or
[iii] merged or consolidated with any corporation or other business.
 
22.15    Parties in Possession. Except as disclosed on Exhibit B and except for
Subtenant, the current licenseholders and managers under the Interim Agreements
and, as applicable, the parties to the Leases and Contracts identified on
Exhibit I, there are no parties in possession of any Leased Property or any
portion thereof as managers, lessees, tenants at sufferance, or trespassers.
 
22.16    Access. Except as otherwise disclosed in writing by Tenant to Landlord
prior to the Effective Date, access to the Land is directly from a dedicated
public right-of-way without any easement. To the knowledge of Tenant and
Subtenant, there is no fact or condition which would result in the termination
or reduction of the current access to and from the Land to such right-of-way.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
22.17    Utilities. There are available at the Land gas, municipal water, and
sanitary sewer lines, storm sewers, electrical and telephone services in
operating condition which are adequate for the operation of the Facility at a
reasonable cost. Except as otherwise disclosed in writing by Tenant to Landlord
prior to the Effective Date, the Land has direct access to utility lines located
in a dedicated public right-of-way without any easement. As of the Effective
Date, there is no pending or, to the knowledge of Tenant or Subtenant,
threatened governmental or third party proceeding which would impair or result
in the termination of such utility availability.
 
22.18    Condemnation and Assessments. As of the Effective Date, neither Tenant
nor Subtenant has received notice of, and there are no pending or, to the best
of Tenant’s and Subtenant’s knowledge, threatened, condemnation, assessment
(other than as disclosed in writing by Tenant to Landlord prior to the Effective
Date) or similar proceedings affecting or relating to the Facility, or any
portion thereof, or any utilities, sewers, roadways or other public improvements
serving the Facility.
 
22.19    Zoning. As of the Effective Date, except as disclosed on Exhibit G,
[i] the use and operation of the Facility for the Facility Uses is a permitted
use under the applicable zoning code; [ii] no special use permits, conditional
use permits, variances, or exceptions have been granted or are needed for such
use of the Facility; [iii] the Land is not located in any special districts such
as historical districts or overlay districts; and [iv] the Facility has been
constructed in accordance with and complies with all zoning laws in effect at
the time of its construction, including, but not limited to, dimensional,
parking, setback, screening, landscaping, sign and curb cut requirements or the
Facility obtained required waivers or variances from such requirements.
 
22.20    Pro Forma Statement. Reserved.
 
22.21    Environmental Matters. During the period of Tenant’s or Subtenant’s
ownership or possession of the Leased Property and, to the best of Tenant’s and
Subtenant’s knowledge after diligent inquiry, for the period prior to Tenant’s
and Subtenant’s ownership or possession of the Leased Property, [i] the Leased
Property is in compliance with all Environmental Laws; [ii] there were no
releases or threatened releases of Hazardous Materials on, from, or under the
Leased Property, except in compliance with all Environmental Laws; [iii] no
Hazardous Materials have been, are or will be used, generated, stored, or
disposed of at the Leased Property, except in compliance with all Environmental
Laws; [iv] asbestos has not been and will not be used in the construction of any
Improvements; [v] no permit is or has been required from the Environmental
Protection Agency or any similar agency or department of any state or local
government for the use or maintenance of any Improvements; [vi] underground
storage tanks on or under the Land, if any, have been and currently are being
operated in compliance with all applicable Environmental Laws; [vii] any
closure, abandonment in place or removal of an underground storage tank on or
from the Land was performed in compliance with applicable Environmental Laws and
any such tank had no release contaminating the Leased Property or, if there had
been a release, the release was remediated in compliance with applicable
Environmental Laws to the satisfaction of regulatory authorities; [viii] no
summons, citation or inquiry has been made by any such environmental unit, body
or agency or a third party
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


demanding any right of recovery for payment or reimbursement for costs incurred
under CERCLA or any other Environmental Laws and the Land is not subject to the
lien of any such agency; and [ix] to the best of Tenant’s and Subtenant’s
knowledge, the environmental assessment of the Facility (and all follow-up
reports, supplements and amendments) that was delivered to Landlord by Tenant in
connection with the closing of this Lease is true, complete and accurate.
"Disposal" and "release" shall have the meanings set forth in CERCLA.
 
22.22    Leases and Contracts. As of the Effective Date and except as disclosed
on Exhibit I, there are no leases or contracts (including, but not limited to,
insurance contracts, maintenance contracts, construction contracts, employee
benefit plans, employment contracts, equipment leases, security agreements,
architect agreements, and management contracts) to which Tenant or Subtenant is
a party relating to any part of the ownership, operation, possession,
construction, management or administration of the Land or the Facility.
 
22.23    No Default. As of the Effective Date, [i] there is no existing Event of
Default under this Lease; and [ii] no event has occurred which, with the giving
of notice or the passage of time, or both, would constitute or result in such an
Event of Default.
 
22.24    Tax Status. If Tenant or Subtenant is a partnership or limited
liability company, it is taxable as a partnership under the Internal Revenue
Code and all applicable Facility State tax laws.
 
ARTICLE 23: RESERVED
 
ARTICLE 24: SECURITY INTEREST
 
24.1    Collateral. Tenant and Subtenant each hereby grants to each Landlord and
HCN (if not a Landlord) (individually and collectively called "Secured Party") a
security interest in the following described property located at, or arising out
of or in connection with the use and operation of, its respective Leased
Property, whether now owned or hereafter acquired by Tenant or Subtenant (the
"Collateral"), to secure the payment and performance of the Obligor Group
Obligations:
 
(a)    All machinery, furniture, equipment, trade fixtures, appliances,
inventory and all other goods (as "equipment", "inventory" and "goods" are
defined for purposes of Article 9 ("Article 9") of the Uniform Commercial Code
as adopted in Ohio) and any leasehold interest of Tenant or Subtenant in any of
the foregoing, including, without limitation, those items which are to become
fixtures or which are building supplies and materials to be incorporated into
any improvement or fixture.
 
(b)    All accounts, contract rights, general intangibles, instruments,
documents, and chattel paper [as "accounts", "contract rights", "general
intangibles", "instruments", "documents", and "chattel paper", are defined for
purposes of Article 9] now or hereafter arising.
 
(c)    All franchises, permits, licenses, operating rights, certifications,
approvals, consents, authorizations and other general intangibles, including,
without limitation,
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


certificates of need, state health care facility licenses, and Medicare and
Medicaid provider agreements, to the extent permitted by law.
 
(d)    Unless expressly prohibited by the terms thereof, all contracts,
agreements, contract rights and materials relating to the design, construction,
operation or management of any improvements, including, but not limited to,
plans, specifications, drawings, blueprints, models, mock-ups, brochures,
flyers, advertising and promotional materials and mailing lists.
 
(e)    All subleases, occupancy agreements, license agreements and concession
agreements, written or unwritten, of any nature, now or hereafter entered into,
and all right, title and interest of Tenant or Subtenant thereunder, including,
without limitation, the Subleases and the Interim Agreements dated as of the
Effective Date and including, without limitation, Tenant’s and Subtenant’s
right, if any, to cash or securities deposited thereunder whether or not the
same was deposited to secure performance by the subtenants, occupants, licensees
and concessionaires of their obligations thereunder, including the right to
receive and collect the rents, revenues, and other charges thereunder.
 
(f)    All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation.
 
(g)    The products and proceeds of the preceding listed property, including,
without limitation, cash and non-cash proceeds, proceeds of proceeds, and
insurance proceeds.
 
24.2    Additional Documents. At the request of Landlord, Tenant and Subtenant
shall execute additional security agreements, financing statements, and such
other documents as may be requested by Landlord to maintain and perfect its
security interest in the Collateral. Tenant and Subtenant hereby irrevocably
appoint Landlord, its successors and assigns, as Tenant’s or Subtenant’s
attorney-in-fact to execute, acknowledge, deliver and file such documents on
behalf of Tenant or such Subtenant as are necessary to maintain and perfect
Landlord’s security interest in the Collateral. This power of attorney is
coupled with an interest and is irrevocable. Tenant and Subtenant authorize
Landlord to file financing statements describing the Collateral to perfect and
maintain the security interest granted hereunder without the signature or any
further authorization of Tenant or Subtenant.
 
24.3    Notice of Sale. With respect to any sale or other disposition of any of
the Collateral after the occurrence of an Event of Default, Landlord, Tenant and
Subtenant agree that the giving of five days’ notice by Landlord, sent by
overnight delivery, postage prepaid, to Tenant’s or Subtenant’s notice address
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of such Collateral is to be made,
shall be deemed to be reasonable notice thereof and Tenant and Subtenant waive
any other notice with respect thereto.
 
24.4    Recharacterization. Landlord and Tenant intend this Lease to be a true
lease. However, if despite the parties’ intent, it is determined or adjudged by
a court for any reason that this Lease is not a true lease or if this Lease is
recharacterized as a financing
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


arrangement, then this Lease shall be considered a secured financing agreement
and Landlord’s title to the Leased Property shall constitute a perfected first
priority lien in Landlord’s favor on the Leased Property to secure the payment
and performance of all the Obligor Group Obligations.
 
ARTICLE 25: MISCELLANEOUS
 
25.1    Notices. Landlord, Tenant and Subtenant hereby agree that all notices,
demands, requests, and consents (hereinafter "notices") required to be given
pursuant to the terms of this Lease shall be in writing, shall be addressed to
the addresses set forth in the introductory paragraph of this Lease, and shall
be served by [i] personal delivery; [ii] certified mail, return receipt
requested, postage prepaid; or [iii] nationally recognized overnight courier.
Notices to Subtenant should be sent c/o Tenant at Tenant’s address set forth in
the introductory paragraph. All notices shall be deemed to be given upon the
earlier of actual receipt or three Business Days after mailing, or one Business
Day after deposit with the overnight courier. Any notices meeting the
requirements of this section shall be effective, regardless of whether or not
actually received. Landlord or Tenant may change its notice address at any time
by giving the other party notice of such change.
 
25.2    Advertisement of Leased Property. In the event the parties hereto have
not executed the renewal of this Lease within 90 days prior to the expiration of
the Initial Term, then Landlord or its agent shall have the right to enter the
Leased Property at all reasonable times for the purpose of exhibiting the Leased
Property to others and to place upon the Leased Property for and during the
period commencing 90 days prior to the expiration of this Lease, "for sale" or
"for rent" notices or signs.
 
25.3    Entire Agreement. This Lease and the Commitment contain the entire
agreement between Landlord and Tenant with respect to the subject matter hereof.
No representations, warranties, and agreements have been made by Landlord except
as set forth in this Lease. No oral agreements or understandings between
Landlord and Tenant shall survive execution of this Lease.
 
25.4    Severability. If any term or provision of this Lease is held or deemed
by Landlord to be invalid or unenforceable, such holding shall not affect the
remainder of this Lease and the same shall remain in full force and effect,
unless such holding substantially deprives Tenant of the use of the Leased
Property or Landlord of the rents herein reserved, in which event this Lease
shall forthwith terminate as if by expiration of the Term.
 
25.5    Captions and Headings. The captions and headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease or the intent of any provision hereof.
 
25.6    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Ohio, except as to matters under which
the laws of a State in which a respective Facility is located, or under
applicable procedural conflicts of laws rules, require the application of laws
of such other State, in which case the laws or conflicts of laws rules, as the
case may be, of such State shall govern to the extent required.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
25.7    Memorandum of Lease. Tenant shall not record this Lease. Tenant shall,
however, record a memorandum of lease approved by Landlord upon Landlord’s
request.
 
25.8    Waiver. No waiver by Landlord of any condition or covenant herein
contained, or of any breach of any such condition or covenant, shall be held or
taken to be a waiver of any subsequent breach of such covenant or condition, or
to permit or excuse its continuance or any future breach thereof or of any
condition or covenant, nor shall the acceptance of Rent by Landlord at any time
when Tenant or Subtenant is in default in the performance or observance of any
condition or covenant herein be construed as a waiver of such default, or of
Landlord’s right to terminate this Lease or exercise any other remedy granted
herein on account of such existing default.
 
25.9    Binding Effect. This Lease will be binding upon and inure to the benefit
of the heirs, successors, personal representatives, and permitted assigns of
Landlord, Tenant and Subtenant.
 
25.10    No Offer. Landlord’s submission of this Lease to Tenant is not an offer
to lease the Leased Property, or an agreement by Landlord to reserve the Leased
Property for Tenant. Landlord will not be bound to Tenant until Tenant has duly
executed and delivered duplicate original leases to Landlord, and Landlord has
duly executed and delivered one of these duplicate original leases to Tenant.
 
25.11    Modification. This Lease may only be modified by a writing signed by
both Landlord and Tenant. All references to this Lease, whether in this Lease or
in any other document or instrument, shall be deemed to incorporate all
amendments, modifications and renewals of this Lease, made after the date
hereof. If Tenant requests Landlord’s consent to any change in ownership, merger
or consolidation of Tenant or Subtenant, any assumption of the Lease, or any
modification of the Lease, Tenant shall provide Landlord all relevant
information and documents sufficient to enable Landlord to evaluate the request.
In connection with any such request, Tenant shall pay to Landlord a fee in an
amount equal to the lesser of $2,500.00 and Landlord’s actual reasonable
attorney’s fees and expenses and other reasonable out-of-pocket expenses
incurred in connection with Landlord’s evaluation of Tenant’s request, the
preparation of any documents and amendments, the subsequent amendment of any
documents between Landlord and its collateral pool lenders (if applicable), and
all related matters.
 
25.12    Landlord’s Modification. Tenant acknowledges that Landlord may mortgage
the Leased Property or use the Leased Property as collateral for a
collateralized mortgage obligations or Real Estate Mortgage Investment Companies
(REMICS). If any mortgage lender of Landlord desires any modification of this
Lease, Tenant agrees to consider such modification in good faith and to execute
an amendment of this Lease if Tenant finds such modification acceptable.
Landlord shall not do anything in connection with its financing of the Leased
Property which would limit the rights granted to Tenant or Subtenant hereunder.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
25.13    No Merger. The surrender of this Lease by Tenant or the cancellation of
this Lease by agreement of Tenant and Landlord or the termination of this Lease
on account of Tenant’s default will not work a merger, and will, at Landlord’s
option, terminate any subleases or operate as an assignment to Landlord of any
subleases. Landlord’s option under this paragraph will be exercised by notice to
Tenant and all known subtenants of the Leased Property.
 
25.14    Laches. No delay or omission by either party hereto to exercise any
right or power accruing upon any noncompliance or default by the other party
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.
 
25.15    Limitation on Tenant’s Recourse. Tenant’s sole recourse against
Landlord, and any successor to the interest of Landlord in the Leased Property,
is to the interest of Landlord, and any such successor, in the Leased Property.
Tenant will not have any right to satisfy any judgment which it may have against
Landlord, or any such successor, from any other assets of Landlord, or any such
successor. In this section, the terms "Landlord" and "successor" include the
shareholders, venturers, and partners of "Landlord" and "successor" and the
officers, directors, and employees of the same. The provisions of this section
are not intended to limit Tenant’s right to seek injunctive relief or specific
performance.
 
25.16    Construction of Lease. This Lease has been prepared by Landlord and its
professional advisors and reviewed by Tenant and its professional advisors.
Landlord, Tenant, and their advisors believe that this Lease is the product of
all their efforts, that it expresses their agreement, and agree that it shall
not be interpreted in favor of either Landlord or Tenant or against either
Landlord or Tenant merely because of their efforts in preparing it.
 
25.17    Counterparts. This Lease may be executed in multiple counterparts, each
of which shall be deemed an original hereof.
 
25.18    Landlord’s Consent. Whenever Landlord’s consent is required under this
Lease, such consent shall be in writing and shall not be unreasonably withheld
or delayed.
 
25.19    Custody of Escrow Funds. Any funds paid to Landlord in escrow hereunder
may be held by Landlord or, at Landlord’s election, by a financial institution,
the deposits or accounts of which are insured or guaranteed by a federal or
state agency. The funds shall not be deemed to be held in trust, may be
commingled with the general funds of Landlord or such other institution, and
shall not bear interest.
 
25.20    Landlord’s Status as a REIT. Tenant acknowledges that Landlord (or a
Landlord Affiliate) has elected and may hereafter elect to be taxed as a real
estate investment trust ("REIT") under the Internal Revenue Code.
 
25.21    Exhibits. All of the exhibits referenced in this Lease are attached
hereto and incorporated herein.
 
25.22    WAIVER OF JURY TRIAL. LANDLORD, TENANT AND SUBTENANT WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ON ALL MATTERS ARISING OUT
OF THIS LEASE OR THE USE AND OCCUPANCY OF THE LEASED PROPERTY (EXCEPT CLAIMS FOR
PERSONAL INJURY OR PROPERTY DAMAGE). IF LANDLORD COMMENCES ANY SUMMARY
PROCEEDING FOR NONPAYMENT OF RENT, TENANT AND SUBTENANT WILL NOT INTERPOSE, AND
WAIVES THE RIGHT TO INTERPOSE, ANY COUNTERCLAIM IN ANY SUCH PROCEEDING.
 
25.23    CONSENT TO JURISDICTION. TENANT AND SUBTENANT HEREBY IRREVOCABLY SUBMIT
AND CONSENT TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO OR ANY COUNTY IN WHICH A
FACILITY IS LOCATED FOR ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO [I] THE COMMITMENT; [II] THIS LEASE; OR [III] ANY
DOCUMENT EXECUTED BY TENANT OR SUBTENANT IN CONNECTION WITH THIS LEASE. TENANT
AND SUBTENANT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT TENANT AND
SUBTENANT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. TENANT AND SUBTENANT AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
TENANT AND SUBTENANT AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING
AGAINST LANDLORD OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF
LANDLORD, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THE COMMITMENT,
THIS LEASE OR ANY RELATED DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO UNLESS SUCH COURT LACKS IN
PERSONAM OR SUBJECT MATTER JURISDICTION IN WHICH CASE TENANT AND SUBTENANT SHALL
HAVE THE RIGHT TO INSTITUTE SUCH ACTION OR PROCEEDING BEFORE ANY COURT HAVING
SUCH JURISDICTION.
 
TENANT AND SUBTENANT HEREBY CONSENT TO SERVICE OF PROCESS BY LANDLORD IN ANY
MANNER AND IN ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR
IMPAIR LANDLORD’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW,
OR LANDLORD’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST TENANT, SUBTENANT
OR THE PROPERTY OF TENANT OR SUBTENANT IN THE COURTS OF ANY OTHER JURISDICTION.
 
25.24    Attorney’s Fees and Expenses. Tenant shall pay to Landlord all
reasonable costs and expenses incurred by Landlord in administering this Lease
and the security for this Lease, enforcing or preserving Landlord’s rights under
this Lease and the security for this Lease, and in all matters of collection,
whether or not an Event of Default has actually occurred or has been declared
and thereafter cured, including, but not limited to, [a] reasonable attorney’s
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


and paralegal’s fees and disbursements; [b] the fees and expenses of any
litigation, administrative, bankruptcy, insolvency, receivership and any other
similar proceeding; [c] court costs; [d] the expenses of Landlord, its
employees, agents, attorneys and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency and other proceedings and for lodging,
travel, and attendance at meetings, hearings, depositions, and trials; and
[e] consulting and witness fees and expenses incurred by Landlord in connection
with any litigation or other proceeding; provided, however, Landlord’s internal
bookkeeping and routine lease servicing costs are not payable by Tenant.
 
25.25    Survival. The following provisions shall survive termination of the
Lease: Article 8 (Defaults and Remedies); Article 9 (Damage and Destruction);
Article 10 (Condemnation); §15.9 (Transfer of License and Facility Operations);
§15.10 (Bed Operating Rights); §18.2 (Assignment or Sublease); Article 19
(Holdover and Surrender); Article 24 (Security Interest) and §25.25 (Survival).
 
25.26    Time. Time is of the essence in the performance of this Lease.
 
25.27    Subtenant. ESC IV, L.P. doing business in Texas as Texas ESC IV, L.P.
has joined in the execution of this Lease and for the further purpose to
acknowledge that it is subject to and bound by all the covenants and provisions
of the Lease stated herein as being applicable to ESC IV, L.P. doing business in
Texas as Texas ESC IV, L.P., as Subtenant, including, without limitation, the
grant of a security interest under Article 24.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 




hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused the
same to be executed by their respective duly authorized officers as of the date
first set forth above.
 
Signed and acknowledged in the presence of:

 
Signature /s/ Evelyn Evans Eck
          
Print Name  Evelyn Evans Eck
 

Signature /s/ Rita J. Rogge
 
Print Name  Rita J. Rogge
 
HEALTH CARE REIT, INC.

By:  /s/ Erin C. Ibele
       Erin C. Ibele
 

Title:  Vice President & Corporate Secretary
   


 
Signature /s/ Evelyn Evans Eck
          
Print Name  Evelyn Evans Eck
 

Signature /s/ Rita J. Rogge
 
Print Name  Rita J. Rogge
 
HCRI NEVADA PROPERTIES, INC.

By:  /s/ Erin C. Ibele
       Erin C. Ibele
 

Title:  Vice President & Corporate Secretary

   


 
Signature /s/ Evelyn Evans Eck
          
Print Name  Evelyn Evans Eck
 

Signature /s/ Rita J. Rogge
 
Print Name  Rita J. Rogge
 
HCRI KANSAS PROPERTIES, LLC

By:  /s/ Erin C. Ibele
       Erin C. Ibele
 

Title:  Vice President & Corporate Secretary

   




 
Signature /s/ Evelyn Evans Eck
          
Print Name  Evelyn Evans Eck
 

Signature /s/ Rita J. Rogge
 
Print Name  Rita J. Rogge
 
 
HCRI TEXAS PROPERTIES, LTD.

By:    Health Care REIT, Inc., General Partner

By:  /s/ Erin C. Ibele
         Erin C. Ibele
 

Title:  Vice President & Corporate Secretary

   


 
Signature /s/Pamela D. Earl
 
Print Name Pamela D. Earl
 

 
Signature /s/ Susan C. Friedrich
 
Print Name Susan C. Friedrich
 
EMERITUS CORPORATION

By:/s/ William Shorten

Title: Director of Real Estate Finance

Tax I.D. No.: 91-1605464


 
hcri\emeritus-ml2\lease    S-9/28/04
     

--------------------------------------------------------------------------------

 





   

 
Signature /s/Pamela D. Earl
 
Print Name Pamela D. Earl
 

 
Signature /s/ Susan C. Friedrich
 
Print Name Susan C. Friedrich   


ESC IV, L.P. doing business in Texas as
Texas ESC IV, L.P.

By:    ESC G.P. II, Inc., its General Partner

By:/s/ William Shorten

Title: Director of Real Estate Finance   

Tax I.D. No.:
   



STATE OF OHIO    )
) SS:
COUNTY OF LUCAS    )

The foregoing instrument was acknowledged before me this _4th_day of  October,
2004 by _Erin C. Ibele__, the Vice President & Corporate Sectretary_ of Health
Care REIT, Inc., a Delaware corporation, on behalf of the corporation.
                                                                                                                                                                       
/s/ Rita J. Rogge


Notary Public

My Commission Expires: 8/26/05    [SEAL]
 
STATE OF OHIO    )
) SS:
COUNTY OF LUCAS    )

The foregoing instrument was acknowledged before me this _4th__ day of October,
2004 by __Erin C. Ibele__, the _Vice President & Corporate Sectretary of
HCRI Nevada Properties, Inc., a Nevada corporation, on behalf of the
corporation.
                                                                                                                                                                       
/s/ Rita J. Rogge


Notary Public

My Commission Expires:  8/26/05    [SEAL]


 
hcri\emeritus-ml2\lease    S-9/28/04
     

--------------------------------------------------------------------------------

 





 
STATE OF OHIO    )
) SS:
COUNTY OF LUCAS    )

The foregoing instrument was acknowledged before me this __4th_ day of October,
2004 by __Erin C. Ibele_, the _Vice President & Corporate Sectretary_ of
HCRI Kansas Properties, LLC, a Delaware limited liability company, on behalf of
the limited liability company.
                                                                                                                                                                   
/s/ Rita J. Rogge


                                Notary Public

My commission expires:  8/26/05    [SEAL]
 
STATE OF OHIO    )
) SS:
COUNTY OF LUCAS    )

The foregoing instrument was acknowledged before me this _4th__ day of October,
2004 by ____Erin C. Ibele_, the __Vice President & Corporate Sectretary of
Health Care REIT, Inc., a Delaware corporation and the general partner of
HCRI Texas Properties, Ltd., a limited liability partnership organized under the
laws of the State of Texas on behalf of the limited partnership.
                                                                                                                                                                       
/s/ Rita J. Rogge


Notary Public

My Commission Expires:  8/26/05    [SEAL]
 
STATE OF WASHINGTON    )
) SS:
COUNTY OF KING    )

The foregoing instrument was acknowledged before me this _27th__ day of
September, 2004 by _William Shorten_, the Director of RE
Finance______________________ of Emeritus Corporation, a Washington corporation,
on behalf of the corporation.

/s/ Sandra R. Klatt
Notary Public

My Commission Expires:  6-29-06    [SEAL]
 
STATE OF WASHINGTON    )
) SS:
COUNTY OF KING    )

The foregoing instrument was acknowledged before me this 27th_ day of September,
2004 by William M. Shorten___, the Director of RE Fiance_______________ of ESC
G.P. II, Inc. doing business in Texas as Texas ESC IV, L.P., the general partner
of ESC IV, L.P., a Washington limited partnership, on behalf of the limited
partnership.

/s/ Sandra R. Klatt
Notary Public

My Commission Expires:  6-29-06    [SEAL]





THIS INSTRUMENT PREPARED BY:


Oksana M. Ludd, Esq.
Shumaker, Loop & Kendrick, LLP
1000 Jackson Street
Toledo, Ohio 43624






hcri\emeritus-ml2\lease    S-9/28/04
     

--------------------------------------------------------------------------------





SCHEDULE 1: INITIAL RENT SCHEDULE
 
EMERITUS CORPORATION - MASTER LEASE II
HEALTH CARE REIT, INC.
 
EFFECTIVE DATE
09/01/04
         
INITIAL TERM DATE
10/01/04
         
INITIAL TERM
15
Yrs
       
INITIAL TERM EXPIRATION DATE
09/30/19
         
INITIAL INVESTMENT AMOUNT
141,710,000
                       
RATE OF RETURN
N/A
         
(365/360 BASIS)
N/A
         
INITIAL RATE OF RETURN
8.60%
                       
INCREASER
As defined within the Master Lease Agreement
 
LEASE YEAR
DATES
ACTUAL CPI
INCREASER (BP)
BEGINNING RENT RATE OF RETURN (ROUNDED)
PERCENTAGE RATE SHORTFALL
ADJUSTED RENT RATE OF RETURN (ROUNDED)
MONTHLY RENT AMOUNT
ANNUAL RENT AMOUNT
FROM
TO
                     
09/30/04
09/30/04
N/A
N/A
8.60%
N/A
N/A
33,389.21
33,389.21
1
10/01/04
09/30/05
Unknown
N/A
8.60%
N/A
N/A
1,015,588.33
12,187,060.00
2
10/01/05
09/30/06
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
3
10/01/06
09/30/07
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
4
10/01/07
09/30/08
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
5
10/01/08
09/30/09
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
6
10/01/09
09/30/10
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
7
10/01/10
09/30/11
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
8
10/01/11
09/30/12
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
9
10/01/12
09/30/13
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
10
10/01/13
09/30/14
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
11
10/01/14
09/30/15
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
12
10/01/15
09/30/16
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
13
10/01/16
09/30/17
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
14
10/01/17
09/30/18
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00
15
10/01/18
09/30/19
Unknown
Unknown
8.60%
Unknown
Unknown
1,015,588.33
12,187,060.00





 




hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A: LEGAL DESCRIPTIONS
 
CONSISTING OF EXHIBIT A-1 THROUGH EXHIBIT A-18
 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-1: LEGAL DESCRIPTION
 
Facility Name: The Terrace
 
The northerly 62.60 feet of the easterly 66 feet of Lot 14 and the northerly
62.60 feet of that portion of Lot 15, lying westerly of the westerly line of the
right-of-way of the Gage Canal, and also that portion of Lot 2 lying below and
westerly of the westerly line of the right-of-way of the Gage Canal, all in
Section 5, Township 2 South, Range 4 West, San Bernardino Base and Meridian, in
the City of Grand Terrace, County of San Bernardino, State of California,
according to map showing lands of the East Riverside Land Company, as per Plat
Recorded in Book 6 of Maps, Page 44, Records of said county.
 
Excepting therefrom that portion of said Lot 2 described as follows:
 
Beginning at the Northwest corner of said Lot 2; thence South along the West
line of said Lot 2, a distance of 415.27 feet; thence East 150 feet; thence
North 415.27 feet to the North line of said Lot 2; thence West along the said
North line of Lot 2, 150 feet to the POINT OF BEGINNING.
 
Also, excepting the interest of the County of San Bernardino in an portion of
said land lying within Barton Road as it now exists.
 
Said land being more particularly described as follows:
 
A portion of Lots 2, 14 and 15 of Section 5, Township 2 South, Range 4 West, San
Bernardino Base and Meridian, according to Maps of lands of the East Riverside
Land Company, recorded in Book 6 of Maps, Page 44, records of said points, more
particularly described as follows:
 
Commencing at the Northwest Corner of Lot 2, thence North 89 degrees 50 minutes
33 seconds East along the North line of Lot 2, 150.07 feet to the TRUE POINT OF
BEGINNING; thence continuing along said North line 140.21 feet to the
intersection of the Westerly Project line of the Gage Canal; thence South
08 degrees 56 minutes 43 seconds West along said Westerly line 33.03 feet;
thence South 12 degrees 56 minutes 34 seconds West along said Westerly line,
251.51 feet; thence continuing along said Westerly line through a curve that is
concave easterly having a Delta of 38 degrees 59 minutes 27 seconds and a Radius
of 211.28 feet a distance of 143.78 feet; thence South 26 degrees 02 minutes
53 seconds East along said Westerly line, 110.97 feet; thence South 22 degrees
47 minutes 57 seconds East along said Westerly line, 82.84 feet; thence
continuing along said Westerly line through a curve that is concave
Southwesterly having a Delta of 15 degrees 48 minutes 47 seconds and a Radius of
335.86 feet a distance of 92.69 feet to the intersection of a line that is
62.60 feet Southerly of and parallel with the North line of Lot 15; thence South
89 degrees 58 minutes 26 seconds West along said parallel line, a distance of
413.60 feet to the Westerly line of the East 66.00 feet of Lot 14; thence North
00 degrees 08 minutes 17 seconds West along said line, 62.60 feet to the
intersection of the North line of Lot 14; thence North 89 degrees 58 minutes
26 seconds East along said North line 66.00 feet to the Northeast corner of
Lot 14 and also being the Southwest corner of Lot 2; thence North 00 degrees
08 minutes 17 seconds West, along the West line of Lot 2, 204.15 feet to the
Southwest corner of a Deed Recorded as Instrument No. 89-010380 dated
January 11, 1989; thence North 89 degrees 48 minutes 15 seconds East along the
South line of said Deed, 150.00 feet; thence North 00 degrees 07 minutes
37 seconds West, along the East line of said Deed 415.17 feet to the POINT OF
BEGINNING.
 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-2: LEGAL DESCRIPTION
 
Facility Name: Gardens at White Chapel
 
All that certain lot, piece or parcel of land situate in the City of Newark, New
Castle County, State of Delaware and known as Parcel No. 2, White Chapel
Village, "Health Care Facility", being more particularly bounded and described
in accordance with an ALTA/ACSM As-Built Survey prepared by Zebley & Associates,
Inc., dated November 23, 1998, last revised December 16, 1998, as follows.
 
Beginning at a point in the westerly side of Marrows Road at varying widths,
said point being a common corner for the parcel herein being described and
Parcel No. 1 "Active Adult Community", and further located along the said
westerly side of Marrows Road the two (2) following described courses and
distances from the northeasterly end of a corner cutoff line joining the said
westerly side of Marrows Road with the northerly side of White Chapel Drive at
60 feet wide: (1) North 09 degrees 04 minutes 30 seconds West, 141.92 feet to a
point; and (2) North 14 degrees 53 minutes 16 seconds West, 310.38 feet; thence
from the said point of Beginning, along said Parcel No. 1, the fourteen (14)
following described courses and distances: (1) South 75 degrees 06 minutes
44 seconds West, 76.76 feet to a point; (2) along the arc of a circle curving to
the left (radius = 53.75 feet) (chord = 22.53 feet, chord bearing = South
07 degrees 36 minutes 50 seconds West) an arc distance of 22.70 feet to a point;
(3) North 89 degrees 08 minutes 43 seconds West, 49.61 feet to a point;
(4) along the arc of a circle curving to the left (radius = 103.25 feet)
(chord = 14.61 feet; chord bearing = South 05 degrees 58 minutes 44 seconds
East), an arc distance of 14.63 feet to a point (5) South 75 degrees 06 minutes
44 seconds West, 229.04 feet to a point; (6) along the arc of a circle curving
to the left (radius = 103.25 feet) (chord = 49.50 feet; chord bearing = North
46 degrees 01 minutes 08 seconds West), an arc distance of 49.99 feet to a
point; (7) North 59 degrees 53 minutes 19 seconds West, 57.43 feet to a point;
(8) along the arc of a circle curving to the right (radius = 86.75 feet)
(chord = 7.52 feet; chord bearing = North 57 degrees 24 minutes 18 seconds
West), an arc distance of 7.52 feet to a point; (9) South 38 degrees 23 minutes
58 seconds West, 50.08 feet to a point; (10) along the arc of a circle curving
to the right (radius = 126.25 feet) (chord = 40.40 feet; chord bearing = North
46 degrees 56 minutes 44 seconds West), an arc distance of 40.58 feet to a
point; (11) North 18 degrees 50 minutes 33 seconds West, 59.47 feet to a point;
last course and distance being distant 5.00’ in an easterly direction from the
boundary line of lands now or formerly of City of Newark and University of
Delaware leased by Newark Senior Center, when measured at right angles thereto;
(12) South 70 degrees 56 minutes 13 seconds West, 3.87 feet to a point; last
course and distance being distant 5.00’ in a northerly direction from the
boundary line of lands now or formerly of City of Newark and University of
Delaware leased by Newark Senior Center, when measured at right angles thereto;
(13) along the arc of a circle curving to the right (radius = 111.25 feet)
(chord = 41.90 feet; chord bearing = North 01 degrees 45 minutes 45 seconds
West), an arc distance of 42.16 feet to a point); and (14) North 19 degrees
03 minutes 47 seconds West, 51.12 feet to a point in the southern right of way
line of Amtrak; thence by the same, the two (2) following described courses and
distances: (1) North 70 degrees 56 minutes 13 seconds East, 254.49 feet to a
point; and (2) North 68 degrees 04 minutes 30 seconds East, 247.52 feet to a
point in the said westerly side of Marrows Road; thence by the same, South
14 degrees 53 minutes 16 seconds East, 270.72 feet to a point, a corner of said
Parcel No. 1, the first mentioned point and place of Beginning.
 
Being Part of Tax Parcel No. 18028.00002 and 18027.00014
 
Parcel 2:
 
Together with the rights, titles and interests pertaining to the insured
premises under the Reciprocal Easement Agreement between Venture Care, L.L.C.
and Meditrust Acquisition I, dated September 10, 1997 and recorded in the Office
as aforesaid in Deed Book 2327, Page 29.
 
Being Part of Tax Parcel No. 18028.00002
 
Parcel 3:
 
Together with the rights, titles and interests pertaining to the insured
premises under the (i) Storm Drainage Easement among the City of Newark, Newark
Senior Center, Inc. and Venture Care, L.L.C., dated August 19, 1997 and recorded
in the Office of the Recorder of Deeds in and for New Castle County, State of
Delaware, in Deed Book 2327, Page 1; and (ii) Grading and Utility Easement among
the University of Delaware, Newark Senior Center, Inc. and Venture Care, LLC,
dated September 9, 1997 and recorded in the Office as aforesaid in Deed
Book 2327, Page 9.
 
Being Part of Tax Parcels Nos. 18028.00002, 18027.00008 and 18027.00014
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-3: LEGAL DESCRIPTION
 
Facility Name: Barrington Place
 
Lots 1, 2, 3 and 4, Crystal River Country Estates, according to the Plat thereof
recorded in Plat Book 7, Page 147, Public Records of CITRUS County, Florida.
 
ALSO BEING DESCRIBED BY METES AND BOUNDS AS FOLLOWS:
 
Begin at the Northeast corner of Lot 1, Crystal River Country Estates, according
to the Map or Plat thereof recorded in Plat Book 7, Page 147-154, Public Records
of CITRUS County, Florida; thence South 00 degrees 21 minutes 42 seconds East
(Plat) (South 00 degrees 22 minutes 51 seconds East field), along the East line
of said Lot 1, a distance of 300.00 feet (Plat) (300.01 feet field); thence
South 89 degrees 54 minutes 31 seconds West (Plat) (South 89 degrees 54 minutes
31 seconds West field), a distance of 639.09 feet (Plat) (638.83 feet field) to
the Southwest corner of Lot 4 of said CRYSTAL RIVER COUNTRY ESTATES; thence
North 00 degrees 36 minutes 17 seconds West (Plat) (North 00 degrees 36 minutes
27 seconds West field) along the West line of said Lot 4, a distance of
300.00 feet (Plat) (300.01 feet field); thence North 89 degrees 54 minutes
31 seconds East (Plat) (North 89 degrees 54 minutes 25 seconds East field) a
distance of 640.37 feet (Plat) (640.02 feet field) to the Point of Beginning.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-4: LEGAL DESCRIPTION
 
Facility Name: Pavilion at Crossing Pointe
 
THE REAL PROPERTY AND THE IMPROVEMENTS NOW OR HEREAFTER LOCATED THEREON, more
particularly described as follows:
 
(a) Unit No. 2 (the "Unit"), in CENTRAL PARK VILLAGE, a Condominium (the
"Condominium", created under the Declaration of Condominium (hereinafter
defined) as may be amended), situated at Orlando, Orange County, Florida,
created by the Declaration of Condominium dated June 30, 1995, recorded on
July 5, 1995 in O.R. Book 4912, Page 4899, under Clerk’s File No. 5279496,
Public Records of Orange County, Florida (the "Declaration of Condominium") in
accordance with and subject to the provisions of Chapter 718 of the Florida
Statutes as amended (the "Condominium Act"), together with,
 
(b) an undivided percentage interest appertaining to the Unit (the "Percentage
Interest") in the common areas and facilities of the Condominium, including the
Common Elements (which for purposes hereof unless expressly indicated otherwise,
shall include Limited Common Elements), Expenses and Common Surplus, as each is
defined in the Condominium Documents (hereinafter defined).
 
The Unit is more particularly described in the Declaration of Condominium and is
shown on the plans recorded simultaneously with the Declaration of Condominium
and any supplementary plans recorded thereafter.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-5: LEGAL DESCRIPTION
 
Facility Name: Springtree
 
A portion of Tract 21, SPRINGTREE, as recorded in Plat Book 75, Page 49, of the
Public Records of BROWARD County, Florida, described as follows:
 
Commencing at the Northwest corner of said Tract 21; thence South 31 degrees
23 minutes 07 seconds East (on an assumed bearing) along the West line of said
Tract 21, for 343.07 feet; thence South 89 degrees 05 minutes 21 seconds East
along a line 290 feet South of and parallel to the North line of said Tract 21,
for 444.75 feet; thence South 31 degrees 23 minutes 07 seconds East for
272.10 feet to the POINT OF BEGINNING; thence South 89 degrees 05 minutes
21 seconds East for 425.41 feet to a point on the East line of said Tract 21,
thence South 0 degrees 54 minutes 39 seconds West along said East line for
200.49 feet to a Point of Curvature; thence along the arc of a curve to the left
(and along said East line), having a radius of 710.00 feet and a central angle
of 16 degrees 30 minutes 24 seconds, for 204.55 feet to the Southeast corner of
said Tract 21; thence North 89 degrees 05 minutes 21 seconds West along the
South line of said Tract 21 for 563.71 feet; thence North 0 degrees 54 minutes
39 seconds East for 333.30 feet; thence North 58 degrees 36 minutes 53 seconds
East for 128.99 feet to the POINT OF BEGINNING.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-6: LEGAL DESCRIPTION
 
Facility Name: Elm Grove
 
Lot 1, Block 1, Columbia Pacific Addition, a Replat of Lots 1-9, Block "B" and
Lots 2-12, Block "C", Baldwin Addition to the City of Hutchinson, Kansas and a
Subdivision of a portion of the South Half of the Northeast Quarter of
Section 6, Township 23 South, Range 5 West of the 6th Principal Meridian in
Hutchinson, Reno County, Kansas, according to the duly recorded Plat thereof.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-7: LEGAL DESCRIPTION
 
Facility Name: Woodmark at Summit Ridge
 
All that certain real property situated in the County of Washoe, State of
Nevada, described as follows:
 
PARCEL 1:
 
A parcel of land situate within Section 8, Township 19 North, Range 19 East,
M.D.M., Reno Washoe County, Nevada, and being a portion of Parcels 1 and 2 as
shown on Parcel Map No. 3180, File No. 2081072 of the Official Records of Washoe
County, Nevada, and more particularly described as follows:
 
BEGINNING at a point on the Northerly right of way of Summit Ridge Drive from
which the Southeast corner of said Section bears South 72 degrees 41 minutes
23 seconds East a distance of 771.69 feet;
THENCE North 34 degrees 12 minutes 50 seconds West a distance of 312.37 feet;
THENCE North 55 degrees 47 minutes 10 seconds East a distance of 425.03 feet;
THENCE South 28 degrees 59 minutes 23 seconds East a distance of 20.79 feet;
THENCE along a tangent circular curve to the left with a radius of 60.00 feet
and a central angle of 49 degrees 31 minutes 44 seconds an arc length of
51.87 feet;
THENCE South 78 degrees 31 minutes 06 seconds East a distance of 67.76 feet;
THENCE along a tangent circular curve to the right with a radius of 230.50 feet
and a central angle of 08 degrees 08 minutes 02 seconds an arc length of
32.72 feet
THENCE with a non-tangent line South 30 degrees 32 minutes 01 seconds West a
distance of 3.73 feet;
THENCE South 10 degrees 59 minutes 03 seconds East a distance of 210.59 feet;
THENCE from a tangent which bears South 77 degrees 14 minutes 57 seconds West,
along a circular curve to the left with a radius of 350.00 feet and a central
angle of 21 degrees 27 minutes 47 seconds an arc length of 131.11 feet;
THENCE South 55 degrees 47 minutes 10 seconds West a distance of 293.90 feet to
the POINT OF BEGINNING.


Said land is also shown as Parcel 1A on that certain Record of Survey No. 3504
filed for record in the office of the Washoe County Recorder on September 30,
1998 as File No. 2258899, Official Records.
 
APN 212-010-06
 
PARCEL 2:
 
A parcel of land situate within Section 8, Township 19 North, Range 19 East,
M.D.M., Reno, Washoe County, Nevada and being a portion of Parcel 2 as shown on
Parcel Map No. 3180, File No. 2081072 of the Official Records of Washoe County,
Nevada and more particularly described as follows:
 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
BEGINNING at a point on the Northerly right of way of Summit Ridge Drive from
which the Southeast corner of said Section 8 bears South 39 degrees 56 minutes
33 seconds East a distance of 582.78 feet;
THENCE North 10 degrees 59 minutes 03 seconds West a distance of 210.59 feet;
THENCE North 30 degrees 32 minutes 01 seconds East a distance of 3.73 feet;
THENCE from a tangent which bears South 70 degrees 23 minutes 04 seconds East,
along a circular curve to the right with a radius of 230.50 feet and a central
angle of 26 degrees 54 minutes 32 seconds an arc length of 108.25 feet;
THENCE along a tangent circular curve to the left with a radius of 89.50 feet
and a central angle of 54 degrees 16 minutes 28 seconds an arc length of
84.78 feet;
THENCE North 82 degrees 15 minutes 00 seconds East a distance of 42.43 feet;
THENCE North 07 degrees 45 minutes 00 seconds West a distance of 6.99 feet;
THENCE North 61 degrees 00 minutes 37 seconds East a distance of 61.11 feet;
THENCE along a tangent circular curve to the right with a radius of 20.50 feet
and a central angle of 110 degrees 44 minutes 59 seconds an arc length of
39.63 feet;
THENCE with a non-tangent line South 87 degrees 32 minutes 18 seconds East a
distance of 13.73 feet;
THENCE South 07 degrees 45 minutes 00 seconds East a distance of 88.26 feet;
THENCE along a tangent circular curve to the right with a radius of 24.00 feet
and a central angle of 90 degrees 00 minutes 00 seconds an arc length of
37.70 feet;
THENCE South 82 degrees 15 minutes 00 seconds West a distance of 230.58 feet;
THENCE along a tangent circular curve to the left with a radius of 350.00 feet
and a central angle of 05 degrees 00 minutes 03 seconds an arc length of
30.55 feet to the POINT OF BEGINNING.


Said land is also shown as Parcel 2A on that certain Record of Survey No. 3504
filed for record in the office of the Washoe County Recorder on September 30,
1998 as File No. 2258899, Official Records.
 
APN: 212-010-07
 
PARCEL 3:
 
Easements for access, secondary access, public utility, sewer and storm drain
purposes over Parcels 1, 2, 3 and 4 of said Parcel Map No. 3180 as shown
thereon.
 
PARCEL 4:
 
An easement for the construction and maintenance of landscape facilities, as set
forth in the Grant of Easement’s from Harrah’s Operating Company, Inc., to the
Woodmark at Summit Ridge, LLC, recorded on August 28, 1997 as Document
No. 2129890, Official Records.
 
PARCEL 5:
 
A perpetual non-exclusive access easement for the purposes of maintaining the
landscaping as set forth in easement and maintenance agreement by and between
Home Depot U.S.A. Inc., and
 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 


the Woodmark at Summit Ridge, L.L.C., recorded September 30, 1999 as Document
No. 2258904, Official Records.
 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-8: LEGAL DESCRIPTION
 
Facility Name: Brookside Estates
 
Situated in the city of Middleburg Heights, County of Cuyahoga and State of
Ohio, and known as being Parcel I in Consolidation Map made for Meditrust
Acquisition Trust Corporation, of part of Original Middleburg Township Section
No. 7, as shown on the recorded plat in Volume 289 of Maps, Page 77 of Cuyahoga
County Records.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-9: LEGAL DESCRIPTION
 
Facility Name: Bellaire Place
 
All that piece, parcel or lot of land, situate, lying and being in the County of
Greenville, State of South Carolina, on the south side of Woodruff Road and east
of Bell Road, containing 4.1 acres, being Lot No. 1 according to plat of survey
prepared by Fant Engineering & Surveying Company, Inc., dated May 7, 1996, and
entitled "Emeritus Corporation, Spectrum, Inc., and Advocare of Greenville,
L.L.C." and recorded in the RMC Office for Greenville County in Plat Book 32-O
at Page 52 and having the following metes and bounds:
 
Starting at an iron pin on the western side of Southpointe Drive, (an existing
private road), 190.64 feet from the right-of-way of Bell Road and continuing
along the western side of Southpointe Drive (a private road), S 3 degrees
41 minutes 14 seconds E 60.64 feet to an iron pin; thence, along the
right-of-way of Southpointe Drive (a private road) S 13 degrees 46 minutes
42 seconds W 73.22 feet to an iron pin; thence along the end of Southpointe
Drive (an existing private road) S 76 degrees 36 minutes 38 seconds E 50.33 feet
to an iron pin which is the true beginning point; and from said true beginning
point S 33 degrees 46 minutes 00 seconds E 587.61 feet to an iron pin; thence S
44 degrees 59 minutes 00 seconds W 123.88 feet to an iron pin; thence N
79 degrees 43 minutes 48 seconds W 172.95 feet to an iron pin; thence S
32 degrees 37 minutes 26 seconds W 226.09 feet to an iron pin; thence N
76 degrees 15 minutes 34 seconds W 141.66 feet to an iron pin on the eastern
side of Southpointe Drive; thence along the eastern side of Southpointe Drive,
N. 13 degrees 44 minutes 26 seconds E 679.40 feet to an iron pin; thence N
34 degrees 49 minutes 22 seconds E 51.27 feet to an iron pin, the POINT OF
BEGINNING.
 
Also, together with a permanent non-exclusive easement and right-of-way
twenty-five (25) feet in width abutting the western line of Lot 112 Heritage
Lakes Subdivision as shown on a plat recorded in the RMC Office for Greenville
County in Plat Book 6-H, Page 19, for the installation, maintenance and repair
of a sanitary sewer line with the right of enter at any time, and from time to
time, for the purpose of maintaining said sewer line. This easement was conveyed
to Spectrum, Inc. in a Corrective Deed from Dennis J. Hughes and Linda B. Hughes
dated May 24, 1996, recorded in the RMC Office for Greenville County in Deed
Book 1643, Page 1399, recorded June 5, 1996, and conveyed to Spectrum, Inc. by
Deed from The Smith Companies of Greenville, Inc. dated May 24, 1996, recorded
in the RMC Office for Greenville county in Book 1643, Page 1417, recorded
June 5, 1996.
 
Also, storm drainage and detention easement and a perpetual non-exclusive
easement for the installation, repair, maintenance and use of a sewer line over,
under and across Lot 2, containing 6.398 acres, and Lot 3 containing
4.962 acres, said Lot 2 and 3 being shown on a plat entitled "Emeritus
Corporation, Spectrum, Inc. and Advocare of Greenville, L.L.C." dated May 7,
1996, recorded in the RMC Office for Greenville County in Plat book 32-O,
Page 52, which easement was granted in the Maintenance Obligation and Easement
Agreement dated May 24, 1996, recorded in the RMC Office for Greenville county
in Deed Book 1643, Page 1430, recorded June 5, 1996 and in the Easement
Agreement dated June 20, 1996 recorded in the RMC Office for Greenville County
in Deed Book 1644, Page 1832, recorded June 20, 1996.
 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
Also, an easement to travel upon for the purpose of ingress and egress on the
property herein described below and as described in that certain Maintenance
Obligation and Easement filed in the RMC Office for Greenville County in Deed
Book 1643, Page 1430, recorded on June 5, 1996, to-wit:
 
All that piece, parcel or lot of land situate, lying and being in the County of
Greenville, State of South Caroline, being known and designated as private road
Southpointe Drive (proposed), according to a plat of survey prepared by Fant
Engineering & Surveying Co., Inc. Dated May 7, 1996 and entitled "Emeritus
Corporation, Spectrum, Inc., Advocare or (Sic) Greenville, L.L.C." and recorded
in the RMC Office for Greenville County in Plat Book 32-0, Page 52 and having
according to said plat the following metes and bounds:
 
Beginning at an iron pin on the western side of Southpointe Drive (an existing
private road), 190.64 feet from the right-of-way of Bell Road and continuing
along the western side of Southpointe Drive (a private road), S 03 degrees
41 minutes 14 seconds E 60.64 feet to an iron pin; thence along the right-of-way
of Southpointe Drive (a private road), S 13 degrees 46 minutes 42 seconds W
73.22 feet to an iron pin; thence turning along the end of Southpointe Drive (an
existing private road), S 76 degrees 36 minutes 38 seconds E 50.33 feet to an
iron pin; thence S 34 degrees 49 minutes 22 seconds W 51.27 feet to an iron pin;
thence S 13 degrees 44 minutes 26 seconds W 714.11 feet to an iron pin; thence
along a cul-de-sac the radius of which is 50 feet, S 16 degrees 00 minutes
51 seconds E 50 feet to an iron pin; thence continuing on a curve the radius of
which is 50 feet, the following four courses and distances: S 16 degrees
21 minutes 59 seconds E 50.21 feet to an iron pin; thence S 43 degrees
52 minutes 43 seconds W 50.16 feet to an iron pin; thence N 75 degrees
50 minutes 43 seconds W 50.25 feet to an iron pin; thence N 15 degrees
58 minutes 11 seconds W 49.56 feet to an iron pin; thence N 13 degrees
44 minutes 26 seconds E 979.53 feet to the POINT OF BEGINNING.
 
Also, all that piece, parcel or lot of land, situate, lying and being in the
County of Greenville, State of South Carolina, being known and designated as
"Entrance Road to Southpointe" according to a plat of survey prepared by
Dalton & Neves Co., Inc., Engineers, dated June, 1990 and recorded in the RMC
Office for Greenville County in Plat Book 18-V, at Page 4, reference being made
to this recorded plat for a more complete description by metes and bounds.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-10: LEGAL DESCRIPTION
 
Facility Name: Seville Estates
 
Lot No. 1-B, in Block No. 25, Sleepy Hollow Unit No. 82, an Addition to the City
of Amarillo, Randall County, Texas, according to the map or plat thereof
recorded in Volume 1694, Page 172, Deed Records, Randall County, Texas.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-11: LEGAL DESCRIPTION
 
Facility Name: Dowlen Oaks
 
Lot Number One (1), Block Two (2), of Dowlen Commercial Plaza, an addition to
the City of Beaumont, Jefferson County, Texas, according to the map or plat
thereof, of record in Volume 15, Page 286 of the Map Records, Jefferson County,
Texas:
 
Together with all rights, title and interest if any, of Grantor in and to any
land lying in the bed of a street, road or avenue, open or proposed, in front of
or adjoining the Land, to the centerline thereof (the "Property").
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-12: LEGAL DESCRIPTION
 
Facility Name: Eastman Estates
 
All that certain 4.183 acre tract of land in the David Hill Survey, A-93, in the
City of Longview, Gregg County, Texas, being all of the called 4.183 acre tract
conveyed to Emeritus Real Estate VII, LLC, by Deed recorded in Volume 2853,
Page 539, of the Public Official Records, of Gregg County, Texas, said Tract
also being part of a called 10.80 acre tract conveyed to BSJ Service Corporation
by Deed recorded in Volume 2421, Page 106, of said Public Official Records, and
being all of Lot 1, of Block 1, of Partners Addition Unit 1, as shown on the
Plat of same recorded in Volume 2947, Page 610, of said Public Official Records,
this 4.183 acre tract being more particularly described as follows:
 
Beginning at a 5/8" iron rod found for the Southwest corner of the called
4.183 acre tract, also being the Northwest corner of a 4.72 acre tract conveyed
to N. Eastman Rd. Property, Ltd., by Deed recorded in Volume 2112, Page 295 of
said Public Official Records; also being on the East right-of-way ("ROW") line
of U.S. Highway 259; also being N 18 degrees 45 minutes 49 seconds W,
119.88 feet from a concrete monument found 120 feet right of Engineer’s
Centerline Station 355+00;
 
Thence N 18 degrees 45 minutes 49 seconds W, 78.40 feet with the West boundary
line of the 4.183 acre tract and the East ROW line of U.S. Highway 259 to a
concrete monument found 120 feet right of Engineer’s Centerline Station 357+00;
 
Thence N 17 degrees 19 minutes 50 seconds W, 271.60 feet with the West boundary
line of the 4.183 acre tract and the East ROW line of U.S. Highway 259 to a ½"
iron rod found for the Northwest corner of same, being S 17 degrees 19 minutes
50 seconds E, 123.61 feet from a concrete monument found 120 feet right of
Engineer’s Centerline Station 361+00;
 
Thence N 71 degrees 07 minutes 00 seconds E, 566.23 feet with the North boundary
line of the 4.183 acre tract to a 1/2" iron rod found for the Northeast corner
of same;
 
Thence S 02 degrees 56 minutes 00 seconds E, 354.33 feet with the East boundary
line of said called 4.183 acre tract to a found 3/8" iron rod;
 
Thence S 02 degrees 37 minutes 00 seconds E, 9.60 feet with the East boundary
line of the 4.183 acre tract to a 3/8" iron rod found for the Southeast corner
of the called 4.183 acre tract and the Northeast corner of said called 4.72 acre
tract;
 
Thence S 71 degrees 06 minutes 45 seconds W, 473.64 feet with the South line of
said called 4.183 acre tract and the North line of said called 4.72 acre tract
to the Point of Beginning and containing 4.183 acres (182,211 square feet) of
land.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-13: LEGAL DESCRIPTION
 
Facility Name: Saddleridge Lodge
 
BEING LOT 3-A, BLOCK 8, CORRECTED PLAT OF POLO PARK, SECTION 12, AN ADDITION TO
THE CITY OF MIDLAND, MIDLAND COUNTY, TEXAS ACCORDING TO THE MAP OR PLAT THEREOF,
RECORDED IN CABINET "F", PAGE 107, PLAT RECORDS, MIDLAND COUNTY, TEXAS, AS MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
 
FIELD NOTES OF A 3.217 ACRE TRACT OF LAND OUT OF SECTION 3, BLOCK "X",
H.P. HILLIARD SURVEY, MIDLAND COUNTY, TEXAS:
 
BEGINNING at a found Texas Department of Transportation concrete right-of-way
monument in the Northern boundary of Loop No. 250, located in Section 3,
Block "X", H.P. Hilliard Survey, Midland County, Texas, and in the Southwest
corner of Lot 3A, Block 8, Corrected Plat of Section 12, as recorded in
Cabinet "F", Page 107, Midland County Plat Records, for the Southwest corner
this tract; from which the Southwest corner of said Section 3 bears S 74 degrees
53 minutes 08 seconds W, 1338.61 feet and S 15 degrees 20 minutes 52 seconds E,
311.49 feet;
 
THENCE N 15 degrees 06 minutes 52 seconds W, along the common boundary of
Lots 3A and 3B, Block 8 of said Corrected Plat of Polo Park, Section 12,
332.01 feet to a found ½ inch iron rod in the Southern boundary of a 2.0 foot
Common Area for the northwest corner this tract;
 
THENCE N 74 degrees 53 minutes 08 seconds E, along the Southern boundary of said
2.0 foot Common Area, 424.48 feet to a found ½-inch iron rod in the Western
boundary of Polo Parkway for the Northeast corner this tract;
 
THENCE S 11 degrees 17 minutes 53 seconds E, along the Western boundary of Polo
Parkway, 324.22 feet to a found ½-inch iron rod in the Western boundary of Polo
Parkway and the Northern boundary of a Common Area, as recorded in Volume 1125,
Page 88, Midland County Deed Records, for the most Easterly Southeast corner
this tract;
 
THENCE S 74 degrees 53 minutes 08 seconds W, along the Northern boundary of a
Common Area, 75.60 feet to a found ½-inch iron rod for a corner this tract;
 
THENCE S 11 degrees 18 minutes 58 seconds E, along the Western boundary of a
Common Area, 30.35 feet to a found ½-inch iron rod in the Northern boundary of
Loop No. 250 for the most Southern Southeast corner this tract;
 
THENCE S 78 degrees 42 minutes 07 seconds W, along the Northern boundary of Loop
No. 250, 325.92 feet to the Place of Beginning and containing 3.217 acres of
land.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-14: LEGAL DESCRIPTION
 
Facility Name: Myrtlewood Estates
 
Lot 2, First Replat in Block 62, Section 11, Southland Hills Addition, City of
San Angelo, Tom Green County, Texas, according to map or plat recorded in
Cabinet F, Slide 128, Plat Records of Tom Green County, Texas.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-15: LEGAL DESCRIPTION
 
Facility Name: Meadowlands Terrace
 
Being Lot 1, in Block 1 of Bear Landing Addition, an Addition to the City of
Waco as per plat recorded in Volume 1847, Page 239 of the McLennan County Deed
Records, and being more fully described as:
 
Being a description of a 10.704 acre tract of land situated in the C.B. Emmons
Survey, Abstract Number 337, in the City of Waco, McLennan County, Texas and
being a portion of that same tract of land described as Tract One, in a Deed
recorded in Volume 1650, Page 440 of the Deed Records of McLennan County, Texas,
and also being all of that same tract of land known as Lot 1, Block 1 of Bear
Landing Addition, an Addition to the City of Waco, as shown on a Plat thereof
recorded in Volume 1847, at Page 239 of the Map Records of McLennan County,
Texas. Said Lot 1, Block One being more particularly described as follows:
 
Beginning at a point for corner at the intersection of the Easterly right-of-way
line of Martin Luther King, Jr. Boulevard (a variable width right-of-way) with
the North Bank of Lake Brazos and being the most Southerly corner of the
10.704 acre tract of land herein described;
 
Thence Northwesterly along the said Easterly right-of-way line of Martin Luther
King Jr. Boulevard (also known as East Lake Brazos Drive and Lake Brazos
Parkway) the following:
 
North 12 degrees 54 minutes 12 seconds West, at a distance of 9.10 feet passing
a ½ inch iron rod found for a reference for said most Southerly corner, in all a
total distance of 463.59 feet to a ½ inch iron rod found for corner at the
beginning of a curve to the left, having a central angle of 01 degrees
37 minutes 57 seconds, a radius distance of 1964.86 feet, a chord distance of
55.98 feet, and a chord bearing of North 13 degrees 43 minutes 10 seconds West;
 
Along said curve to the left, an arc distance of 55.98 feet, to a ½ inch iron
rod found for corner:
 
Thence North 66 degrees 01 minutes 52 seconds East; departing the said East line
of Martin Luther King Jr. Boulevard, a distance of 885.43 feet, to a ½ inch iron
rod found for corner;
 
Thence South 23 degrees 58 minutes 08 seconds East, at a distance of 479.21 feet
passing a ½ inch iron rod found as a reference for the Southeast corner of the
herein described 10.704 acre tract, in all a total distance of 489.21 feet to
the North Bank of Lake Brazos (also known as the Brazos River);
 
Thence Southwesterly along the meanders of the North Bank, same being the South
line of previously said "Tract One", the following:
 
South 63 degrees 03 minutes 30 seconds West, a distance of 135.53 feet to a
point for corner;
 
South 65 degrees 28 minutes 52 seconds West, a distance of 122.67 feet to a
point for corner;
 
South 76 degrees 00 minutes 32 seconds West, a distance of 21.19 feet to a point
for corner;
 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
South 64 degrees 31 minutes 49 seconds West, a distance of 183.05 feet to a
point for corner;
 
South 68 degrees 18 minutes 12 seconds West, a distance of 91.31 feet to a point
for corner;
 
South 62 degrees 23 minutes 21 seconds West, a distance of 119.49 feet to a
point for corner;
 
South 64 degrees 38 minutes 43 seconds West, a distance of 312.11 feet to the
Point of Beginning and containing 10.704 acres or 466.283 square feet of land
more or less.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-16: LEGAL DESCRIPTION
 
Facility Name: Lakeridge Place
 
Lot No. Four (4) in Block No. Twenty-two (22), MIDWESTERN PARK, an addition to
the City of Wichita Falls, Wichita County, Texas according to Correction Plat of
record in Volume 27, Pages 474-475, Wichita County Plat Records.
 
Together with all rights, title and interest, if any, of Grantor in and to any
land lying in the bed of a street, road or avenue, open or proposed, in front of
or adjoining the land, to the centerline thereof (the "Property").
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-17: LEGAL DESCRIPTION
 
Facility Name: Emeritus Estates
 
A part of Block 17, and part of the vacated Ogden Avenue adjoining said Block to
the East, Eyrie Meadow Subdivision No. 2, Ogden City, Utah in the Southeast
Quarter of Section 5, Township 6 North, Range 1 West, Salt Lake Base and
Meridian, U.S. survey, more particularly described as follows:
 
Beginning at a point on the East line of Washington Boulevard, said point being
North 00 degrees 50 minutes 15 seconds East along said line 225.00 feet from the
Southwest corner of said Block 17, said Block corner being North 00 degrees
47 minutes 14 seconds East along the monument line 32.19 feet and South
89 degrees 12 minutes 46 seconds East 66.06 feet from the Ogden City Monument at
the intersection of said Washington Boulevard and 1225 North Street; thence
North 00 degrees 50 minutes 15 seconds East along said East line 656.33 feet;
thence South 89 degrees 10 minutes 00 seconds East 125.01 feet; thence North
00 degrees 50 minutes 00 seconds East 178.67 feet to the South line of
1400 North Street; thence along said South line the following three (3) courses:
(1) North 89 degrees 09 minutes 10 seconds East 24.95 feet to a point on a
630.00 foot radius curve, the center of which bears North 00 degrees 50 minutes
00 seconds East; (2) along said curve to the left through a central angle of
10 degrees 00 minutes 00 seconds, a distance of 109.96 feet; and (3) North
80 degrees 50 minutes 00 seconds East to the center line of the vacated Ogden
Avenue; thence along said center line the following four (4) courses: (1) South
09 degrees 10 minutes 00 seconds East 59.12 feet to a point on a 600.00 foot
radius curve, the center of which bears South 80 degrees 50 minutes 00 seconds
West; (2) along said curve to the right through a central angle of 10 degrees
00 minutes 00 seconds a distance of 104.72 feet; (3) South 00 degrees 50 minutes
00 seconds West 654.10 feet to a point on a 600.00 foot radius curve, the center
of which bears North 89 degrees 10 minutes 00 seconds West; and (4) along said
curve to the right through a central angle of 03 degrees 49 minutes 21 seconds,
a distance of 40.03 feet; thence North 89 degrees 10 minutes 00 seconds West
340.97 feet to the Point of Beginning.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-18: LEGAL DESCRIPTION
 
Facility Name: Harbour Pointe Shores
 
That portion of Tract "E", Division No. 15, as per plat of Ocean Shores, as
recorded in Volume 8 of Plats, Pages 141 thru 144, records of Grays Harbor
County, Washington, described as follows:
 
Commencing at the centerline intersection of Discovery Avenue and Catala Avenue,
as per Plat of Division No. 15;
Thence South 87 degrees 27 minutes 08 seconds East along the centerline of said
Catala Avenue a distance of 145.00 feet to a point of curve concave to the
Northwest having a radius of 120.00 feet;
Thence Northeasterly 183.49 feet along said curve thru a central angle of
87 degrees 36 minutes 40 seconds to a point of reverse curve concave to the
Southeast having a radius of 800.00 feet;
Thence Northeasterly 310.92 feet along said curve thru a central angle of
22 degrees 16 minutes 05 seconds;
Thence on a non-tangent line South 62 degrees 47 minutes 43 seconds East a
distance of 30.00 feet to the Easterly right-of-way line of said Catala Avenue
and the True Point of Beginning, which is a point of cusp with a curve concave
to the West having a radius of 430.00 feet and to which point a radial line
bears South 62 degrees 47 minutes 43 seconds East;
Thence Northeasterly and Northwesterly 335.51 feet along said curve and
right-of-way line thru a central angle of 44 degrees 42 minutes 17 seconds to
the Northwest corner of said Tract "E";
Thence on a non-tangent line North 72 degrees 30 minutes 00 seconds East along
the Northerly line of said Tract "E" a distance of 280 feet, more or less, to
the line of ordinary high tide of North Bay;
Thence Southeasterly along said line of ordinary high tide a distance of
400.00 feet, more or less, to a point which bears North 87 degrees 03 minutes
55 seconds East a distance of 370.00 feet, more or less, from the Point of
Beginning;
Thence South 87 degrees 03 minutes 55 seconds West a distance of 370.00 feet,
more or less, to the Point of Beginning;
 
TOGETHER WITH Tidelands of the Second Class abutting thereon.
 
(Also known as Lot A of that certain Short Plat recorded July 2, 1996 in
Volume 4 of Short Plats, Page 105 under Auditor’s File No. 960703020, records of
Grays Harbor County;)
Situate in the County of Grays Harbor, State of Washington.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B: PERMITTED EXCEPTIONS
 
CONSISTING OF EXHIBIT B-1 THROUGH EXHIBIT B-18
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-1: PERMITTED EXCEPTION
 
Facility Name: The Terrace
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Water rights, claims or title to water, whether or not shown by the public
records.

 

4. An easement for the purpose of irrigating and domestic water ditches, pipes,
flumes and apparatus, together with the perpetual right of entry, and rights
incidental thereto as set forth in a document granted to East Riverside Land
Company, a corporation, recorded in Book 157, Page 342 of Deeds. The exact
location and/or extent of the easement is not disclosed in the public records.

 

5. An easement for the purpose of either or both pole lines and/or conduits, and
rights incidental thereto as set forth in a document granted to Southern
California Edison Company, recorded in Book 2124, Page 201 of Official Records.

 

6. An easement for the purpose of either or both pole lines and/or conduits, and
rights incidental thereto as set forth in a document, excepting out the strip of
land referenced in a Partial Quitclaim of easement recorded October 19, 1995 as
Instrument No. 95-362734 of Official Records, granted to Southern California
Edison Company, recorded in Book 4648, Page 217 of Official Records.

 

7. An easement for highway and road purposes, and rights incidental thereto as
set forth in a document granted to County of San Bernardino, California,
recorded in Book 5860, Page 671 of Official Records.

 

8. An easement for the purpose of streets and rights incidental thereto as set
forth in a document granted to City of Grand Terrace, recorded May 22, 1987 as
Instrument No. 87-173290 of Official Records.

 

9. An easement for the purpose of either or both pole lines and/or conduits, and
rights incidental thereto as set forth in a document granted to Southern
California Edison Company, recorded September 25, 1987 as Instrument
No. 87-345831 of Official Records.

 

10. An easement for the purpose of sewer, water and drainage, and rights
incidental thereto as set forth in a document granted to Barton 88 Investment
Associates, a California limited partnership, recorded June 12, 1990 as
Instrument No. 90-229412 of Official Records.

 

11. An easement for the purpose of public safety and fire vehicular emergency
access, and rights incidental thereto as set forth in a document granted to
Barton 88 Investment

 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 


Associates, recorded September 24, 1990 as Instrument No. 90-381165 of Official
Records.
 

12. Short Form Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-2: PERMITTED EXCEPTION
 
Facility Name: Gardens at White Chapel
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Charges for water and sewer rents laid or imposed by the City of Newark or
their successors which constitute a lien, but which are not yet due and payable.

 

4. Memorandum of Lease by and between Landlord and Tenant.

 
As to Parcels 1 and 2:
 

5. Agreement recorded in the Office of the Recorder of Deeds in and for New
Castle County, State of Delaware, in Deed Book 2217, Page 324.

 

6. Reciprocal Easement Agreement between Venture Care, L.L.C. and Meditrust
Acquisition I dated September 10, 1997 and recorded in the Office as aforesaid
in Deed Book 2327, Page 29.

 

7. Declaration of Use Restriction among Venture Care, L.L.C., Venture Care
Associates, L.L.C. and Meditrust Acquisition Corporation I, dated September 10,
1997 and recorded in the Office as aforesaid in Deed Book 2326, Page 340.

 
As to Parcel 3:
 

8. Grading and Utility Easement among the University of Delaware, Newark Senior
Center, Inc. and Venture Care, LLC, dated September 9, 1997 and recorded in the
Office as aforesaid in Deed Book 2327, Page 9. Insured’s liability to be limited
to the indemnification obligations of the Grantee.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT A-3: PERMITTED EXCEPTION
 
Facility Name: Barrington Place
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Restrictions, covenants, and conditions as set forth in Declaration of
Restrictions recorded in Official Records Book 290, Page 491.

 

4. Distribution Easement in favor of Florida Power & Light Company recorded in
Official Records Book 728, Page 1398.

 

5. Terms, conditions and provisions of Water and Wastewater Developer’s
Agreement, recorded in Official Records Book 784, Page 233, as affected by
Assignment of Water and Wastewater Developer’s Agreement recorded in Official
Records Book 1134, Page 687.

 

6. Survey by Larry W. Smith of Central Florida Surveying and Mapping on behalf
of International Land Services, Inc., Job No. 98-10-59:005, dated March 26,
1996, last revised November 10, 1998, discloses that a block boundary wall in
the Southwest corner of the property encroaches over the property line and
extends 1.85 feet into the public right-of-way of West Norvell Bryant Highway.

 

7. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-4: PERMITTED EXCEPTION
 
Facility Name: Pavilion at Crossing Pointe
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Terms, provisions, covenants, conditions, restrictions, assessments,
easements, options, liens, and other matters established by the Declaration of
Condominium described in Schedule A herein, and recorded in Official Records
Book 4912, Page 4899, as amended by those certain Consent and Agreement(s)
recorded in Official Records Book 5031, Page 642, Official Records Book 5746,
Page 3810, and Official Records Book ____, Page ____, Public Records of Orange
County, Florida.

 

4. Easement in favor of Florida Power Corporation, recorded in Official Records
Book 2409, Page 100, Public Records of Orange County, Florida.

 

5. Distribution Easement in favor of Florida Power Corporation, recorded in
Official Records Book 3542, Page 900, Public Records of Orange County, Florida.

 

6. Terms, conditions and provisions of that certain Cable Television
Installation and Service Agreement by and between American Television &
Communications, d/b/a Cablevision of Central Florida, and Central Park Lodges,
Inc., recorded in Official Records Book 3610, Page 129, and Amendment(s) thereto
recorded in Official Records Book 3957, Page 3919 and Official Records
Book 4080, Page 4477, Public Records of Orange County, Florida.

 

7. Distribution Easement in favor of Florida Power Corporation recorded in
Official Records Book 4010, Page 16, Public Records of Orange County, Florida.

 

8. There exists no right of access to or from the Sunshine State Parkway, also
known as the Florida Turnpike, a limited access highway, to captioned property.

 

9. Survey by Earl N. Strom, Job No. 98-10-59:007, dated November 18, 1998,
revised December 17, 1998, discloses the following:

 

  a. Concrete curb from the property on the North, known as Lot 71, encroaches
onto the insured land by 0.6 feet;

  b. The Southernmost building on the property is located over the Florida Power
Corporation easement recorded May 9, 1973 in O.R. Book 2409, Page 100;

  c. Masonry wall in Northwest corner of the property is over the property line
by 0.8 feet.

 

10. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-5: PERMITTED EXCEPTION
 
Facility Name: Springtree
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Easements, restrictions and other matters set forth and/or shown on the Plat
of Springtree recorded in Plat Book 75, Page 49, Public Records of Broward
County, Florida.

 

4. Restrictions, covenants, conditions and easements which include provisions
for a private charge or assessment, as contained in that certain Declaration of
Restrictions and Covenants recorded in Official Records Book 4897, Page 28,
Public Records of Broward County, Florida.

 

5. Easement Agreement between Springtree Walk General Partnership, a Florida
general partnership, and Joseph M. Bistritz, Trustee, recorded in Official
Records Book 12557, Page 159, Public Records of Broward County, Florida.

 

6. Developer Agreement by and between the city of Sunrise, Florida, a municipal
corporation, and Springtree Walk General Partnership recorded in Official
Records Book 15208, Page 168, Public Records of Broward County, Florida.

 

7. Easement Agreement by and between Federal Property Management Corporation, an
Ohio corporation, and Springtree Walk General Partnership, a Florida general
partnership, recorded in Official Records Book 15506, Page 619, Public Records
of Broward County, Florida.

 

8. Easement(s) in favor of the City of Sunrise, Florida, a municipal
corporation, as set forth in instrument(s) recorded in Official Records
Book 18096, Page 967, Public Records of Broward County, Florida.

 

9. Agreement for Cable Television Service recorded in Official Records
Book 21817, Page 946, Public Records of Broward County, Florida.

 

10. Easement(s) in favor of Mediaone of Greater Florida as set forth in
instrument(s) recorded in Official Records Book 30362, Page 736, Public Records
of Broward County, Florida.

 

11. Canal and Drainage Reservations contained in Deed No. 16198 from the
Trustees of the Internal Improvement Fund of the State of Florida, dated
December 24, 1908, recorded January 1, 1909 in Deed Book 46, Page 240, Public
Records of Dade County, Florida.

 

12. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-6: PERMITTED EXCEPTION
 
Facility Name: Elm Grove
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Covenants, Easements, Restrictions and Dedications (deleting any restrictions
indicating any preference, limitation or discrimination based race, color,
religion, sex, handicap, financial status or national origin) as set out in the
Plat of Columbia Pacific Addition filed November 20, 1995 and recorded in Plat
File 8, Number 125.

 

4. Resolution No. 2149 of the City of Hutchinson, filed December 15, 1981,
recorded in Book 190, Page 340, being notice of future special assessments for
construction of G.V.I. Storm Drainage Phase III, in the City of Hutchinson,
Kansas, including lands herein insured as the benefit district.

 

5. Resolution No. 2825 of the City of Hutchinson, Kansas, filed November 22,
1995 and recorded in Book 294, Page 355, being notice of future special
assessments for construction of curb, gutter and pavement on Glazier Street and
storm sewers in the vicinity to serve Lot 1, Block 1, Columbia Pacific Addition
to the City of Hutchinson, Kansas.

 

6. Resolution No. 2826 of the City of Hutchinson, Kansas, filed November 22,
1995 and recorded in Book 294, Page 354, being notice of future special
assessments for construction of new water lines and the removal of existing
water lines servicing Lot 1, Block 1, Columbia Pacific Addition to the City of
Hutchinson, Kansas.

 

7. Resolution No. 2827 of the City of Hutchinson, Kansas, filed November 22,
1995 and recorded in Book 294, Page 356, being notice of future special
assessments for the removal of the sanitary lateral that provides sewer service
to a portion of Lot 1, Block 1, Columbia Pacific Addition to the City of
Hutchinson, Kansas.

 

8. "In the Matter of the Proposed Extension of the Boundaries of Equus Beds
Groundwater Management District No. 2," recorded January 4, 1989 in Book 219,
Page 147 of the Reno County Records.

 

9. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-7: PERMITTED EXCEPTION
 
Facility Name: Woodmark at Summit Ridge
 

1. Taxes and assessments not yet due and payable.

 

2. A lien of supplemental taxes, if any, assessed pursuant to the provisions of
the Nevada Revised Statute 361.260.

 

3. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

4. Any sewer liens which may be levied by the City of Reno for sewer use
pursuant to Ordinance No. 1596, recorded January 27, 1966, under File No. 51096.
The account is paid current as of the date of this policy.

 

5. Covenants, conditions and restrictions (deleting therefrom any restrictions
based on race, color or creed) as set forth in the document recorded November 9,
1984 in Book 2092, Page 300 as Document No. 961484 of Official Records.

 

6. The terms, covenants and provisions of that certain Agreement for Aerial
Easement for Bridge Facility executed by and between The State of Nevada and
Harrah Realty Co., a Nevada corporation, recorded May 20, 1987 in Book 2552,
Page 328 as Document No. 1164187 of Official Records, and the effect of any
failure to comply with same.

 
By Mesne Assignments of Record the interest of Harrah Realty Co., was assigned
to Embassy Suites, Inc., a Delaware corporation, recorded February 12, 1990 in
Book 3034, Page 651, as Document No. 1380242 of Official Records of Washoe
County, Nevada.
 
A Corrective Deed of Aerial Easement by and between State of Nevada, acting by
and through its Department of Highways, and Harrah’s Operating Company, Inc., a
Delaware corporation, formerly known as Embassy Suites, Inc., a Delaware
corporation, recorded March 27, 1996 in Book 4530, Page 679, as Document
No. 1979821 of Official Records.
 

7. Covenants, conditions and restrictions (deleting therefrom any restrictions
based on race, color or creed) as set forth in the document recorded December 7,
1988 in Book 2837, Page 475 as Document No. 1291728 of Official Records.

 

8. An easement for the purpose of communications and rights incidental thereto
as set forth in a document granted to Nevada Bell, recorded October 5, 1995 in
Book 4402, Page 870 as Document No. 1931551 of Official Records.

 

9. An easement for the purpose of city vehicle access to public storm drain
pipes and rights incidental thereto as set forth in a document granted to City
of Reno, a Nevada municipal corporation, recorded November 22, 1995 in
Book 4437, Page 741 as Document No. 1944340 of Official Records.

 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 




 

10. An easement for the purpose of public storm drains and rights incidental
thereto as set forth in a document granted to City of Reno, recorded
November 22, 1995 in Book 4437, Page 746 as Document No. 1944341 of Official
Records.

 

11. Matters contained in the dedication statement or elsewhere on Parcel Map
recorded March 19, 1997 as Document No. 2081072 of the Washoe County Official
Records, which, among other things, provides:

 

  d. The Owner’s Certificate recites, in part, as follows:

 
". . . and hereby grant to all public utilities and the City of Reno, the
access, drainage, sewer and public utility easements shown on this plat,
together with the right of access thereto forever. Reserving therefrom any water
rights from any dedications.
 

  e. Notes set forth on said map, as follows:

 
The utility easements shown and noted on this plat include use for the
installation and maintenance of cable television facilities.
 
A public utility easement is also hereby granted within each parcel for the
exclusive purpose of installing and maintaining utility service facilities to
that parcel and the right to exit that parcel with said utility facilities for
the purpose of serving adjacent parcels at locations mutually agreed upon by the
owner of record at the time of installation and the utility company.
 
The access, storm drain and sanitary sewer easements shown on this parcel map
may be relocated to alternate locations with the approval of the City of Reno
Engineer.
 
An access, P.U.E., drainage and sanitary sewer easement is granted over Summit
Ridge Court as shown hereon, Summit Ridge Court to be dedicated to the City of
Reno by separate document.
 
A blanket drainage easement is hereby granted to convey miscellaneous surface
drainage across the parcel lines created hereon.
 
All new property lines created with the Parcel Map shall have a 10 foot P.U.E.
centered on the property line, all dedicated streets and highways shall have a
7.50 foot P.U.E. adjacent to the right of way.
 

  f. The following easements depicted on said Parcel Map:

 

  1) Public utility easements, 7.5’ wide, along the Southerly and Easterly
boundaries of Parcel 2


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 





  2) Public utility easements, 5’ wide, along the Westerly and Northerly
boundaries of Parcel 2

  3) Public utility easements, 7.5’ wide, along the Southerly (Southeasterly)
boundary of Parcel 1

  4) Public utility easements, 5’ wide, along the Easterly, Westerly and
Northerly/Northeasterly boundaries of Parcel 1

  5) 23’ wide secondary access, storm drain access easement and public utility
easement affecting the Northeasterly portion of Parcel 1

  6) A 15’ wide storm drain access easement traversing the
Northerly/Northwesterly portion of Parcel 1

  7) An easement for public storm drain and storm drain access, varying in width
from 30’ to 40’, traversing the Westerly and Southerly portions of Parcel 1.

 

12. The terms, covenants and provisions of that certain Declaration of
Competition Restrictions recorded April 14, 1997 in Book 4836, Page 524 as
Document No. 2088497 of Official Records, and the effect of any failure to
comply with same.

 

13. An easement for the purpose of constructing, altering, maintaining,
inspecting, repairing, reconstructing and operating one or more electric lines,
gas and water distribution and communication facilities, and rights incidental
thereto as set forth in a document granted to Sierra Pacific Power Company, a
Nevada corporation, recorded August 12, 1997 in Book 4949, Page 763 as Document
No. 2124639 of Official Records.

 

14. Record of Survey Map 3504 recorded September 30, 1998 as Document
No. 2258899, in Support of a Boundary Line Adjustment, disclosed a recital shown
in the Owner’s Certificate, as follows:

 
"The Property Owners hereby agree to accept any drainage onto their property
resulting from this Boundary Line Adjustment."
 

15. Terms, covenants and provisions of that certain Agreement executed by and
between Home Depot U.S.A. Inc. and the Woodmark at Summit Ridge, LLC, and an
easement for the purpose of perpetual nonexclusive easement for ingress and
egress for the purpose of constructing and maintaining detention ponds and
rights incidental thereto as set forth in a document granted to Home Depot
U.S.A., Inc., a Delaware corporation, recorded September 30, 1998 in Book 5405,
Page 509 as Document No. 2258904 of Official Records.

 

16. The survey by Don M. McHarg of Summit Engineering, dated January 11, 2002
and designated Job No. 24955, disclosed a detention pond traversing a portion of
Parcel 2.

 

17. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-8: PERMITTED EXCEPTION
 
Facility Name: Brookside Estates
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. Any accuracy in the specific quantity of acreage contained on any survey, if
any, or contained with the legal description of the premises.

 

4. Easement for Water Meter Vault to The City of Cleveland, filed for record
March 27, 1998, in Volume 98-03332, Page 12, of the Cuyahoga County Records.

 

5. Matters disclosed by survey prepared by Horn, Hoover & Assoc., Inc., Job
No. 98-10-59:013 (ILS), dated November 20, 1998, as follows:

 

  g. neighbor’s driveway encroaches by 0.10 feet,

  h. gas and electric boxes, guy wire and transfer box without benefit of
recorded easement.

 

6. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-9: PERMITTED EXCEPTION
 
Facility Name: Bellaire Place
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as tenants only, with no purchase
options and no rights of first refusal.

 

3. A five-foot drainage easement along all side and rear property lines; and a
ten-foot drainage and utility easement along all external boundary lines as
noted on plat of survey by Fant Engineering & Surveying Co., Inc., dated May 7,
1996, and recorded in Plat Book 32-O, Page 52.

 

4. Maintenance Obligation and Easement Agreement and the terms, provisions and
restrictions contained therein, recorded in the RMC Office for Greenville County
in Deed Book 1643, Page 1430.

 

5. Conditions contained in deed from Emeritus Properties I, Inc. to Meditrust
Acquisition Corporation I, recorded June 24, 1996 in Deed Book 1645, Page 167;
parking variance granted to Emeritus Properties I, Inc. by deed recorded June 5,
1996 in Deed Book 1643, Page 1421; and conditions contained in corrective deed
from Spectrum, Inc. to Emeritus Properties I, Inc., dated and recorded June 20,
1996 in Deed Book 1644, Page 1807.

 

6. Short Form Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-10: PERMITTED EXCEPTION
 
Facility Name: Seville Estates
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Ten Foot (10’) Utility Easement across South end of property to Southwestern
Public Service Company and Five Foot (5’) Overhang Easement along the West side
of property, all as shown on Plat recorded in Volume 1694, Page 172, Official
Public Records, Randall County, Texas and as shown on survey prepared by K. C.
Brown, R.P.L.S. No. 4664, dated December 15, 1998.

 

4. Easements and rights, if any, relative to electric transformer pad and water
meter as shown on survey prepared by K. C. Brown, R.P.L.S. No. 4664, dated
December 15, 1998.

 

5. Memorandum of Lease by and between Landlord and Tenant.

 

6. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-11: PERMITTED EXCEPTION
 
Facility Name: Dowlen Oaks
 

1. Taxes and assessments not yet due and payable.

 

2. Taxes and assessments not yet due and payable.

 

3. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

4. Estate created by oil, gas and mineral lease granted to G. J. Lee in
instrument dated October 1, 1932 recorded in Volume 371, Page 125 of the Deed
Records of Jefferson County, Texas, and all terms, conditions and stipulations
contained therein. Title to said lease has not been investigated subsequent to
the date thereof. Waiver of surface use agreement filed November 9, 1992 under
Clerk’s Film Code No. 104-51-2403 of the Real Property Records of Jefferson
County, Texas.

 

5. All oil, gas and other minerals of every character in and under the herein
described property, reserved by Lorena Keith Crow, et al, in instrument recorded
in Volume 1841, Page 222 of the Deed Records of Jefferson County, Texas,
reference to which instrument is here made for all purposes. Title to said
interest has not been investigated subsequent to the date thereof.

 

6. All oil, gas and other minerals of every character in and under the herein
described property, reserved by Robed O. Dowlen, et al, in instrument recorded
under Clerk’s File No. 9319460, Film Code No. 104-86-1694 of the Real Property
Records of Jefferson County, Texas, reference to which instrument is here made
for all purposes. Title to said interest has not been investigated subsequent to
the date thereof.

 

7. Easement and rights, if any, relative to underground electric service lines,
transformer pad, power pole, overhead electric service line, manholes,
cleanouts, sanitary sewer manhole, gas meter, fire hydrant, water valve, water
meters, Southwestern Bell Telephone pedestals, drainage grates, as shown on
survey of Ronald R. Davis, R.P.L.S. No. 4465, dated November 12, 1998, last
revised December 15, 1998.

 

8. Memorandum of Lease by and between Landlord and Tenant.

 

9. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-12: PERMITTED EXCEPTION
 
Facility Name: Eastman Estates
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Twenty (20’) easement across the southerly portion of subject property
executed by Emeritus Corporation to Southwestern Electric Power Company, filed
for record on November 6, 1996, recorded in Volume 3020, Page 244, Official
Public Records, Gregg County, Texas and as shown on survey prepared by David R.
Collins, R.P.L.S. No. 1954, dated November 18, 1998, last revised December 28,
1998.

 

4. A twenty (20) foot Temporary Easement located in the Northwestern,
Southwestern, Southeastern and Northeastern portions of lot, as shown on a plat
filed for record in Volume 2947, Page 610, Public Official Records, Gregg
County, Texas, and as shown on survey prepared by David R. Collins, R.P.L.S.
No. 1954, dated November 18, 1998, last revised December 28, 1998.

 

5. A ten (10) foot utility easement along the West line of the subject property,
as shown on plat filed for record in Volume 2947, Page 610, Public Official
Records, Gregg County, Texas, and as shown on the survey prepared by David R.
Collins, R.P.L.S. No. 1954, dated November 18, 1998, last revised December 28,
1998.

 

6. 25’ building setback line along the West boundary line as shown on plat
recorded in Volume 2947, Page 610, Public Official Records, Gregg County, Texas,
and as shown on survey prepared by David R. Collins, R.P.L.S. No. 1954, dated
November 18, 1998, last revised December 28, 1998.

 

7. Access Agreement and Easement for Cable Service Right-of-Way executed by and
between MediTrust Acquisition Corporation I, a Massachusetts corporation, and
Longview Cable TV Company, Inc. recorded under County Clerk’s File No. 9815752,
Official Public Records, Gregg County, Texas, and as noted on survey prepared by
David R. Collins, R.P.L.S. No. 1954, dated November 18, 1998, last revised
December 28, 1998.

 

8. Right-of-Way executed by Longview Retirement Ltd. to Southwestern Electric
Power Company recorded in Volume 1570, Page 346, Deed Records, Gregg County,
Texas, and as shown on survey prepared by David R. Collins, R.P.L.S. No. 1954,
dated November 18, 1998, last revised December 28, 1998.

 

9. All rights of Lone Star Pipe Line Co. or assigns incident to Lone Star Pipe
Line Co. pipelines and easements as located by indicators in area and as shown
on survey prepared by David R. Collins, R.P.L.S. No. 1954, dated November 18,
1998, last revised December 28, 1998.

 


 
hcri\emeritus-ml\Lease-Amend    - -9/28/04
     

--------------------------------------------------------------------------------

 




 

10. Mineral severance and the rights appurtenant thereto contained in instrument
recorded in Volume 1426, Page 485, Deed Records, Gregg County, Texas. Title to
said interest has not been investigated subsequent to the date of said
instrument.

 

11. Easements and rights, if any, relative to Open Storm Water Detention Pond,
detention outfall and 12" RCP, 18" RCP as shown, cleanouts, fire hydrants, valve
boxes, all as shown on survey prepared by David R. Collins, R.P.L.S. No. 1954,
dated November 18, 1998, last revised December 28, 1998.

 

12. Encroachment of brick planters and retaining wall over 20’ easement as shown
on survey prepared by David R. Collins, R.P.L.S. No. 1954, dated November 18,
1998, last revised December 28, 1998.

 

13. Terms and provisions of Bulk Discount Cable TV Service Agreement dated
January 1, 2003, as evidenced by Memorandum of Agreement by and between Longview
Cable Television Company, Inc. and AL Investors Longview LP, dated March 20,
2003, recorded under Clerk’s File No. 200306819, Official Public Records, Gregg
County, Texas.

 

14. Memorandum of Lease by and between Landlord and Tenant.

 

15. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-13: PERMITTED EXCEPTION
 
Facility Name: Saddleridge Lodge
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Easement executed by James A. Lawson and Deane H. Stoltz to Texas Utilities
Electric Company, dated December 15, 1994, recorded in Volume 1295, Page 589,
Official Records, Midland County, Texas, and as shown on survey prepared by
Max W. Richardson, R.P.L.S. No. 3506, dated November 10, 1998.

 

4. Right of Way executed by MediTrust Acquisition Corp. I to Texas Utilities
Electric Co., dated November 25, 1996, recorded in Volume 1446, Page 545 and
re-filed in Volume 1470, Page 473, Official Records, Midland County, Texas and
as shown on survey prepared by Max W. Richardson, R.P.L.S. No. 3506, dated
November 10, 1998.

 

5. Two 10-foot Utility Easements and a 25-foot easement as shown on Plat
recorded in Cabinet F, Page 107, Plat Records, Midland County, Texas and as
shown on survey prepared by Max W. Richardson, R.P.L.S. No. 3506, dated
November 10, 1998.

 

6. Easements and rights, if any, relative to sewer manholes, electric
transformers as shown on survey prepared by Max W. Richardson, R.P.L.S.
No. 3506, dated November 10, 1998.

 

7. Memorandum of Lease by and between Landlord and Tenant.

 

8. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-14: PERMITTED EXCEPTION
 
Facility Name: Myrtlewood Estates
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Multiple Dwelling Unit Right of Entry Private Easement Agreement dated
July 28, 1997, between T.C.A. Management Company and Myrtlewood Estates,
recorded in Volume 633, Page 466, Official Public Records of Real Property of
Tom Green County, Texas, as amended by Amendment to the Multiple Dwelling Unit
Right of Entry Private Easement Agreement, dated May 3, 2004, recorded in
Volume 1106, Page 713, Official Public Records of Real Property, Tom Green
County, Texas, as noted on survey of James G. Kimrey, R.P.L.S. No. 2319, dated
November 12, 1998, last revised December 16, 1998.

 

4. 30-foot building setback line along Northerly boundary of said lot as shown
on Plat recorded in Cabinet F, Slide 128, Plat Records, Tom Green County, Texas.

 

5. 10-foot building setback line along Southwest boundary of said lot as shown
on Plat recorded in Cabinet F, Slide 128, Plat Records, Tom Green County, Texas.

 

6. Easements and rights, if any, relative to the sewer line and cleanouts,
grease traps, 4" gas line, transformer, 8" fire line, 4" domestic water line as
shown on survey prepared by James G. Kimrey, R.P.L.S. No. 2319, dated
November 12, 1998, last revised December 16, 1998 and reflected in Deed recorded
in Volume 684, Page 552, Official Public Records of Real Property, Tom Green
County, Texas.

 

7. Memorandum of Lease by and between Landlord and Tenant.

 

8. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-15: PERMITTED EXCEPTION
 
Facility Name: Meadowlands Terrace
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Easement from Freeman Booth, V. R. Allsup and wife, Louise Allsup to Brazos
River Authority, dated May 27, 1970, recorded in Volume 1073, Page 601, Deed
Records, McLennan County, Texas and as shown on survey prepared by Earl N.
Strom, R.P.L.S. No. 4123, dated November 13, 1998, last revised January 13,
1999.

 

4. One-half of all oil, gas and other minerals reserved in deed from
Shirley Anne Booth et al, to Twin Rivers Partners, dated November 3, 1983,
recorded in Volume 1458, Page 543, Deed Records, McLennan County, Texas. Title
to said interest has not been investigated subsequent to the date of said
instrument.

 

5. A one-sixteenth non-participating royalty interest in deed from V. R. Allsup,
et ux to Freeman Booth, dated October 25, 1962, recorded in Volume 910,
Page 463, Deed Records, McLennan County, Texas. Title to said interest has not
been investigated subsequent to the date of said instrument.

 

6. Drainage and sanitary easement across the Southeast side of said lot;
100-year flood plain across lot as shown on Plat recorded in Volume 1847,
Page 239, Deed Records, McLennan County, Texas and as shown on survey prepared
by Earl N. Strom, R.P.L.S. No. 4123, dated November 13, 1998, last revised
January 13, 1999.

 

7. Easements and rights, if any, relative to Sanitary Sewer manholes, cleanouts,
water valves, fire hydrants, drains, transformer pad, gas meter, 70’ high
Transmission Tower, and guy wires, as shown on survey prepared by Earl N. Strom,
R.P.L.S. No. 4123, dated November 13, 1998, last revised January 13, 1999.

 

8. Encroachment by barbed wire fencing appurtenant to the real estate adjoining
the Northeast corner of the property as shown on the survey prepared by Earl N.
Strom, R.P.L.S. No. 4123, dated November 13, 1998, last revised January 13,
1999.

 

9. Memorandum of Lease by and between Landlord and Tenant.

 

10. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-16: PERMITTED EXCEPTION
 
Facility Name: Lakeridge Place
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Building Limit line twenty-five (25’) feet in width along the Northerly West
property line, as shown on the Plat recorded in Volume 27, Pages 474-475, Plat
Records of Wichita County, Texas, and as shown on survey prepared by Earl N.
Strom, R.P.L.S. No. 4123, dated November 12, 1998, last revised December 28,
1998.

 

4. Terms, provisions and conditions of the reservation of a 1/16th interest in
and to all of the oil, gas and other minerals in, on or under the subject
property, as retained in instrument recorded in Volume 415, Page 434, Deed
Records, Wichita County, Texas, together with all rights incident to the owners
and lessees of the mineral estate. Title to said interest has not been
investigated subsequent to the date of the said instrument.

 

5. Utility Easement ten (10’) feet wide along the North, South, East and West
property lines, as shown on the Plat recorded in Volume 27, Pages 474-475, Plat
Records of Wichita County, Texas, and as shown on survey prepared by Earl N.
Strom, R.P.L.S. No. 4123, dated November 12, 1998, last revised December 28,
1998.

 

6. Drainage and Utility Easement fifteen (15’) feet in width as shown on Plat
recorded in Volume 27, Pages 474-475, Plat Records of Wichita County, Texas, and
as shown on survey prepared by Earl N. Strom, R.P.L.S. No. 4123, dated
November 12, 1998, last revised December 28, 1998.

 

7. Detention Facilities Agreement between City of Wichita Falls and MediTrust
Acquisition Corporation I, as recorded in Volume 1881, Page 895 of the Official
Public Records of Wichita County, Texas, and as shown on survey prepared by
Earl N. Strom, R.P.L.S. No. 4123, dated November 12, 1998, last revised
December 28, 1998.

 

8. Easements and rights, if any, relative to 4’ wide concrete valley gutter,
water valve and water service vault, cleanouts and grease traps as shown on
survey prepared by Earl N. Strom, R.P.L.S. No. 4123, dated November 12, 1998,
last revised December 28, 1998.

 

9. Memorandum of Lease by and between Landlord and Tenant.

 

10. Sublease by and between Tenant and Subtenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-17: PERMITTED EXCEPTION
 
Facility Name: Emeritus Estates
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Said property is included within the boundaries of Weber County, Ben Lomond
Cemetery District, the Central Weber Sewer Improvement District, Ogden City, the
Ogden City Schools District and the Weber Basin Water Conservancy District
(Special), and is subject to any charges and assessments levied by them as a
result of services provided.

 

4. Right-of-Way Easement to The Mountain States Telephone and Telegraph Company,
dated January 29, 1980 and recorded in Book 1346, Page 750 in the Office of the
Recorder of Weber County, Utah.

 

5. Sanitary Sewer and Storm Drainage Facilities Easement and Agreement by and
between MediTrust Acquisition Corporation I and Ogden City, dated May 29, 1997
and recorded May 30, 1997 as Entry No. 1474532 in Book 1864, Page 1846 in the
Office of the Recorder of Weber County, Utah.

 

6. Drainage Facilities Easement and Agreement by and between MediTrust Company
LLC and Ogden City, dated June 12, 1998 and recorded July 15, 1998 as Entry
No. 1559958 in Book 1941, Page 2174 in the Office of the Recorder of Weber
County, Utah.

 

7. The following matters as disclosed on survey prepared by Reeve & Reeve, Inc.,
Project No. 2667-01, dated November 3, 1996 and last revised April 28, 1997:

 

  a. Encroachment of a reinforced concrete pipe for storm drainage near the
South line of Parcel 1. (No easement of record.)

  b. Encroachment of an asphalt road on the Southeast portion of Parcel 1 on a
portion of vacated Ogden Avenue for access to Mount Eyrie Apartments. (No
easement of record.)

  c. Encroachment of an eight (8) inch sanitary sewer pipe, together with two
sanitary sewer manholes on the eastern portion of Parcel 1. (No easement of
record.)

  d. Encroachment of a sanitary sewer manhole on the Western property line. (No
easement of record.)

 

8. Memorandum of Lease by and between Landlord and Tenant.

 

9. Pavement License Agreement by and among Landlord, Tenant and Mt. Eyrie
Apartments Limited.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT B-18: PERMITTED EXCEPTION
 
Facility Name: Harbour Pointe Shores
 

1. Taxes and assessments not yet due and payable.

 

2. Rights or claims of parties in possession, as residents only, with no
purchase options and no rights of first refusal.

 

3. Terms and provisions of the Amendments to Restrictive Covenants recorded on
October 30, 1989, under Auditor’s File No. 891030041, Microfilm No. 89 25815
providing for the payment of such dues and assessments of Ocean Shores Community
Club, Inc. as shall be levied in accordance thereto. All assessments and dues
are paid current as of the date of the policy.

 

4. Reservations of all oil and mineral rights as contained in the Contract
between Ralph Minard and Ruth Minard, his wife, and Clara Louise Minard, a
single woman, as sellers, and Ocean Shores Estates, Inc., a Washington
corporation, as purchaser, dated January 22, 1960, filed June 20, 1960, as Fee
No. 64580, and recorded in Volume 403 of Deeds, Page 339, records of Grays
Harbor County.

 
Said Contract amended by instrument recorded February 17, 1967, under Auditor’s
File No. 182488.
 

5. Restrictive Covenants affecting Division No. 15, appearing on the face of the
Plat recorded in Volume 8 of Plats, Pages 141 through 144, records of Grays
Harbor County.

 

6. Reservation of easement for installation and maintenance of utilities and
drainage facilities and 5 foot utility and drainage easement adjacent to the
rear and side lot line, as provided for in plat recorded in Volume 8,
Pages 141-144.

 

7. Subject to a 25 foot pedestrian access easement along the existing rock
bulkhead as disclosed by Short Plat recorded July 2, 1996 in Volume 4 of Short
Plats, Page 105, records of Grays Harbor County.

 

8. Any prohibition or limitation on the use, occupancy or improvements of the
land resulting from the rights of the public or riparian owners to use any
waters which may cover the land or to use any portion of the land which is now
or may formerly have been covered by water.

 

9. Memorandum of Lease by and between Landlord and Tenant.

 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT C: FACILITY INFORMATION
 


Facility Name
Licensed Operator
Street Address
County
Facility Type (per license)
Beds/Units
The Terrace

("Grand Terrace Facility")

Emeritus Corporation
22325 Barton Road
Grand Terrace, CA 92313
County: San Bernardino
Assisted Living
150 licensed beds
87 units
Gardens at White Chapel

("Newark Facility")

Emeritus Corporation
200 E. Village Road
Newark, DE 19713
County: New Castle
Assisted Living
___ licensed beds
97 units
Barrington Place

("Lecanto Facility")

Emeritus Corporation
2341 W. Norvell Bryant Hwy.
Lecanto, FL 34461
County: Citrus
Assisted Living
110 licensed beds
80 units
Pavilion at Crossing Pointe

("Orlando Facility")

Emeritus Corporation
9309 S. Orange Blossom Trail
Orlando, FL 32837
County: Orange
Assisted Living
140 licensed beds
178 units
Springtree

("Sunrise Facility")

Emeritus Corporation
4201 Springtree Drive
Sunrise, FL 33351
County: Broward
Assisted Living
246 licensed beds
184 units
Elm Grove

("Hutchinson Facility")

Emeritus Corporation
2416 Brentwood
Hutchinson, KS 67502
County: Reno
Assisted Living
226 licensed beds
120 units
Woodmark at Summit Ridge

("Reno Facility")

Emeritus Corporation
5165 Summit Ridge Road
Reno, NV 89523
County: Washoe
Assisted Living
109 licensed beds
91 units
Brookside Estates

("Middleburg Heights Facility")

Emeritus Corporation LLC
15435 Bagley Road
Middleburg Heights, OH 44130
County: Cuyahoga
Assisted Living
105 licensed beds
86 units
Bellaire Place

("Greenville Facility")

Emeritus Corporation
23 Southpointe Drive
Greenville, SC 29607
County: Greenville
Assisted Living
162 licensed beds
81 units
Seville Estates

("Amarillo Facility")

ESC IV, L.P.
7401 Seville Drive
Amarillo, TX 79121
County: Randall
Assisted Living
91 licensed beds
44 units
Dowlen Oaks

("Beaumont Facility")

ESC IV, L.P.
2250 N. Dowlen Road
Beaumont, TX 77706
County: Jefferson
Assisted Living
87 licensed beds
80 units
Eastman Estates

("Longview Facility")

ESC IV, L.P.
2920 N. Eastman Road
Longview, TX 75605
County: Gregg
Assisted Living
80 licensed beds
71 units
Saddleridge Lodge

("Midland Facility")

ESC IV, L.P.
1808 W. Loop 250 North
Midland, TX 79705
County: Midland
Assisted Living
87 licensed beds
80 units
Myrtlewood Estates

("San Angelo Facility")

ESC IV, L.P.
2695 Valleyview Boulevard
San Angelo, TX 76904
County: Tom Green
Assisted Living
171 licensed beds
73 units
Meadowlands Terrace

("Waco Facility")

ESC IV, L.P.
3801 Martin Luther King Jr. Boulevard
Waco, TX 76708
County: McLennan
Assisted Living
101 licensed beds
72 units
Lakeridge Place

("Wichita Falls Facility")

ESC IV, L.P.
2649 Plaza Parkway
Wichita Falls, TX 76309
County: Wichita
Assisted Living
188 licensed beds
78 units
Emeritus Estates

("Ogden Facility")

Emeritus Corporation
1340 N. Washington Boulevard
Ogden, UT 84404
County: Weber
Assisted Living
126 licensed beds
78 units
Harbour Pointe Shores

("Ocean Shores Facility")

Emeritus Corporation
1020 Catala Avenue SE
Ocean Shores, WA 98569
County: Grays Harbor
Assisted Living
50 licensed beds
48 units



 


 




hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT D: LANDLORD’S PERSONAL PROPERTY
 
CONSISTING OF EXHIBIT D-1 THROUGH EXHIBIT D-18
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT E: DOCUMENTS TO BE DELIVERED
 
Tenant shall deliver each of the following documents to Landlord, to the extent
applicable, no later than the date specified for each document:
 
1.    Annual Financial Statement of Tenant (audited) and Facility Financial
Statement (audited) - within 90 days after the end of each fiscal year.
 
2.    Annual Facility Budget and Annual Budget not later than fiscal year end.
 
3.    Quarterly Variance Report for each Facility, including occupancy, census,
capital expenditures and operating revenues and expenses by line item with a
detailed explanation of the cause of all material variances from the Annual
Facility Budget (i.e., more than 10% for that line item) and a description of
Tenant’s plans for eliminating all material variances - within 45 days after the
end of each quarter.
 
4.    Quarterly Update to Annual Budget (on a 12-month rolling forward period) -
within 45 days after the end of each quarter.
 
5.    Quarterly Healthcare Integrity and Protection Data Bank (HIPDB) Report
(dated not earlier than the end of the quarter) - within 45 days after the end
of each quarter.
 
6.    Quarterly Updates to Operator Profile of Tenant, including a review of the
Profile prepared by Landlord and identification of all changes to the Profile to
reflect the current situation - within 45 days after the end of each quarter.
 
7.    Periodic Financial Statement of Tenant (unaudited) - within 45 days after
the end of each quarter.
 
8.    Monthly Facility Financial Statement (unaudited) - within 30 days after
the end of each month.
 
9.    Tenant’s Certificate and Annual or Quarterly Facility Financial Report
(Exhibit F) - with each delivery of Tenant’s financial statements.
 
10.    Annual Facility Financial Report (based upon internal financial
records) - within 60 days after the end of each fiscal year.
 
11.    Annual Financial Statement of Individual Guarantor - within 90 days after
the end of each calendar year.
 
12.    The most recent Periodic Financial Statement of Individual Guarantor -
upon request of Landlord.
 
13.    Federal tax return of Tenant, with Subtenant included on a consolidated
basis and of Painted Post Properties, Inc. - within 15 days after the filing of
the return. If the filing date is extended, also provide a copy of the extension
application within 15 days after filing.
 
14.    If applicable, Medicaid cost reports for each Facility - within 15 days
after filing of the report with the State agency.
 
15.    State and federal health care survey and inspection reports, inspector
exit interview notes and report (if delivered to Tenant or Subtenant), plans of
correction, re-survey reports, evidence of annual license renewal - within
30 days after receipt by Tenant or Subtenant, HIPDB adverse action report,
notice of licensure deficiencies or commencement of licensure revocation or
decertification proceeding, notice of admissions ban, issuance of a provisional
or temporary license and all correspondence regarding any of the foregoing for
each Facility - within five days after receipt by Tenant or Subtenant.
 
16.    Real estate taxes
 
(a)    Copy of invoice and check - within five days after the due date; and
 
(b)    Copy of official receipt or other satisfactory evidence of payment -
within 30 days after the due date.
 
17.    Certificate of insurance renewal, current Certificate of Compliance from
insurance agent and evidence of payment of premium - at least 30 days prior to
the expiration of each policy.
 
18.    Facility information: [i] a security deposit report, including resident
name, date of move-in, security deposit, and corresponding security deposit bank
account balance, with a monthly update of any changes; [ii] a report accounting
for all resident trust funds, including corresponding trust fund deposit bank
accounts; [iii] a schedule and copies of any equipment leases and financings,
including vendor, equipment descriptions, monthly payment, rate and maturity,
with a monthly update of any changes and the required nondisturbance agreement
if the original cost of the equipment exceeds $50,000.00; [iv] a schedule of all
utility providers and utility deposits; [v] a list of all rent concessions,
including, but not limited to, free rent, rent reduction, community fee waivers,
rate locks, rate guaranties and waivers of security deposits; [vi] a copy of
each private pay resident’s occupancy agreement and each Facility’s form of
agreement; [vii] a schedule of all employee vacation and sick days; and
[viii] employee policies and procedures handbook, including employee benefits -
current and annually updated reports, schedules and copies to be delivered upon
request.
 


 




hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT F: TENANT’S CERTIFICATE
AND FACILITY FINANCIAL REPORTS




Report Period:    Commencing _______________ and ending _______________


Lease:    Lease made by Health Care REIT, Inc., HCRI Nevada Properties, Inc.,
HCRI Kansas Properties, LLC and HCRI Texas Properties, Ltd. (collectively called
"Landlord") to Emeritus Corporation ("Tenant")




Tenant hereby certifies to Landlord to the best of Tenant’s knowledge as
follows:
 
1.    The attached [specify audited or unaudited and annual or quarterly, and if
consolidated, so state] financial statements of Tenant [i] have been prepared in
accordance with generally accepted accounting principles consistently applied;
[ii] have been prepared in a manner substantially consistent with prior
financial statements submitted to Landlord; and [iii] fairly present the
financial condition and performance of Tenant in all material respects.
 
2.    The attached [Annual or Quarterly] Facility Financial Report and Facility
Accounts Receivable Aging Report for the Report Period is complete, true and
accurate and has been prepared in a manner substantially consistent with prior
schedules submitted to Landlord. As set forth in the [Annual or Quarterly]
Facility Financial Report, Tenant has maintained the Portfolio Coverage Ratio
for the Report Period as required under the Lease between Tenant and Landlord.
 
3.    To the best of my knowledge, Tenant was in compliance with all of the
provisions of the Lease and all other documents executed by Tenant in connection
with the Lease at all times during the Report Period, and no default, or any
event which with the passage of time or the giving of notice or both would
constitute a default, has occurred under the Lease.
 
Executed this ___ day of _______________, _____.







Name:


Title:


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


ANNUAL FACILITY FINANCIAL REPORT


Facility Name:   
Facility Address:   



Report Period:    Twelve (12) months beginning _______________ and ending
_______________. All information reported should be for this period only.


Occupancy Data
 
 
Census Data
 
 
% Resident
Days
 
% Revenues
 
 
Total Beds/Units:
 
 
_______
 
 
Medicaid:
 
 
_______%
 
 
_______%
 
 
Total Available Days:
 
 
_______
 
 
Medicare:
 
 
_______%
 
 
_______%
 
 
Total Occupied Days:
 
 
_______
 
 
Private & Other:
 
 
_______%
 
 
_______%
 
 
Occupancy Percentage:
 
 
_______%
 
 
Total:
 
 
_______%
 
 
_______%
 
         



OPERATING DATA


1.    Gross Revenues$


2.    Contractual Allowances$


3.    Net Revenues$



4. Operating Expenses(before interest, lease/rent, depreciation,

amortization and management fees)    $    


5.    Net Operating Income$


6.    Interest Expense$


7.    Lease/Rent Expense$


8.    Depreciation Expense$


9.    Amortization Expense$


10.    Management Fees$


11.    Management Fees (as a percent of Gross Revenues) %


12.    Overhead Allocation (if applicable)$


13.    Other (identify)$


14.    Income Taxes$


15.    Net Income (amount should agree with the facility’s financial
statements)$


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


FINANCING DATA
(Note: This data breaks out Items 6 and 7 above.)





 
Related to HCN
All Other Leases and/or Debt
Total
 
Lease Payments
 
 
_________
 
 
_________
 
 
________
 
 
Interest Payments
 
 
_________
 
 
_________
 
 
________
 
Principal Payments (if any)
 
 
_________
 
 
_________
 
 
________
 
 
 
$       
 
 
$       
 
 
$       
 

 
COVERAGE RATIO


1.    Net Operating Income$______________
 
2.    Less Imputed Management Fee
( _____% of gross revenues)(______________)
 
3.    Less Imputed Replacement Reserve for period
($_________ per bed [or unit] per year)(______________)
 
4.    Adjusted Net Operating Income$______________
 
5.    Loan/Lease Payments to HCN$______________
 
6.    Actual Coverage Ratio (Line 4 ¸ Line 5)______________
 
7.    Minimum Coverage Ratio (per Lease Agreement)______________
 


CURRENT RATIO
[*DELETE IF NOT APPLICABLE]


1.    Current Assets$______________
 
2.    Current Liabilities$______________
 
3.    Actual Current Ratio (Line 1 ¸ Line 2)______________
 
4.    Minimum Current Ratio (per Lease Agreement)______________
 




Tenant/Subtenant hereby certifies that the foregoing is true and accurate.


Date:


Name:Phone Number:


Title:




 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


QUARTERLY FACILITY FINANCIAL REPORT


Facility Name:   
Facility Address:   




Report Period: Three (3) months beginning _______________ and ending
_______________. All information reported should be for this period only.



Occupancy Data
 
 
Census Data
 
 
% Resident
Days
 
% Revenues
 
 
Total Beds/Units:
 
 
_______
 
 
Medicaid:
 
 
_______%
 
 
_______%
 
 
Total Available Days:
 
 
_______
 
 
Medicare:
 
 
_______%
 
 
_______%
 
 
Total Occupied Days:
 
 
_______
 
 
Private & Other:
 
 
_______%
 
 
_______%
 
 
Occupancy Percentage:
 
 
_______%
 
 
Total:
 
 
_______%
 
 
_______%
 
 
 

 
     



OPERATING DATA   


1.    Gross Revenues$


2.    Contractual Allowances$


3.    Net Revenues$



4. Operating Expenses (before interest, lease/rent, depreciation,

amortization and management fees)    $    


5.    Net Operating Income$


6.    Interest Expense$


7.    Lease/Rent Expense$


8.    Depreciation Expense$


9.    Amortization Expense$


10.    Management Fees$


11.    Management Fees (as a percent of Gross Revenues) %


12.    Overhead Allocation (if applicable)$


13.    Other (identify)$


14.    Income Taxes$


15.    Net Income (amount should agree with the facility’s financial
statements)$


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 


FINANCING DATA
(Note: This data breaks out Items 6 and 7 above.)





 
Related to HCN
All Other Leases and/or Debt
Total
 
Lease Payments
 
 
_________
 
 
_________
 
 
________
 
 
Interest Payments
 
 
_________
 
 
_________
 
 
________
 
Principal Payments (if any)
 
 
_________
 
 
_________
 
 
________
 
 
 
$       
 
 
$       
 
 
$       
 

 
COVERAGE RATIO


1.    Net Operating Income$______________
 
2.    Less Imputed Management Fee
( _____% of gross revenues)(______________)
 
3.    Less Imputed Replacement Reserve for period
($_________ per bed [or unit] per year)(______________)
 
4.    Adjusted Net Operating Income$______________
 
5.    Loan/Lease Payments to HCN$______________
 
6.    Actual Coverage Ratio (Line 4 ¸ Line 5)______________
 
7.    Minimum Coverage Ratio (per Lease Agreement)______________
 


CURRENT RATIO
[*DELETE IF NOT APPLICABLE]


1.    Current Assets$______________
 
2.    Current Liabilities$______________
 
3.    Actual Current Ratio (Line 1 ¸ Line 2)______________
 
4.    Minimum Current Ratio (per Lease Agreement)______________
 




Tenant/Subtenant hereby certifies that the foregoing is true and accurate.


Date:


Name:Phone Number:


Title:






hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





QUARTERLY FACILITY ACCOUNTS RECEIVABLE AGING REPORT
 
Facility Name:                           
 
Facility Address:                           
 




Accounts Receivable Aging as of ____________ (most recent quarter ended)


 
PAYOR
 
 
0-30 DAYS%
 
 
31-60 DAYS%
 
 
61-90 DAYS%
 
 
OVER 90 DAYS%
 
 
TOTALS%
 
 
Medicaid
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
Medicare
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
Commercial Insurance
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
Other -_____________
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
TOTALS
 
 
$__________100%
 
 
$__________100%
 
 
$__________100%
 
 
$__________100%
 
 
$__________100%
 
           
 
% OF TOTALS $
 
 
___________%
 
 
___________%
 
 
___________%
 
 
___________%
 
 
100%
 



Accounts Receivable Aging as of ____________ (2nd recent quarter ended)


 
PAYOR
 
 
0-30 DAYS%
 
 
31-60 DAYS%
 
 
61-90 DAYS%
 
 
OVER 90 DAYS%
 
 
TOTALS%
 
 
Medicaid
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
Medicare
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
Commercial Insurance
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
Other -_____________
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
$______________%
 
 
TOTALS
 
 
$__________100%
 
 
$__________100%
 
 
$__________100%
 
 
$__________100%
 
 
$__________100%
 
           
 
% OF TOTALS $
 
 
___________%
 
 
___________%
 
 
___________%
 
 
___________%
 
 
100%
 







hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT G: GOVERNMENT AUTHORIZATIONS
TO BE OBTAINED; ZONING PERMITS
 
ZONING
 
The Terrace; Grand Terrace, California
 
The City of Grand Terrace granted Conditional Use Permit 85-09-A1/E-96-07 for
the Terrace on July 31, 1996. The City issued a zoning letter to Emeritus
Corporation dated September 21, 2004 that provided that (i) building permits
were issued in 1996 for remodeling and/or improvement work that may not have
been finalized by the Housing/Building Department and (ii) a right of way
dedication along Reed Street in relationship to a lot line adjustment approved
in 1996 is outstanding.
 
Gardens at White Chapel; Newark, Delaware
 
The City of Newark granted a special use permit so that Gardens at While Chapel
could exceed the height restriction of three stories.
 
Elm Grove; Hutchinson, Kansas
 
The City of Hutchinson granted Special Use Permit 95/SUP/08 for Elm Grove on
July 19, 1995.
 
Bellaire Place; Greenville, SC
 
In 1998, the County of Greenville granted a 1.2-foot variance from the 30-foot
front setback for Bellaire Place.
 
Seville Estates; Amarillo, TX
 
In 1996 the City of Amarillo granted Specific Use Permit No. 96 for Seville
Estates.
 
Meadowlands Terrace; Waco, TX
 
In 1998 the City of Waco granted a special permit to AL Investors Waco, LP for
Meadowlands Terrace. On September 23, 2004 HCRI Texas Properties, Ltd. applied
for a special permit.
 
Lakeridge Place; Wichita Falls, TX
 
The City of Wichita Falls granted a variance dated April 19, 1996 to waive the
screening requirements of Section 4620 of the City’s Zoning Ordinance.
 
Emeritus Estates; Ogden, UT
 
The City of Ogden granted a Conditional Use Permit dated March 19, 1997. On
October 21, 1998 the City required the completion of the construction of a
screening berm and is holding $3,000 in escrow to ensure completion of the
construction.
 


 
hcri\emeritus-ml2\lease    - -9/28/04
     

--------------------------------------------------------------------------------

 




 
ACCESS
 
Bellaire Place; Greenville, SC
 
Access from Bellaire Place to Bell Road, a public street, is through Southpointe
Drive, a private road.
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT H: PENDING LITIGATION
 


 




hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT I: LIST OF LEASES AND CONTRACTS
 


 


 




hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT J: WIRE TRANSFER INSTRUCTIONS
 
HEALTH CARE REIT, INC.
 
WIRE TRANSFER INSTRUCTIONS
 




Bank:
KeyBank
Cleveland, Ohio
   
ABA Number:
041001039
   
Account Name:
Health Care REIT, Inc.
   
Account Number:
353321001011
   
Notify:
Michael A. Crabtree
   
Phone:
(419) 247-2800







hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT K: FINANCIAL STATEMENTS
 
FINANCIALS DELIVERED TO LANDLORD
 
[TO BE UPDATED BY TENANT]
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT L: PAYMENT OF WORKING CAPITAL LOAN
 
Acquisition of any one of
the following Facilities:
Amount of Working Capital Loan Due
       



 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT M: CONTINGENT PAYMENT REQUEST
 


_______________, 20___






One SeaGate, Suite 1500
P.O. Box 1475
Toledo, Ohio 43603-1475


Attention: Erin C. Ibele



  Re: Master Lease Agreement, as amended (the "Lease") between Emeritus
Corporation ("Tenant") and Health Care REIT, Inc., HCRI Nevada Properties, Inc.,
HCRI Kansas Properties, LLC and HCRI Texas Properties, Ltd. (collectively called
"Landlord")



Dear Ms. Ibele:
 
Tenant hereby requests a payment in the amount of $_______________ to be made on
_______________, 20___. All terms used in this request are defined in the Lease
and have the meanings given in the Lease.
 
Tenant hereby certifies to that:
 
1.    At the date hereof, no Event of Default has occurred and is continuing,
and no event known to Tenant has occurred which, upon the service of notice
and/or the lapse of time, would constitute an Event of Default.
 
2.    All conditions to the requested Contingent Payment have been satisfied.
 
Tenant hereby authorizes you to disburse the proceeds of this payment directly
to Tenant. Tenant covenants and agrees that the proceeds will be paid to the
parties shown on the attached schedule (if applicable).
 

 


By:


Title:
 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





[ATTACH DOCUMENTATION REGARDING
USE OF PROCEEDS IF REQUIRED]
 


 


 


 


hcri\emeritus-ml2\lease9/28/04
     

--------------------------------------------------------------------------------





EXHIBIT N: ANNUAL CAPITAL EXPENDITURE CERTIFICATE
 
[Obtain Excel spreadsheet form from HCN]
 
Report Period:    Commencing _______________ and ending _______________
 
Lease:    Master Lease ("Lease") made by Health Care REIT, Inc., HCRI Nevada
Properties, Inc., HCRI Kansas Properties, LLC and HCRI Texas Properties, Ltd.
(collectively called "Landlord") to Emeritus Corporation ("Tenant")
 
Tenant hereby certifies to Landlord that the attached Annual Capital Expenditure
Certificate is true, complete and accurate. To the extent that the total
required amount was not expended in the reported year, Tenant hereby certifies
that such variance amount has been deposited into a reserve account to be used
solely for future Qualified Capital Expenditures for the Facilities.
 
Executed this ___ day of _______________, _____.
 





Name:


Title:
 


 

hcri\emeritus-ml2\lease9/28/04


--------------------------------------------------------------------------------


